8/6/2018                                2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 1 of 189




                                                                                                                                                                                           648

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                             3/6
8/6/2018                                 2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 2 of 189




                           Payment

                          There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers). You can choose a method
                          which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be released to us until you receive your order
                          and are satisfied with it.                                                                                                                                                            649

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                                                  4/6
8/6/2018                                      2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                          Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 3 of 189
                               Shipping

                              1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by inputting
                              the required information.

                              2. Time in transit: Transit time varies with different shipping methods.




                              3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working days.




                               Return Policy

                              If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees incurred and the
                              items returned should be kept in their original status.




                               Feedback

                              Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product and
                              service. It`ll just take you 1 minute. Thank you!




                                                                                                                                                                                                                 Advertisement


     Sponsored Products You May Be Interested In                             我也要出现在这里




           Tree stump craft place card          Wholesale-24pcs Baseball             colorful Led Ice Cube water-       LED Party Lights Color               Beautiful peacock lace fan          9*8.2*0.3cm 4 Designs Mini
           holder Rustic s...                   Sport boys candy b...                actived Light-u...                 Changing LED ice cub...              spanish plastic ...                 Wooden Chalkboar...

           US $ 0.43 - 0.63 / Piece             US $ 0.10 - 0.11 / Piece             US $ 0.34 - 0.51 / Piece           US $ 0.46 - 0.60 / Piece             US $ 1.39 - 1.77 / Piece            US $ 0.38 - 0.88 / Piece
           Sold: 1435                           Sold: 27                             Sold: 203                          Sold: 310                            Sold: 252                           Sold: 55




    Related Keywords: mp4 card slot, standard micro sim card, two cards high, readers micro supported card, sim card for iphone5, logo note cards, wallets hold cards, ethernet card wlan, rabbit cards, laser cut butterfly
                            cards



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                       1/4




           Flamingo Balloon Anagram             LED Ice Cube Fast Flash              100pcs HOT LED Light               Factory sales 100pcs 7X10cm          Strawberry Glow Light Ring          Free Shipping,100pcs lot !
           aluminium foil balloon party         Slow Flash 7 Color Auto              Glasses Flashing Shutters          Clear+White Plastic bag Pearl        LED Flashing Finger Ring Bar        Many colors available, Sweet

           US $4.42 - 5.68 / Piece              US $0.36 - 0.54 / Piece              US $0.76 - 0.99 / Piece            US $0.05 - 0.06 / Piece              US $0.47 - 0.93 / Piece             US $0.57 - 0.7 / Piece
           Sold: 7                              Sold: 3537                           Sold: 2710                         Sold: 43                             Sold: 46                            Sold: 35




  Other products from Other Festive & Party Supplies                                                                                                                                                                       Page 1 of 2



                                                                                                                                                                                                                                           650

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                                                                             5/6
8/6/2018                                  2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 4 of 189




           High Quality Cocktail            50 pcs Eco-friendly safe color       New Christmas Gift 420              HOT!!! 50pcs Natural Jute        Wholesale-Free shipping            Clear Halloween Food Grade
           glasses,Cool Sphere              assorted crazy loop straws           design 3d socks kids women          Lace Pockets Rustic Wedding      3x2cm Color Price Tags Hand        PVC Drink Bag The Vampire
           US $10.14 - 11.02 / Piece        US $0.204 - 0.222 / Piece            US $0.935 - 1.215 / Piece           US $ 0.42 - 0.46 / Piece         US $ 0.01 - 0.01 / Piece           US $ 0.54 - 0.88 / Piece




  New Arrival uno poker card




            New Arrival                        New Arrival                        New Arrival                          New Arrival                      New Arrival                        New Arrival

           10.27cm x 9.2cm Big Size         Stock hight quality UNO poker        Stock hight quality UNO poker       Liplasting Boardgame Family      Fun One Pack Family Funny          Find Similar Stock Hight
           Fun Spanish UNO Card             card Crystal PVC waterproof          card Crystal PVC waterproof         Funny Entertainment Board        Entertainment Board Game           Quality UNO Poker Card

           US $8.05 / Piece                 US $5.03 / Set                       US $4.53 / Piece                    US $6.54 / Piece                 US $2.04 / Set                     US $1.59 / Piece



     Your Recently Viewed Items and Featured Recommendations                                                                                                                                                             1/8




           Thailand maillots PSG soccer     15 Colors To Choose Brand            11 Prom Night Cap and Gown          MODRIC 2018 World Cup            New 2 stars 2018 world cup         2018 TOP PRESTO 5 BR QS
           jersey 2019 Paris MBAPPE         Designer Men Women                   Blackout Win Like 82 96 Gym         Soccer Jersey 2019 MODRIC        GRIEZMANN kids POGBA               Breathe Black White Yellow

           US $13.07 - 14.21 / Piece        US $7.38 - 10.48 / Piece             US $38.34 - 48.03 / Pair            US $20.68 - 23.12 / Piece        US $15.96 - 17.36 / Piece          US $51.26 - 79.34 / Pair
           Sold: 3963                       Sold: 2126                           Sold: 1006                          Sold: 538                        Sold: 964                          Sold: 879




       You Viewed:




  Please give us your feedback about this page                      Click Here


  View Seller’s Store         Message Seller


  Related Searches
   Home & Garden                               Festive & Party Supplies                       Other Festive & Party Supplies


  Wholesale Other Festive & Party Supplies Resources                                                                                                                                                                   More


   wholesale black cat card                    wholesale leather card 4g                      wholesale wedding cup cards               wholesale multi reader cards                anti theft credit card Australia




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                             Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                    651

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                                                                      6/6
8/6/2018                                          2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                             Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 5 of 189

Hello,                          Sign out                                                                                                             Buyer Protection   Help           DHport    Save more on our App!        English



                                                         I'm shopping for...                                                        All Categories
                                                                                                                                                                            Hi,                                           0
                                                                                                                                                                            My DHgate              Favorites                    Cart
                 Buy Globally · Sell Globally


Home > Home & Garden > Festive & Party Supplies > Other Festive & Party Supplies > Product detail


                                                                  120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny                                                   Sold By
                                                                  Board Games Standard DHL Free Shipping
                                                                                                                                                                                                    Rocky_store

                                                                                                                                                                                                    21 Transactions
                                                                                Price:      US $1.46 - 1.86 / Piece                                                         Reference Currency
                                                                                                                                                                                                    100% Positive Feedback
                                                                                                                                                                                                    Detailed seller ratings

                                                                          Wholesale          120 +               170 +             300 +              500 +             664 +                         Visit Store      Favorite Store
                                                                       Price ( Piece ):      US $1.86            US $1.78          US $1.62           US $1.57          US $1.51

                                                                            Quantity:        120        Pieces                                                                                      Contact Seller
                                                                                                                                                                                                            Message
                                                                     Shipping Cost:         Free Shipping to United States Via DHL
                                                                                            Estimated delivery time: Aug 14 and 17, ships out within 5 business days

                                                                                                                                                                                                            Buyer Protection
                                                                          Total Cost:       US $223.20
                                                                                                                                                                                                    - Guaranteed Secure Payments on
                                                                                                                                                                                                      Every Order
                                                                                                 Buy it Now                  Add to Cart                                                            - Refund if your item is not delivered
                          See larger image
                                                                                                                                                                                                      or as described
                                                                                                 Add to Favorite Items      (0)
                                                                                                                                                                                                    - Buyer Protection after order
                                                                                                                                                                                                      confirmation
                                                                   Seller Guarantee
                                                                                                Return policy       On-time Delivery in 7 days
Share on



                                                                                                                                                                                                                          Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                            1/4




           Flamingo Balloon Anagram                LED Ice Cube Fast Flash                100pcs HOT LED Light                Factory sales 100pcs 7X10cm        Strawberry Glow Light Ring      Free Shipping,100pcs lot !
           aluminium foil balloon party            Slow Flash 7 Color Auto                Glasses Flashing Shutters           Clear+White Plastic bag Pearl      LED Flashing Finger Ring Bar    Many colors available, Sweet

           US $4.42 - 5.68 / Piece                 US $0.36 - 0.54 / Piece                US $0.76 - 0.99 / Piece             US $0.05 - 0.06 / Piece            US $0.47 - 0.93 / Piece         US $0.57 - 0.7 / Piece
           Sold: 7                                 Sold: 3537                             Sold: 2710                          Sold: 43                           Sold: 46                        Sold: 35




    Item Description                     Customer Reviews(0)                   Shipping Time & Cost                                                                                                                           Report Item



   Shipping Time and Cost
     Item Location:
     Shipping to:        United States                                Purchase Quantity:        120       Calculate

     Service                                 Estimated Shipping Time                             Shipping Cost

     DHL                                     3-6 days                                            Free Shipping


   Payments

                     DHgate Service Pledge is especially designed for online transaction.
                     Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                     This value-added system is FREE and available for all transactions on DHgate.




    Related Keywords: mp4 card slot, standard micro sim card, two cards high, readers micro supported card, sim card for iphone5, logo note cards, wallets hold cards, ethernet card wlan, rabbit cards, laser cut butterfly
                               cards



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                            1/4




                                                                                                                                                                                                                                                652

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                                                                                  1/3
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 6 of 189




         Defendant's Storefront




                                                                    653
8/6/2018                                                                              Uno from China - Uno from Chinese Uno Store at Rocky_store | DHgate.com
                                         Case 1:18-cv-08824-LAP Document 15-4
               Buy Globally · Sell Globally                                Hello,
                                                                                  Filed 10/18/18
                                                                                           Sign out
                                                                                                        Page Help
                                                                                                    My DHgate
                                                                                                              7 of English
                                                                                                                   189                                                                                                      0     Cart



                          Rocky_store                Add To Favorite Stores ( 2 )

                                                                                                                                                                                               In this store        On DHgate

                            100% Positive Feedback      21 Transactions
                                                                                                                                     glass bongs , glass water pipe , glass bongs

                                 Message Seller
   Share                       Share 0


   Store Home               Products              Sale Items           TopSelling             Review           About Us

   Store Home > uno



    Store Categories                              2 matching products found for uno

      Novelty Items (2)                                                                                               Sort by:   Bestselling      Price         Best Match          Price: $     - $           Go    Page 1/1



    Popular Search                                                        Stock hight quality UNO poker card Crystal PVC waterproof st...                                                              US $ 4.53 - 6.29 / Piece
                                                                          Ships out within 5 business days                                                                                                            Free Shipping
    glass bongs glass water pipe
    glass bongs Tumblers Mug Egg                                                                                                                                                                                    Add to Cart
    cup Cola Bottle Cushion Covers
    Pillow Covers Silicone Straw
    Stainless Steel Mugs Sequins
    Pillow Case Mugs Straws Large
    Size Mugs cup
                                                                          120 Set Entertainment Card Games UNO cards Fun Poker Playing...                                                              US $ 1.46 - 1.86 / Piece
                                                                          Ships out within 5 business days                                                                                                            Free Shipping
    Top Selling | Most Reviewed
                                                                                                                                                                                                                    Add to Cart
              Unicorn Drawstring
              Bags Kids Backpack
              US $0.48 / Piece
              Item Sold (300)

              For 20 30 oz Mugs
              Cups Lid Mugs Lid
              US $0.75 / Piece
              Item Sold (300)

              Rainbow Stemless wine
              cups 10 oz Metal
              US $10.06 / Piece
              Item Sold (100)

              Beautiful 63mm
              Rainbow Grinders With
              US $6.34 / Piece
              Item Sold (50)

              Gradient Pillow Case
              Sequin Cover Mermaid
              US $2.92 / Piece
              Item Sold (50)

              Space Case Grinders
              50mm Herb Grinder 4
              US $4.03 / Piece
              Item Sold (20)

              Blue Green Red
              Geometric Wave stripes
              US $2.92 / Piece
              Item Sold (20)

              2018 Christmas Gift
              Bags Large Organic
              US $3.52 / Piece
              Item Sold (10)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                          654

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=uno&suppliernum=20456301&pt=1                                                                                                                                   1/1
8/6/2018                                                                               Contact Information of Best Wholesale Store - Rocky_store | DHgate.com
                                          Case 1:18-cv-08824-LAP Document 15-4
                Buy Globally · Sell Globally                                Hello,
                                                                                   Filed 10/18/18
                                                                                            Sign out
                                                                                                         Page Help
                                                                                                     My DHgate
                                                                                                               8 of English
                                                                                                                    189                                                                                                        0    Cart



                          Rocky_store                Add To Favorite Stores ( 2 )

                                                                                                                                                                                                  In this store       On DHgate

                            100% Positive Feedback      21 Transactions
                                                                                                                                       glass bongs , glass water pipe , glass bongs

                                 Message Seller
    Share


    Store Home               Products             Sale Items          TopSelling               Review            About Us

    Store Home > About us



    About Us                                       Store Introduction
                                                                                    Welcome to My Store! we are a professional home and garden products Manufacturer in China. We promise that we will provide you with the
      Store Introduction
                                                                                    best quality products with competitive price and good service. The main products we provide are various of Stationery and its accessories. we
      Basic Information                                                             upload new items......

                                                                                    everyday We have a professional after-sales service team, we will ship the products within 2 days after you order.




                                                   Basic Information
                                                                Company Name: SHENZHEN VAPOR TECH CO.,LTD
                                                                 Business Type:
                                                                          Location: Guangdong, China (Mainland)
                                                               Year Established: Sep 2016
                                                        Main Product(s)/Service: Smoking pipe;hookah tobacco;tobacco grinder;glass bubbler;smoking grinder;Mugs Straws;Herb Grinders;2018 World Cup;Stainless Steel
                                                                                    Mugs;Sequins Pillow Case



                                                   Contact Us

                                                                                                                                      Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                            655

https://www.dhgate.com/store/about-us/20456301.html#st-navigation-aboutus                                                                                                                                                             1/1
 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 9 of 189




Communications between NAL and
          Defendant




                                                                     656
8/6/2018                                                                                                    Message Detail
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 10 of 189

           Hello,                     Sign out                                                                               Buyer Protection     Help   Save more on our App!   Translate


                                                                                                                                      Hi,                                        0
                                                             I'm shopping for...                                                      My DHgate               Favorites               Cart
                         Buy Globally · Sell Globally


              My DHgate           My Orders             Favorites            Messages            DHpay Account              Membership

           Home> My DHgate > Messages > My Messages> From Sellers > Detail



              My Messages                               « Back            View This Item         Delete This Conversation

              From Sellers
              From System
                                                         120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards
              From DHgate
                                                         Family Funny Board Games Standard DHL Free Shipping
                                                         From:
              Trash
                                                         Created Time: 2018-08-03 13:20
              Message Setting
                                                                   Reply                                                                                                  View This Item
              Customer Service
              Message DHgate
              Message History
                                                                                                                    Hide earlier news(10)



              Shortcuts                                                       2018-08-03 13:20

              Shipped Orders
                                                                 Hello!
              Awaiting Shipment
                                                                 Have you delivered many times in US?
              Awaiting Payment
              Favorite Items
                                                            rocky_store        2018-08-03 13:45
              Completed Orders
              Refund & Dispute
                                                                 sure ,many customers in US we ship: SF_express / DHL / FEDEX / TNT / EMS ,thank for your inquiry !
              Order Tracking

                                                                              2018-08-03 13:46


                                                                 that;s great so you can ship here in New York right?



                                                            rocky_store        2018-08-03 13:47


                                                                 Yeah!



                                                            rocky_store        2018-08-03 13:49


                                                                 about 5-7 working days , is that workable for you ?



                                                                              2018-08-03 13:52


                                                                 Yes it is workable for me. I'm fine with that. Can i pay thru zhifubao friend?



                                                            rocky_store        2018-08-03 13:59


                                                                 zhifubao is ok .



                                                                              2018-08-03 14:00


                                                                 ok dear may i know the zhifubao so i can pay now?



                                                                              2018-08-03 14:04


                                                                 My order is 200 pcs of this item by the way



                                                            rocky_store        2018-08-03 14:17


                                                                 please check

                                                                   Files:      QQ截图201808...



                                                                              2018-08-03 14:21                                                                                                     657

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=688548888&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Finputmarked%3D-1%…          1/2
8/6/2018                                                                                                  Message Detail
                               Case 1:18-cv-08824-LAP                   Document 15-4 Filed 10/18/18 Page 11 of 189
                                            m y connection is bad right now,can i have your email for me to contact you the other way.



                                                           rocky_store      2018-08-03 14:29


                                                             please tell me yours ,i will contact you .



                                                                           2018-08-03 14:31


                                                             mine is


                                                             Looking forward about it



                                                           rocky_store      2018-08-03 14:43


                                                             sent ,please check !



                                                                           2018-08-03 14:46


                                                             email well received. Thank you


                                                  Reply:

                                                    Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                                    reply in case it contains any message of this kind.




                                                    max.charactors: 4000/4000

                                                           Upload File :
                                                                           You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                      Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                                   Send




                    Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                           Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                   658

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=688548888&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Finputmarked%3D-1%…          2/2
8/6/2018                                                                                                           Gmail - UNO cards
                                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 12 of 189
                                                                                                                                                                     <                             >



 UNO cards
 8 messages

 ╯ <szgeruier@qq.com>                                                                                                                                                     Fri, Aug 3, 2018 at 2:38 PM
 To:               <                                       >

    hi friend ，this is Yuka ,you ask me order 200pcs UNO cards ,this is my email .thanks


   Yuka


                <                                      >                                                                                                                  Fri, Aug 3, 2018 at 2:43 PM
 To: ╯ <szgeruier@qq.com>

   thank you very much friend.

   I just want to confirm is 350348936@qq.com your zhifubao friend?
   [Quoted text hidden]



 ╯ <szgeruier@qq.com>                                                                                                                                                     Fri, Aug 3, 2018 at 2:44 PM
 To:               <                                       >

   yes ,it is .


   ------------------ 原始邮件 ------------------

    发件人: "              "<                                     >;
    发送时间: 2018年8月3日(星期五) 下午2:43
    收件人: "╯"<szgeruier@qq.com>;
    主题: Re: UNO cards
   [Quoted text hidden]



                <                                      >                                                                                                                  Fri, Aug 3, 2018 at 2:46 PM
 To: ╯ <szgeruier@qq.com>

   ok friend. I would also like to know if you accept paypal payment. Maybe in the future i will come back to your store to buy for another item.
   Do you accept paypal?
   [Quoted text hidden]



 ╯ <szgeruier@qq.com>                                                                                                                                                     Fri, Aug 3, 2018 at 2:50 PM
 To:               <                                       >

   sorry ,we do not have paypal ,and we also accept Western Union . thanks


   Yuka


   ------------------ 原始邮件 ------------------
    发件人: "              "<                                     >;
    发送时间: 2018年8月3日(星期五) 下午2:46
    收件人: "╯"<szgeruier@qq.com>;
    主题: Re: UNO cards
   ok friend. I would also like to know if you accept paypal payment. Maybe in the future i will come back to your store to buy for another item.
   Do you accept paypal?

   On Fri, Aug 3, 2018 at 2:44 PM, ╯ <szgeruier@qq.com> wrote:
    yes ,it is .


      ------------------ 原始邮件 ------------------

        发件人: "              "<                                      >;
        发送时间: 2018年8月3日(星期五) 下午2:43
        收件人: "╯"<szgeruier@qq.com>;
        主题: Re: UNO cards
      thank you very much friend.

      I just want to confirm is 350348936@qq.com your zhifubao friend?

      On Fri, Aug 3, 2018 at 2:38 PM, ╯ <szgeruier@qq.com> wrote:
        hi friend ，this is Yuka ,you ask me order 200pcs UNO cards ,this is my email .thanks


         Yuka




                <                                      >                                                                                                                  Fri, Aug 3, 2018 at 2:54 PM
 To: ╯ <szgeruier@qq.com>

   ok thanks you very much. I understand very well.

   Best regards,
   [Quoted text hidden]



 ╯ <szgeruier@qq.com>                                                                                                                                                     Fri, Aug 3, 2018 at 3:05 PM
 To:               <                                       >

   that's so kind of you and thanks for your understanding ,how about Western Union ? thanks

   Yuka


   ------------------ 原始邮件 ------------------

    发件人: "          "<                                         >;
    发送时间: 2018年8月3日(星期五) 下午2:54
    [Quoted text hidden]

   [Quoted text hidden]



                <                                      >                                                                                                                  Fri, Aug 3, 2018 at 3:10 PM
 To: ╯ <szgeruier@qq.com>
                                                                                                                                                                                                         659
   I'm fine dear.
https://mail.google.com/mail/u/0/?ui=2&ik=8adabffcee&jsver=ycJAGvBgNdM.en.&cbl=gmail_fe_180731.14_p3&view=pt&search=inbox&th=164fe9ff4f218a53&siml=164fe82a3ce077d0&siml=164fe9aee1add4c0&siml…    1/2
8/6/2018                                                  other_2110885754_00.jpg (228×74)
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 13 of 189




                                                                                                            660

https://image.dhgate.com/other_2110885754_00.jpg                                                      1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 14 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        661
8/6/2018                                                                            DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 15 of 189
                              Buy Globally · Sell Globally

                                      Place Order                                               Pay Your Order                                                     Success
                                                                                                                                                                                           Payment Help

             Place your order

             Shipping Address                                                                                                                                         Order Summary
                                                                                                                                              Add a new address
                                                                                                                                                                      Your 1 item order will be
                                                                                                                                                                      dispatched in 1 parts.
                                                      105 Avenue B                                                                                                    Items Subtotal:       US $223.20
                                                                                                                                                                       ( 1 items )
                                                      Apt 4B
                                                                                                                                                                      Shipping Cost:           US $0.00
                                                      New York,New York,10009
                                                                                                                                                                                Grand Total:
                                                      United States
                                                                                                                                                                               US $223.20

                                                      Edit                                                                                                                   Proceed to Pay



             Order Details

               rocky_store


                               120 Set Entertainment Card Games UNO card             120      Pieces        Price                       Amount                    Shipping Cost
                               s Fun Pok...                                                                 US $1.86/Piece              $223.20                   Free Shipping

                               Stock in: China                                                                                                                    DHL

                                                                                                                                                                  Delivery: Estimated between Thu Aug
               Add remark to seller                                                                                                                               16 and Sun Aug 19 (seller ships within 5
                                                                                                                                                                  business days)
                Please add remark:(e.g. color, size...)




                                                                                                                                                                                 Use 3rd Party Coupon

                                                                                                                                                        Item Subtotal:                      US $223.20
                                                                                                                                                        Shipping Cost:                         US $0.00
                                                                                                                                                        Order Total:                        US $223.20


             « Back to Cart                                                                                                                            Item Subtotal(1 items):               US $223.20
                                                                                                                                                       Shipping Cost:                           US $0.00
                                                                                                                                                       Grand Total:                      US $223.20

                                                                                                                                                                                     Proceed to Pay




                                                                           Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                   662

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                            1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 16 of 189


 DEFENDANT RUNACC Store




                                                                     663
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 17 of 189




Defendant's Listing for Infringing Products




                                                                         664
8/22/2018           RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 18 of 189

                                                                                                                                                          Buyer Protection     Help            Save big on our app!     Ship to    / USD        Language




                                                                                                                                                                                                                         New here? Get your coupons!

   Store: RUNACC Store       98.4% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                 RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108
                                                                                                 Cards
                                                                                                                4.9 (53 votes)         344 orders


                                                                                                 Price:          US $4.98 / piece
                                                                                                 Discount
                                                                                                 Price:          US $3.24 / piece             -35%     07h:40m:40s
                                                                                                                    Get our app to see exclusive prices


                                                                                                 Color:



                                                                                                 Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                 Estimated Delivery Time: 20-39 days

                                                                                                 Quantity:              1           piece (607 pieces available)

                                                                                                 Total Price:    Depends on the product properties you select




                                                                                                      Buy Now                    Add to Cart

                                                                                                     Add to Wish List (413 Adds)


                                                                                                          Save US $2.00 off every US $15.00 spent
                                                                                                          Get Select Coupon >

                                                                                                 New User
                                                                                                 Coupon:              US $10.00         GET IT NOW

                                                                                                 Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep the product & agree refund with
                                                                                                                      seller. View details

                                                                                                 Seller               On-time Delivery
                                                                                                 Guarantees:          60 days


                                                                                                 Payment:                                                                                     View More


                                                                                                          Buyer Protection
                                                                                                             Full Refund if you don't receive your order           Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                                           Learn More




      Product Details           Feedback (53)           Shipping & Payment              Seller Guarantees


        Item specifics

     Brand Name: RUNACC                                                                                                     Age: >14 Years

     Model Number: UNO Card                                                                                                 Type: UNO Card
     Maximum Player Number: 10                                                                                              Type: Normal
     is_customized: Yes                                                                                                     Material: Paper
     Game Difficulty Level: Advanced                                                                                        Game Length: 0-30 minutes
     Minimum Player Number: 2


        Product Description




     Information
     Our RUNACC UNO cards are easy to learn, which allow you to play with your family or friends to enjoy wonderful card game.

     Features
     Material: paper
     Application: suitable for people more than 7 years old
     Size(about): L*W*H 3.4''* 2.2''/8.7*5.7cm
     Net weight(about): 5.8oz/165g
     Color: as picture shown
                                                                                                                                                                                                                                                                 665

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                                                                    1/7
8/22/2018           RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 19 of 189
     Package list: 108 * UNO cards; 2 * user manuals

     Notice
     * The actual color may vary slightly from the online image due to monitor color settings.
     * Please allow slight measurement deviation for the data.

     Packing list
     -108 * UNO cards
     -2 * user manuals




                                                                                                                                                                                                                   666

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                      2/7
8/22/2018        RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 20 of 189




                                                                                                                                                                                                                667

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                   3/7
8/22/2018        RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 21 of 189




                                                                                                                                                                                                                668

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                   4/7
8/22/2018           RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 22 of 189




       Packaging Details

     Unit Type: piece                                                                                   Package Weight: 0.17kg (0.37lb.)

     Package Size: 14cm x 9cm x 2cm (5.51in x 3.54in x 0.79in)


     Transaction History                                                                                                                                    330 transactions in last 6 months. Sort by latest

      Buyer                                                              Transaction Information

            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:12


            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:05


            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:01


            S***.                                                        1 piece
            FR                                                           21 Aug 2018 00:50


            V***.                                                        1 piece
            RU                                                           20 Aug 2018 10:01


            I***.                                                        1 piece
            DE                                                           20 Aug 2018 09:36


            Y***.                                                        1 piece
            RU                                                           19 Aug 2018 22:50


            E***.                                                        1 piece
            FR                                                           19 Aug 2018 08:46


            A***.                                                        1 piece
            UZ                                                           19 Aug 2018 03:02


            Y***.                                                        1 piece
            RU                                                           18 Aug 2018 23:52


            I***.                                                        1 piece
            RU                                                           18 Aug 2018 23:49


            A***.                                                        1 piece
            RU                                                           18 Aug 2018 22:19


            K***.                                                        1 piece
            KR                                                           18 Aug 2018 20:24


            C***.                                                        1 piece
            CO                                                           18 Aug 2018 19:10


            M***.                                                        1 piece
            ES                                                           18 Aug 2018 15:00


            E***.                                                        1 piece
            RU                                                           18 Aug 2018 14:11


            D***.                                                        1 piece
            RU                                                           18 Aug 2018 13:58


            M***.                                                        1 piece
            FR                                                           18 Aug 2018 11:38

                                                                                                                                                                                                                      669

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                         5/7
8/22/2018               RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group

       Buyer                                 Case 1:18-cv-08824-LAP              Document 15-4 Filed 10/18/18 Page 23 of 189
                                                             Transaction Information

            I***.                                                                       1 piece
            RU                                                                          18 Aug 2018 23:49


            A***.                                                                       1 piece
            RU                                                                          18 Aug 2018 22:19



            1       2     3          4   5    6    7      ...      18                                                                                                                                        Go to Page         Go




     More Products
     From This Seller




             US $3.24                         US $3.24                  US $2.59                          US $2.37                US $11.69                    US $6.16                   US $21.72          US $2.59
                              (53)                          (7)                       (10)                             (16)                    (1)                                                    (1)
             330 orders                       28 orders                 26 orders                         41 orders               2 orders                     3 orders                   7 orders           8 orders




     From Other Sellers




             US $4.89                         US $9.36                  US $1.21                          US $3.09                US $3.64                     US $0.77                   US $5.24           US $3.08
                              (133)                         (16)                      (2)                              (33)                    (40)                        (6)                        (15)                (1)
             429 orders                       74 orders                 14 orders                         190 orders              142 orders                   16 orders                  41 orders          41 orders




     Premium Related Products




            PU Leather Wings Baby
            First Walkers Brand
            US $3.75 - 3.99 / pair


     Playing Cards Products Related Searches:
     poker cards                                                                    1386 card                                                                 correspondance cards
     card playing                                                                   games board                                                               card game uno
     cards uno                                                                      game cards                                                                board games family

     Wholesale Playing Cards:
     Wholesale poker dealere                                                        Wholesale playing cards                                                   Wholesale board game
     Wholesale rduino uno                                                           Wholesale klotski puzzle                                                  Wholesale card gamers
     Wholesale poker cards                                                          Wholesale 1386 card                                                       Wholesale correspondance cards

     Playing Cards Price:
     game family Price                                                              board card Price                                                          aftermath entertainment Price
     games cards Price                                                              cards playing paper Price                                                 card playing game Price
     cartes bancaires Price                                                         playing cards Price                                                       playing uno cards Price

     Playing Cards Promotion:
     cards uno Promotion                                                            game cards Promotion                                                      board games family Promotion
     family board games Promotion                                                   poker cards Promotion                                                     cards game Promotion
     playing cards poker Promotion                                                  for playing cards Promotion                                               game uno Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



       Google Play                    App Store
                                                                                                                                                                                                                                           670

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                                              6/7
8/22/2018           RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 24 of 189




       Packaging Details

     Unit Type: piece                                                                                   Package Weight: 0.17kg (0.37lb.)

     Package Size: 14cm x 9cm x 2cm (5.51in x 3.54in x 0.79in)


     Transaction History                                                                                                                                    330 transactions in last 6 months. Sort by latest

      Buyer                                                              Transaction Information

            W***.                                                        1 piece
            FR                                                           21 Aug 2018 14:24


            R***.                                                        1 piece
            ES                                                           21 Aug 2018 11:58


            M***.                                                        1 piece
            NL                                                           21 Aug 2018 11:30


            A***.                                                        1 piece
            RU                                                           21 Aug 2018 10:07


            S***.                                                        1 piece
            RU                                                           21 Aug 2018 08:34


            O***.                                                        1 piece
            RU                                                           21 Aug 2018 08:31


            O***.                                                        1 piece
            NL                                                           21 Aug 2018 07:28


            V***.                                                        1 piece
            RU                                                           21 Aug 2018 05:59


            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:12


            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:05


            N***.                                                        10 pieces
            RU                                                           21 Aug 2018 01:01


            S***.                                                        1 piece
            FR                                                           21 Aug 2018 00:50


            V***.                                                        1 piece
            RU                                                           20 Aug 2018 10:01


            I***.                                                        1 piece
            DE                                                           20 Aug 2018 09:36


            Y***.                                                        1 piece
            RU                                                           19 Aug 2018 22:50


            E***.                                                        1 piece
            FR                                                           19 Aug 2018 08:46


            A***.                                                        1 piece
            UZ                                                           19 Aug 2018 03:02


            Y***.                                                        1 piece
            RU                                                           18 Aug 2018 23:52

                                                                                                                                                                                                                      671

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                         5/7
8/22/2018               RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group

       Buyer                                 Case 1:18-cv-08824-LAP              Document 15-4 Filed 10/18/18 Page 25 of 189
                                                             Transaction Information

            H***.                                                                       1 piece
            BE                                                                          18 Aug 2018 05:49


            C***.                                                                       1 piece
            ES                                                                          18 Aug 2018 04:02



               1    2     3          4   5    6    7      ...      18                                                                                                                                        Go to Page         Go




     More Products
     From This Seller




             US $3.24                         US $3.24                  US $2.59                          US $2.37                US $11.69                    US $6.16                   US $21.72          US $2.59
                              (53)                          (7)                       (10)                             (16)                    (1)                                                    (1)
             330 orders                       28 orders                 26 orders                         41 orders               2 orders                     3 orders                   7 orders           8 orders




     From Other Sellers




             US $4.89                         US $9.36                  US $1.21                          US $3.09                US $3.64                     US $0.77                   US $5.24           US $3.08
                              (133)                         (16)                      (2)                              (33)                    (40)                        (6)                        (15)                (1)
             429 orders                       74 orders                 14 orders                         190 orders              142 orders                   16 orders                  41 orders          41 orders




     Premium Related Products




            PU Leather Wings Baby
            First Walkers Brand
            US $3.75 - 3.99 / pair


     Playing Cards Products Related Searches:
     poker cards                                                                    1386 card                                                                 correspondance cards
     card playing                                                                   games board                                                               card game uno
     cards uno                                                                      game cards                                                                board games family

     Wholesale Playing Cards:
     Wholesale poker dealere                                                        Wholesale playing cards                                                   Wholesale board game
     Wholesale rduino uno                                                           Wholesale klotski puzzle                                                  Wholesale card gamers
     Wholesale poker cards                                                          Wholesale 1386 card                                                       Wholesale correspondance cards

     Playing Cards Price:
     game family Price                                                              board card Price                                                          aftermath entertainment Price
     games cards Price                                                              cards playing paper Price                                                 card playing game Price
     cartes bancaires Price                                                         playing cards Price                                                       playing uno cards Price

     Playing Cards Promotion:
     cards uno Promotion                                                            game cards Promotion                                                      board games family Promotion
     family board games Promotion                                                   poker cards Promotion                                                     cards game Promotion
     playing cards poker Promotion                                                  for playing cards Promotion                                               game uno Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



       Google Play                    App Store
                                                                                                                                                                                                                                           672

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                                              6/7
8/22/2018           RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 26 of 189




       Packaging Details

     Unit Type: piece                                                                                   Package Weight: 0.17kg (0.37lb.)

     Package Size: 14cm x 9cm x 2cm (5.51in x 3.54in x 0.79in)


     Transaction History                                                                                                                                    330 transactions in last 6 months. Sort by latest

      Buyer                                                              Transaction Information

            A***.                                                        1 piece
            UZ                                                           19 Aug 2018 03:02


            Y***.                                                        1 piece
            RU                                                           18 Aug 2018 23:52


            I***.                                                        1 piece
            RU                                                           18 Aug 2018 23:49


            A***.                                                        1 piece
            RU                                                           18 Aug 2018 22:19


            K***.                                                        1 piece
            KR                                                           18 Aug 2018 20:24


            C***.                                                        1 piece
            CO                                                           18 Aug 2018 19:10


            M***.                                                        1 piece
            ES                                                           18 Aug 2018 15:00


            E***.                                                        1 piece
            RU                                                           18 Aug 2018 14:11


            D***.                                                        1 piece
            RU                                                           18 Aug 2018 13:58


            M***.                                                        1 piece
            FR                                                           18 Aug 2018 11:38


            H***.                                                        1 piece
            BE                                                           18 Aug 2018 05:49


            C***.                                                        1 piece
            ES                                                           18 Aug 2018 04:02


            M***.                                                        1 piece
            FR                                                           18 Aug 2018 02:29


            A***.                                                        1 piece
            RU                                                           18 Aug 2018 01:59


            E***.                                                        1 piece
            RU                                                           18 Aug 2018 01:45


            P***.                                                        1 piece
            US                                                           18 Aug 2018 01:26


            N***.                                                        1 piece
            RU                                                           18 Aug 2018 01:02


            E***.                                                        1 piece
            RU                                                           18 Aug 2018 00:45

                                                                                                                                                                                                                      673

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                         5/7
8/22/2018            RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group

       Buyer                             Case 1:18-cv-08824-LAP              Document 15-4 Filed 10/18/18 Page 27 of 189
                                                         Transaction Information

            J***.                                                                      1 piece
            ES                                                                         17 Aug 2018 15:41


            C***.                                                                      1 piece
            NL                                                                         17 Aug 2018 13:44



               1    2     3      4   5    6     7     ...      18                                                                                                                                            Go to Page         Go




     More Products
     From This Seller




             US $3.24                     US $3.24                     US $2.59                          US $2.37                 US $11.69                    US $6.16                   US $21.72          US $2.59
                          (53)                          (7)                          (10)                             (16)                     (1)                                                    (1)
             330 orders                   28 orders                    26 orders                         41 orders                2 orders                     3 orders                   7 orders           8 orders




     From Other Sellers




             US $4.89                     US $9.36                     US $1.21                          US $3.09                 US $3.64                     US $0.77                   US $5.24           US $3.08
                          (133)                         (16)                         (2)                              (33)                     (40)                        (6)                        (15)                (1)
             429 orders                   74 orders                    14 orders                         190 orders               142 orders                   16 orders                  41 orders          41 orders




     Premium Related Products




            PU Leather Wings Baby
            First Walkers Brand
            US $3.75 - 3.99 / pair


     Playing Cards Products Related Searches:
     poker cards                                                                   1386 card                                                                  correspondance cards
     card playing                                                                  games board                                                                card game uno
     cards uno                                                                     game cards                                                                 board games family

     Wholesale Playing Cards:
     Wholesale poker dealere                                                       Wholesale playing cards                                                    Wholesale board game
     Wholesale rduino uno                                                          Wholesale klotski puzzle                                                   Wholesale card gamers
     Wholesale poker cards                                                         Wholesale 1386 card                                                        Wholesale correspondance cards

     Playing Cards Price:
     game family Price                                                             board card Price                                                           aftermath entertainment Price
     games cards Price                                                             cards playing paper Price                                                  card playing game Price
     cartes bancaires Price                                                        playing cards Price                                                        playing uno cards Price

     Playing Cards Promotion:
     cards uno Promotion                                                           game cards Promotion                                                       board games family Promotion
     family board games Promotion                                                  poker cards Promotion                                                      cards game Promotion
     playing cards poker Promotion                                                 for playing cards Promotion                                                game uno Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



       Google Play                App Store
                                                                                                                                                                                                                                           674

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                                              6/7
8/22/2018               RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                            Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 28 of 189

                                                                                                                                                                      Buyer Protection    Help            Save big on our app!     Ship to       / USD        Language




                                                 BRANDS SHOPPING WEEK                                                                                                                                                                               0

                                                                                                                                                                                                                                    New here? Get your coupons!

   Store: RUNACC Store             98.4% Positive feedback         Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                          RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108
                                                                                                          Cards
                                                                                                                         4.9 (53 votes)           344 orders


                                                                                                          Price:          US $4.98 / piece
                                                                                                          Discount
                                                                                                          Price:          US $3.24 / piece                -35%   07h:39m:49s
                                                                                                                                Get our app to see exclusive prices


                                                                                                          Color:



                                                                                                          Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                          Estimated Delivery Time: 20-39 days

                                                                                                          Quantity:                1          piece (607 pieces available)

                                                                                                          Total Price:    Depends on the product properties you select




                                                                                                               Buy Now                    Add to Cart

                                                                                                              Add to Wish List (413 Adds)


                                                                                                                   Save US $2.00 off every US $15.00 spent
                                                                                                                   Get Select Coupon >

                                                                                                          New User
                                                                                                          Coupon:                 US $10.00        GET IT NOW

                                                                                                          Return Policy           Returns accepted if product not as described, buyer pays return shipping fee; or keep the product & agree refund with
                                                                                                                                  seller. View details

                                                                                                          Seller                  On-time Delivery
                                                                                                          Guarantees:             60 days


                                                                                                          Payment:                                                                                       View More


                                                                                                                   Buyer Protection
                                                                                                                      Full Refund if you don't receive your order             Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                                                         Learn More




      Product Details                Feedback (53)            Shipping & Payment                 Seller Guarantees


        Shipping

     Calculate your shipping cost by country/region and quantity.

     Quantity:     1           Ship to:         United States


                       Shipping Company                                                  Shipping Cost                                                    Estimated Delivery Time                                          Tracking Information

         China Post Ordinary Small Packet Plus            US $3.69      Free Shipping                                                      20-39 days                                                    Not available

                                                          US $3.95      US $1.98                                                           12-20 days                                                    Available
                           ePacket
                                                          You save: US $1.97 (about 50%)

                                                          US $6.48      US $3.24                                                           19-39 days                                                    Available
              AliExpress Standard Shipping
                                                          You save: US $3.24 (50%)

                             EMS                                        US $40.17                                                          12-21 days                                                    Available



        Packaging Details

     Unit Type: piece                                                                                                                  Package Weight: 0.17kg (0.37lb.)
     Package Size: 14cm x 9cm x 2cm (5.51in x 3.54in x 0.79in)


        Payment

     We support the following payment methods.




     More Products
     From This Seller




             US $3.24                         US $3.24                       US $2.59                     US $2.37                            US $11.69                      US $6.16                      US $21.72                         US $2.59
                            (53)                             (7)                          (10)                           (16)                              (1)                                                           (1)
                                                                                                                                                                                                                                                                               675
             330 orders                       28 orders                      26 orders                    41 orders                           2 orders                       3 orders                      7 orders                          8 orders


https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                                                                                  1/2
8/22/2018             RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group

      Product Details
                                            Case 1:18-cv-08824-LAP
                                Feedback (53)    Shipping & Payment
                                                                                    Document 15-4 Filed 10/18/18 Page 29 of 189
                                                                    Seller Guarantees


            5 Stars                                      98%

            4 Stars                                      0%

            3 Stars                                      0%
                                                                     Average Star Rating: (53 votes)
            2 Stars                                      2%

             1 Star                                      0%


        All Feedback     All Negative (1)        With Pictures (0)     With Personal Information(0)   Additional Feedback (0)


            View reviews from United States                                                                                                                  Translate to English   Sort by default       1/1


        R***a                                                                                                                                                                                             (0)
             ES              Color: White    Logistics: AliExpress Standard Shipping
                             low quality
                             31 Jul 2018 12:32



                                                                                                                                                                                                      1




     More Products
     From This Seller



                                                                                                                                                                                                                      676

https://www.aliexpress.com/item/RUNACC-Family-Funny-Entertainment-Board-Game-Fun-Poker-Playing-Cards-Puzzle-Games-family-fun-poker-108/32858042386.html                                                         2/3
8/22/2018                                                                                       RUNACC Store - Small Orders Online Store on Aliexpress.com

            Store Categories
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 30 of 189
                                                Seller Feedback
               Clothing bags
                                                 Seller Summary
                Bag
                                                                                          Seller: RUNACC Store
               Camping & Hiking
                Outdoor Tools                              Positive Feedback (Past 6 months): 98.4%
                Water Bags
                                                                        AliExpress Seller Since: 13 Mar 2018
                Outdoor Tableware

               Hunting
                Hunting Gun...                   Detailed seller ratings

               Team Sports                                  Item as Described :                               4.8 (641 ratings)                  0.63% Higher        than other sellers

                Soccer                                         Communication :                                4.8 (641 ratings)                  0.63% Higher        than other sellers
                Basketball
                                                               Shipping Speed :                               4.7 (641 ratings)                   0.21% Lower        than other sellers
               Roller,Skateboard...
                Skate Board &...                 Feedback History

               Swimming & Diving                 Feedback                                                 1 Month                        3 Months                    6 Months

                Pool & Accessories               Positive (4-5 Stars)                                     142                            460                         607
                Swimming Fins
                                                 Neutral (3 Stars)                                        3                              8                           10

               Fitness & Body...                 Negative (1-2 Stars)                                     2                              9                           10
                Punching Balls &...
                                                 Positive feedback rate                                   98.6%                          98.1%                       98.4%
                Accessories
                Sportswear

               Fishing&Riding
                Fishing
                Riding                           Negative Feedback Received as a Seller (Past 6 months)       Feedback Received as a Seller

               telescope                         Viewing 1 - 10                                                                                                                                                        Previous    1   2   Next

               Others                                                                                                                                                                                                              Sort by default
                                                 Buyer                       Transaction Details                                Feedback


                                                 K***e                       RUNACC Kids Swim Seat Adorable                                           03 Aug 2018 11:53
            Service Center                                                   Baby...
                                                                                                                                The product is not what is on the picture. The color, the pictures, etc.

              Contact Now                                                    1 piece

                                                 R***a                       RUNACC Family Funny Entertainment                                        31 Jul 2018 12:32
                                                                             B...
                                                                                                                                low quality
               Follow
                                                                             1 piece
             27 Followers

                                                 S***K                       RUNACC Rifle Bipod Quick Release                                         28 Jul 2018 01:48
                                                                             Ri...
                                                                                                                                never received it
            Top Selling                                                      1 piece                                            No Feedback Score

                      RUNACC Family Funny
                      Entertainment...                                       RUNACC Quick Detachable Sling
                                                 R***a                                                                                                16 Jul 2018 10:19
                      US $3.24 / piece                                       Swive...
                      Orders(330)                                                                                               No recomendable, muy insatisfecho... Nunca llego el producto y el vendedor no reembolsa ni se hace cargo
                                                                             1 Lot                                              de nada.
                      RUNACC Rubber Golf                                                                                        No Feedback Score
                      Club Vise Clamp...
                      US $2.63 / piece
                      Orders(69)                 g***n                       RUNACC Electronic Dartboard                                              12 Jul 2018 02:18
                                                                             Battery...
                      RUNACC Kids Swim                                                                                          pas de taille marqué
                      Seat Adorable Baby...                                  1 piece
                      US $2.93 / piece
                      Orders(48)                                             RUNACC Retractable Tactical Pen
                                                 M***g                                                                                                07 Jul 2018 19:25
                                                                             Mul...
                      RUNACC 3 in 1                                                                                             It’s not retractable
                      Camping Cutlery Set...                                 1 piece
                      US $2.37 / piece
                      Orders(41)
                                                 A***M                       RUNACC Rubber Shotgun Recoil Pad                                         07 Jul 2018 12:14
                                                                             Sl...
                      RUNACC 1PCS                                                                                               Llegó defectuoso
                      Breathable                                             1 piece                                            No Feedback Score
                      US $2.94 / piece
                      Orders(41)

                                                 S***a                       RUNACC Yoga Mat With Carrying                                            27 Jun 2018 00:35
                      RUNACC New Design                                      Stra...
                      Women Urinal Soft...                                                                                      It's just a camping mat. Not fit for exercise at all. Width , thickness and length all inadequate for any kind of
                      US $3.17 / piece                                       1 piece                                            yoga or exercise.
                      Orders(33)

                                                 a***i                       RUNACC Retractable Tactical Pen                                          16 Jun 2018 08:49
                      RUNACC Martial Arts
                                                                             Mul...
                      Training Practice...                                                                                      Awful system. Came assembled in the wrongway cant help it
                      US $6.52 / piece                                       1 piece
                      Orders(30)

                      RUNACC Diving              s***i                       RUNACC 4-finger Bottle Opener                                            15 Jun 2018 02:30
                      Gloves Sphere                                          Multi...
                                                                                                                                ‫ﯾوم‬39 ‫ﻟم ﯾﺻﻠﻧﻲ اﻟﻣﻧﺗﺞ ﻣﻧذ‬
                      US $3.24 / Pair
                                                                             1 piece
                      Orders(28)

                      RUNACC Professional                                                                                                                                                                               Previous   1   2   Next
                      Leaf Rake Mesh...
                      US $4.58 / piece
                      Orders(27)

                      RUNACC male
                      Professional Anti
                      US $2.59 / piece
                      Orders(26)

                      RUNACC Pool
                      Skimmer Standard
                      US $9.09 / piece
                      Orders(24)

                      RUNACC Yoga Mat
                      With Carrying Straps...
                      US $12.99 / piece                                                                                                                                                                                                                    677
                      Orders(23)

https://www.aliexpress.com/store/feedback-score/3698005.html?spm=2114.12010608/itm2home-1.nav-feedback.1.740d5d72D8Kl1n#rating-displayer                                                                                                             2/3
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 31 of 189




          Defendant's Storefront




                                                                     678
8/22/2018         Find All China Products On Sale from RUNACC Store on Aliexpress.com - RUNACC Family Funny Entertainment Board Game Fun Poker Playing Cards Puzzle Games family fun poker 108 Cards and …
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 32 of 189          Buyer Protection        Help        Save big on our app!     Ship to       / USD           Language




                                                     BRANDS SHOPPING WEEK                                                                               On AliExpress     In this store                 0




        Store: RUNACC Store           98.4% Positive feedback         Follow    27 Followers



                                                                                                RUNACC Store

            Store Home             Products           Sale Items               Top Selling      New Arrivals        Feedback

        Home > Store Home > UNO

            Store Categories                         Store Categories >        UNO                             1 items found                                                                                Hide Filter


               Clothing bags
                                                     Minimum                   2                                                                                                           Multiple
                Bag                                  Player Number

               Camping & Hiking
                                                     Material                  Paper                                                                                                       Multiple
                Outdoor Tools
                Water Bags
                Outdoor Tableware
                                                     Game Difficulty           Advanced                                                                                                    Multiple
                                                     Level
               Hunting
                Hunting Gun...                                                                                                 View More

               Team Sports
                Soccer
                                                      Best Match        Orders            New   price          Free Shipping               Sale Items                                            View
                Basketball

               Roller,Skateboard...
                                                                                       35
                Skate Board &...

               Swimming & Diving
                Pool & Accessories
                Swimming Fins

               Fitness & Body...
                Punching Balls &...
                Accessories
                Sportswear

               Fishing&Riding
                                                   RUNACC Family Funny Entertainment
                Fishing                            Board Game Fun Poker...
                Riding
                                                   US $3.24 / piece
               telescope                           US $4.98 / piece
                                                   Orders(330)
               Others




            Service Center                              1


              Contact Now




               Follow
             27 Followers




            Top Selling

                      RUNACC Family Funny
                      Entertainment...
                      US $3.24 / piece
                      Orders(330)

                      RUNACC Rubber Golf
                      Club Vise Clamp...
                      US $2.63 / piece
                      Orders(69)

                      RUNACC Kids Swim
                      Seat Adorable Baby...
                      US $2.93 / piece
                      Orders(48)

                      RUNACC 3 in 1
                      Camping Cutlery Set...
                      US $2.37 / piece
                      Orders(41)

                      RUNACC 1PCS
                      Breathable
                      US $2.94 / piece
                      Orders(41)

                      RUNACC New Design
                      Women Urinal Soft...
                      US $3.17 / piece
                      Orders(33)

                      RUNACC Martial Arts
                      Training Practice...
                      US $6.52 / piece
                      Orders(30)

                      RUNACC Diving
                      Gloves Sphere
                      US $3.24 / Pair
                                                                                                                                                                                                              Recently Viewed
                                                                                                                                                                                                                                      679
                      Orders(28)

https://www.aliexpress.com/store/3698005/search?origin=n&SortType=bestmatch_sort&SearchText=UNO                                                                                                                                 1/2
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 33 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        680
8/22/2018                                                                                               Please Confirm Your Order - AliExpress
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 34 of 189


                                            Review your Order                                               Payment                                                        Done


                                You have changed the shipping destination; please note that the shipping cost will change accordingly.


                          1. Select your shipping information:


                                                                 Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                          2. Review and confirm your order (1 items):


                             Seller: RUNACC Store

                             Product Name & Details


                                                 RUNACC Family Funny Entertainment Board Game Fun                              1      piece    ×   US $3.24            China Post Ordinary Small Packet Plus
                                                 Poker Playing Cards Puzzle Games family fun poker 10
                                                 8 Cards
                                                                                                                                                                                          Free shipping
                                                 Color: White                                                                                                                 Delivery Time: 20-39 days

                                                 Leave a message for this seller:

                                                 You can leave a message for the seller.

                                                 Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                              Subtotal:                                         US $3.24

                                                                                                                                              Shipping:                                         US $0.00

                                                                                                                                              Total:                                          US $3.24



                          3. Payment method




                                 PayPal

                                 Other payment methods




                                                                                                           Apply AliExpress Coupon: You don’t have any coupons                                     - US $0.00




                                                                                                                         Buyer Protection
                                                                                                                                                                                  All Total: US $3.24
                                                                                                                           Full Refund if you don't receive
                                                                                                                           your order
                                                                                                                           Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                           not as described

                                                                                                                         Learn More



                                                                                                                                       Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                  - Alipay Services Agreement
                                                                                                                                                                                       - Alipay Privacy Notice
                                                                                                                                                                             - Promotion Terms & Conditions
                                                                                                                      Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews
                                                                                                                                                                                                                       681

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32858042386&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…                    1/2
  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 35 of 189


DEFENDANT See You Outdoors Store




                                                                       682
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 36 of 189




Defendant's Listing for Infringing Products




                                                                         683
7/5/2018                Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 37 of 189

                                                                                                 Cookie Preferences       Buyer Protection      Help            Save big on our app!   Ship to      / USD        Language




                                              I'm shopping for...                                                                                                                                     0




   Store: See You Outdoors Store        98.4% Positive feedback      Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                   Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO
                                                                                                   Fun Poker Playing Cards

                                                                                                   Price:          US $4.81 / piece
                                                                                                   Discount
                                                                                                   Price:          US $4.09 / piece             -15%      3 days left
                                                                                                                      Get our app to see exclusive prices



                                                                                                   Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                   Estimated Delivery Time: 20-39 days

                                                                                                   Quantity:              1           piece (99 pieces available)


                                                                                                   Total Price:    US $4.09


                                                                                                        Buy Now                 Add to Cart

                                                                                                       Add to Wish List (15 Adds)


                                                                                                   New User
                                                                                                   Coupon:              US $4.00        GET IT NOW

                                                                                                   Store
                                                                                                   Promotion:          Get Seller Coupons              US $2.00 off per US $45.00



                                                                                                   Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                        the product & agree refund with seller. View details

                                                                                                   Seller               On-time Delivery
                                                                                                   Guarantees:          60 days


                                                                                                   Payment:                                                                                      View More


                                                                                                            Buyer Protection
                                                                                                               Full Refund if you don't receive your order
                                                                                                               Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                            Learn More




      Product Details             Feedback (0)          Shipping & Payment            Seller Guarantees



                                                                        Get US $2.00 off on orders over US $45.00(Incl. shipping costs)
                 Seller Discount
                 On all products
                 Time left until promotion ends：26d 0h 0m              If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the
                                                                       Seller Discount will be automatically calculated.
                 Shop Now




           Item specifics

      Tabletop Game Product: Card Cover                                                                     Game Difficulty Level: Primary

      is_customized: Yes                                                                                    Age: >12 Months

      Type: Advertising Poker                                                                               Model Number: 3344

      Material: Paper                                                                                       Minimum Player Number: 1

      Maximum Player Number: 5                                                                              Type: UNO Card
      Teaching Mode: CD                                                                                     Game Length: 0-30 minutes

      weight: approx. 180g


           Product Description




                                                                                                                                                                                                                                  684

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                                          1/7
7/5/2018            Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 38 of 189




                                                                                                                                                                                                                 685

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                         2/7
7/5/2018            Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 39 of 189




                                                                                                                                                                                                                 686

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                         3/7
7/5/2018            Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 40 of 189




                                                                                                                                                                                                                 687

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                         4/7
7/5/2018            Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 41 of 189




                                                                                                                                                                                                                 688

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                         5/7
7/5/2018              Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 42 of 189




       
       


           Packaging Details

      Unit Type: piece                                                                                 Package Weight: 0.2kg (0.44lb.)
      Package Size: 13cm x 6cm x 3cm (5.12in x 2.36in x 1.18in)



      More Products
      From This Seller




               US $18.99                  US $3.79                   US $8.88                    US $29.99                   US $21.66                  US $2.99                    US $2.23                       689

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                           6/7
7/5/2018                   Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 43 of 189
                                                           (7)                           (57)                           (83)                           (29)                            (477)                (128

                2 orders                       12 orders                    100 orders                     253 orders                     75 orders                     1,029 orders           329 orders




      From Other Sellers




                US $3.83                       US $4.38                     US $4.39                       US $5.01                       US $3.83                      US $4.17               US $6.51
                               (2)                         (3)                           (20)                           (85)                           (2)                             (1)                  (1)

                2 orders                       6 orders                     68 orders                      238 orders                     8 orders                                             2 orders




      Premium Related Products




             Loose rhinestones       Crystal Castle Hot Fix    4 -inch full-range coaxial                Mother Earth Father Sky       New Spring Summer Mens
             12/16mm sew on clear AB Rhinestones 5A Best Clear car stereo speakers                       Full 5D DIY Diamond           Denim Jeans Men
             US $4.13 - 5.00 / pack          US $9.80 - 14.00 / pack      US $25.19 / pair               US $9.30 - 69.00 / piece      US $12.44 / piece


      Playing Cards Products Related Searches:

      card cd                                                               card poker                                                            uno game card
      playing cards poker                                                   cover cd                                                              games cd
      poker card                                                            game paper                                                            game cardboard

      Wholesale Playing Cards:

      Wholesale playing cards                                               Wholesale poker dealere                                               Wholesale rduino uno
      Wholesale games board                                                 Wholesale card gamers                                                 Wholesale poker cards
      Wholesale card playing                                                Wholesale card game uno                                               Wholesale card game

      Playing Cards Price:

      cd games Price                                                        game cards playing Price                                              games paper Price
      uno card Price                                                        game cards playing Price                                              playing cards funny Price
      paper cd cover Price                                                  board games family Price                                              cd game Price

      Playing Cards Promotion:

      game cd Promotion                                                     cards playing fun Promotion                                           paper cd cover Promotion
      cardboard cd Promotion                                                paper 180g Promotion                                                  7 in 1 game board Promotion
      playing cards names Promotion                                         poker cards funny Promotion                                           poker fun Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



           Google Play               App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                   Recently Viewed
                                                                                                                                                                                                                           690

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                                   7/7
7/5/2018                  Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 44 of 189

                                                                                                     Cookie Preferences        Buyer Protection      Help            Save big on our app!      Ship to      / USD        Language




                                                 I'm shopping for...                                                                                                                                          0




   Store: See You Outdoors Store           98.4% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                       Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO
                                                                                                       Fun Poker Playing Cards

                                                                                                       Price:           US $4.81 / piece
                                                                                                       Discount
                                                                                                       Price:           US $4.09 / piece             -15%      3 days left
                                                                                                                           Get our app to see exclusive prices



                                                                                                       Shipping:        Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                        Estimated Delivery Time: 20-39 days

                                                                                                       Quantity:               1           piece (99 pieces available)


                                                                                                       Total Price:     US $4.09


                                                                                                            Buy Now                    Add to Cart

                                                                                                           Add to Wish List (15 Adds)


                                                                                                       New User
                                                                                                       Coupon:               US $4.00        GET IT NOW

                                                                                                       Store
                                                                                                       Promotion:           Get Seller Coupons              US $2.00 off per US $45.00



                                                                                                       Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                             the product & agree refund with seller. View details

                                                                                                       Seller                On-time Delivery
                                                                                                       Guarantees:           60 days


                                                                                                       Payment:                                                                                          View More


                                                                                                                Buyer Protection
                                                                                                                   Full Refund if you don't receive your order
                                                                                                                   Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                    Learn More




      Product Details                Feedback (0)          Shipping & Payment                Seller Guarantees


           Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:       1         Ship to:       United States


                  Shipping Company                                           Shipping Cost                                        Estimated Delivery Time                                   Tracking Information

           China Post Ordinary Small Packet                                                                           20-39 days                                             Not available
                                                   US $4.35      Free Shipping
                         Plus

                                                   US $4.35      US $1.00                                             12-20 days                                             Available
                          ePacket
                                                   You save: US $3.35 (about 77%)

                                                   US $6.97      US $4.87                                             19-39 days                                             Available
             AliExpress Standard Shipping
                                                   You save: US $2.10 (about 30%)

                          Fedex IE                               US $47.67                                            8-16 days                                              Available

                      UPS Expedited                              US $64.15                                            11-17 days                                             Available

      Note: Shipping costs shown include fuel surcharges. Import duties, taxes and other customs related charges are not included. Buyers bear all responsibility for all extra charges incurred (if any).
      Note: UPS shipping cost savings displayed above reflect discounts offered to AliExpress sellers. They may also include other promotions, subsidies or discounts offered by individual sellers to their buyers,
      and are only valid on transactions completed via AliExpress.


           Packaging Details

      Unit Type: piece                                                                                          Package Weight: 0.2kg (0.44lb.)

      Package Size: 13cm x 6cm x 3cm (5.12in x 2.36in x 1.18in)


           Payment

      We support the following payment methods.


                                                                                                                                                                                                                                          691

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32752371546.html                                                                                  1/3
7/5/2018                                                                                 See You Outdoors Store - Small Orders Online Store on Aliexpress.com

            Store Categories
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 45 of 189
                                                Seller Feedback
               Main product
                                                 Seller Summary
               Waterproof Dry Bag
                                                                                          Seller: See You Outdoors Store
               Camping & Hiking
                walking stick                              Positive Feedback (Past 6 months): 98.4%
                Inflatable Sofa
                                                                        AliExpress Seller Since: 05 Oct 2016
                sleeping bag
                camping stoves
                water bag
                                                 Detailed seller ratings
                buckles
                bag                                         Item as Described :                               4.8 (2285 ratings)                 0.63% Higher         than other sellers
                camping accessories
                                                               Communication :                                4.8 (2285 ratings)                 0.63% Higher         than other sellers
                tent
                camping pad                                    Shipping Speed :                               4.6 (2285 ratings)                 1.92% Lower          than other sellers

               sports & health
                swimming & diving
                                                 Feedback History
                running                           Feedback                                                1 Month                        3 Months                      6 Months
                gloves                            Positive (4-5 Stars)                                    421                            1,319                         2,150
                glasses
                                                  Neutral (3 Stars)                                       5                              16                            43
                body protection
                hunting                           Negative (1-2 Stars)                                    5                              18                            34
                yoga
                                                  Positive feedback rate                                  98.8%                          98.7%                         98.4%
                Safety & Survival

               Fishing
                fishing lure
                fishing tools                    Negative Feedback Received as a Seller (Past 6 months)       Feedback Received as a Seller
                fishing accessories
                                                                                                                                                                                                      Previous     1    2   3   4   5   Next
                                                 Viewing 21 - 30
               game
                                                                                                                                                                                                                                Sort by default
                                                 Buyer                       Transaction Details                                Feedback
               Outdoor Light

               Others                                                        HITORHIKE 5.5 inch Waterproof Bag
                                                 C***r                                                                                               30 Apr 2018 01:04
                                                                             M...
                                                                                                                                Product arrived after 3 months ! And the seller confirmed my product received even if i haven't received it yet
                                                                             1 piece                                            !
            Service Center                                                                                                      No Feedback Score


              Contact Now
                                                 n***v                       Useful Emergency Fire Starter Flint...                                  12 Apr 2018 13:47
                                                                                                                                Так себе
                                                                             1 piece
               Follow
             744 Followers                                                   Useful Emergency Fire Starter Flint...
                                                 K***i                                                                                               10 Apr 2018 07:16
                                                                                                                                Poor quality item and feels cheap.
                                                                             1 piece

                                                 L***D                       Hitorhike Multifunctional Ultraligh...                                  09 Apr 2018 19:52
                                                                                                                                item still not arrived till now.. full of regret :(
                                                                             1 piece

                                                 K***a                       Useful Emergency Fire Starter Flint...                                  09 Apr 2018 06:05
                                                                                                                                Hát ez egy gagyi sz*r. Kicsomagolás után széthullott. 1x gyujtottam meg és az összes kanóc leégett.
                                                                             1 piece                                            Felejtős!


                                                 n***a                       1 piece Carbon Steel + Plastics Car...                                  05 Apr 2018 04:45
                                                                                                                                pequeño
                                                                             1 piece                                            No Feedback Score



                                                 a***n                       Useful Emergency Fire Starter Flint...                                  02 Apr 2018 20:30
                                                                                                                                полная фигня просто брилок.
                                                                             1 piece

                                                 O***c                       1 pair Sports Gym Gloves Men                                            31 Mar 2018 15:13
                                                                             Fitnes...
                                                                                                                                very bad quality
                                                                             1 piece

                                                 R***n                       HITORHIKE 2L PVC Waterproof Dry                                         22 Mar 2018 03:16
                                                                             Bag...
                                                                                                                                The item arrived late and when it did arrive, it did not work. The item was leaky and it was not protect the
                                                                             1 piece                                            item inside. The seller’s communication was also very bad. I don’t recommend this item or the seller.
                                                                                                                                No Feedback Score



                                                 S***n                       1 piece 100M 8-80LB Nylon Super                                         16 Mar 2018 07:39
                                                                             Str...
                                                                                                                                1. В описании указано "шнур плетеный", по факту - монофильная леска. 2. В тестовой таблице
                                                                             1 piece                                            указано разрывное усилие 0,23 мм/30 LB, фактически - 0,23 мм/16 LB


                                                                                                                                                                                                       Previous     1   2   3   4   5   Next




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                                                        692

https://www.aliexpress.com/store/feedback-score/2619037.html?spm=2114.12010617/itm2home-1.nav-feedback.1.57722abfXbAEri#rating-displayer                                                                                                          2/3
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 46 of 189




          Defendant's Storefront




                                                                     693
7/5/2018          Find All China Products On Sale from See You Outdoors Store on Aliexpress.com - Topsale Puzzle Games 180g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards and …
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 47 of 189
                                                                                                    Cookie Preferences      Buyer Protection      Help     Save big on our app!     Ship to       / USD           Language




                                                        I'm shopping for...                                                                                On AliExpress     In this store                 0




           Store: See You Outdoors Store          Open: 1 year(s)        98.4% Positive feedback         Follow   744 Followers




                                                                                            See You Outdoors Store

               Store Home             Products           Sale Items                Top Selling       New Arrivals           Feedback

           Home > Store Home > UNO Fun Poker Playing Cards


              Store Categories                           Store Categories >       UNO Fun Poker Playing Cards          1 items found                                                                           Hide Filter


                 Main product
                                                         Game Difficulty          Primary                                                                                                     Multiple
                 Waterproof Dry Bag                      Level

                 Camping & Hiking
                                                         Game Length              0-30 minutes                                                                                                Multiple
                  walking stick
                  Inflatable Sofa
                  sleeping bag
                                                         Material                 Paper                                                                                                       Multiple
                  camping stoves
                  water bag
                  buckles                                                                                                             View More
                  bag
                  camping accessories
                  tent                                   Best Match           Orders        New       price           Free Shipping                                                                 View
                  camping pad

                 sports & health                                                            15
                  swimming & diving
                  running
                  gloves
                  glasses
                  body protection
                  hunting
                  yoga
                  Safety & Survival

                 Fishing
                  fishing lure
                                                      Topsale Puzzle Games 180g 108 Cards
                  fishing tools
                                                      Family Funny...
                  fishing accessories
                                                      US $4.09 / piece
                 game                                 US $4.81 / piece

                 Outdoor Light

                 Others


                                                            1

              Service Center

                Contact Now




                 Follow
               744 Followers




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



           Google Play              App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                                         694

https://www.aliexpress.com/store/2619037/search?origin=n&SortType=bestmatch_sort&SearchText=UNO%20Fun%20Poker%20Playing%20Cards                                                                                                    1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 48 of 189




Communications between NAL and
          Defendant




                                                                     695
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 49 of 189                                            Buyer Protection           Help        Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                           Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                    Ge Mark                             Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                       FAQ       Original        More

              Spam

                                                            See You Outdoo...               2018-07-09
                                                                                                                                                 About this product
                                                                                                                                                                                            Reply
              Service Notification                          thank you for your reply.
                                                                                                                                                 Topsale Puzzle Games 180g 108...


              Notifications
                                                                                                                                                             18/07/05 15:10



                                                                                                                    Hi                                                                                                  Me
              Setting                                                                                               i am a person who is very fond of playing this one. Can i order this now and pay
                                                                                                                    using paypal?
              Contact Blacklist


                                                                                                                                                             18/07/05 15:10



               AliExpress Mobile App                                                                       Ge ...       Dear Valued Customer, maybe the following questions will help you.
                 Search Anywhere, Anytime!                                                                              1、Not receive order yet.
                                                                                                                        2、China post delivery time
                                                                                                                        3、Free shipping or not
                                                                                                                        4、Seller 's contact information

                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                    Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              696

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                             1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 50 of 189                                            Buyer Protection           Help        Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                           Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                    Ge Mark                             Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                       FAQ       Original        More

              Spam                                                                                                                                           18/07/05 15:12

                                                            See You Outdoo...               2018-07-09
                                                                                                           Ge ...       yes of course
              Service Notification                          thank you for your reply.

              Notifications

                                                                                                                                                 About this product
                                                                                                                                                 Topsale Puzzle Games 180g 108...
                                                                                                                                                                                            Reply
              Setting

              Contact Blacklist                                                                                                                              18/07/05 15:13



                                                                                                                                                                                then, what is your paypal dear?         Me


               AliExpress Mobile App
                                                                                                                                                             18/07/05 15:15
                 Search Anywhere, Anytime!

                                                                                                                    if you will provide me now your paypal dear you can rest assure that you can ha                     Me
                                                                                                                    ve my payment.


                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                    Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              697

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                             1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 51 of 189                                          Buyer Protection            Help        Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                         Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                   Ge Mark                            Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                      FAQ      Original        More

              Spam
                                                                                                                    if you will provide me now your paypal dear you can rest assure that you can ha                   Me
                                                            See You Outdoo...               2018-07-09
                                                                                                                    ve my payment.
              Service Notification                          thank you for your reply.
                                                                                                                                                            18/07/05 15:15
              Notifications

                                                                                                           Ge ...       it is my account number ：michael@homful.net
              Setting

              Contact Blacklist
                                                                                                                                                            18/07/05 15:16



                                                                                                                                                                  is this your paypal? michael@homful.net             Me

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                                                                  18/07/05 15:17



                                                                                                           Ge ...       Tell me the address after payment
                                                                                                                        I will send it to you after I receive the money.

                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                  Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            698

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                           1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 52 of 189                                          Buyer Protection          Help        Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 Ge Mark                            Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                    FAQ      Original        More

              Spam

                                                            See You Outdoo...               2018-07-09                                                    18/07/05 15:17


              Service Notification                          thank you for your reply.
                                                                                                           Ge ...       yes it is my papal

              Notifications

                                                                                                                                                          18/07/05 15:17


              Setting
                                                                                                                                                                                  Can you ship to new york?         Me

              Contact Blacklist
                                                                                                                                                          18/07/05 15:18




                                                                                                           Ge ...       yes it could send
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/05 15:19



                                                                                                                                                                    have you been shipped before in USA?            Me

                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          699

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 53 of 189                                            Buyer Protection           Help        Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                           Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                    Ge Mark                             Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                       FAQ       Original        More

              Spam

                                                            See You Outdoo...               2018-07-09                                                       18/07/05 15:19


              Service Notification                          thank you for your reply.
                                                                                                           Ge ...       you need to pay 5.09 usd
                                                                                                                        because e-packet is very fast
              Notifications



              Setting

              Contact Blacklist



                                                                                                                                                 About this product
                                                                                                                                                                                            Reply
               AliExpress Mobile App                                                                                                             Topsale Puzzle Games 180g 108...
                 Search Anywhere, Anytime!

                                                                                                                                                             18/07/05 15:19




                                                                                                           Ge ...       you need to pay 5.09 usd
                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                    Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              700

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                             1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 54 of 189                                          Buyer Protection          Help        Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 Ge Mark                            Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                    FAQ      Original        More

              Spam

                                                            See You Outdoo...               2018-07-09                                                    18/07/05 15:19


              Service Notification                          thank you for your reply.                      Ge ...       you need to pay 5.09 usd
                                                                                                                        because e-packet is very fast
              Notifications



              Setting

              Contact Blacklist

                                                                                                                                                          18/07/05 15:20




               AliExpress Mobile App                                                                       Ge ...       We have a lot of American customers who often work together.

                 Search Anywhere, Anytime!                                                                              take it easy



                                                                                                                                                          18/07/05 15:35


                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          701

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 55 of 189                                          Buyer Protection           Help        Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                        Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                  Ge Mark                            Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                     FAQ      Original        More

              Spam
                                                                                                                                                                                    do you have email dear?          Me
                                                            See You Outdoo...               2018-07-09

              Service Notification                          thank you for your reply.
                                                                                                                                                           18/07/05 15:41

              Notifications
                                                                                                           Ge ...       it is my email adress :tong@hitorhike.com


              Setting
                                                                                                                                                           18/07/05 15:48

              Contact Blacklist
                                                                                                                                                                                    do you also have alipay?         Me



                                                                                                                                                           18/07/05 15:49
               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                              In fact, you can pay directly on the platform.
                                                                                                           Ge ...



                                                                                                                                                           18/07/05 15:50


                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                 Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                           702

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                          1/1
7/12/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 56 of 189                                          Buyer Protection          Help        Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center           Wish List         My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 Ge Mark                            Search


              Conversations (1)                                          Search                             See You Outdoors Store                                                    FAQ      Original        More

              Spam
                                                                                                                    i will the reason why i ask you if you have alipay in order for me to easy to pay y             Me
                                                            See You Outdoo...               2018-07-09
                                                                                                                    ou if i want to order next month.
              Service Notification                          thank you for your reply.

              Notifications                                                                                                                               18/07/05 15:54




                                                                                                           Ge ...       it is my alipay：2060807904@qq.com
                                                                                                                        but it is only pay by chinese money
              Setting

              Contact Blacklist
                                                                                                                                                          18/07/05 15:56



                                                                                                                                                                                                  thank you         Me

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                                                                18/07/09 07:48



                                                                                                                                                                                   thank you for your reply.        Me


                                                                                                                    About this product
                                                                                                                    Topsale Puzzle Games 180g 108...




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          703

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 57 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        704
7/5/2018                                                                                                  Please Confirm Your Order - AliExpress
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 58 of 189


                                                Review your Order                                              Payment                                                         Done


                                You have changed the shipping destination; please note that the shipping cost will change accordingly.


                         1. Select your shipping information:


                                                                           Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                         2. Review and confirm your order (1 items):


                             Seller: See You Outdoors Store

                             Product Name & Details


                                                     Topsale Puzzle Games 180g 108 Cards Family Funny E                            1      piece    ×   US $4.09            China Post Ordinary Small Packet Plus
                                                     ntertainment Board Game UNO Fun Poker Playing Car
                                                     ds
                                                                                                                                                                                              Free shipping
                                                                                                                                                                                  Delivery Time: 20-39 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                  Subtotal:                                         US $4.09

                                                                                                                                                  Shipping:                                         US $0.00

                                                                                                                                                  Total:                                          US $4.09



                         3. Payment method




                                PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                                Other payment methods




                                                                                                                 Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                      All Total: US $4.89
                                                                                                                               Full Refund if you don't receive
                                                                                                                               your order
                                                                                                                               Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                               not as described

                                                                                                                             Learn More



                                                                                                                                           Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                    - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                      - Alipay Services Agreement


                                                                                                                                                                                 - Promotion Terms & Conditions
                                                                                                                         Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                          705

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32752371546&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…                       1/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 59 of 189


DEFENDANT Shenzhen Yongxin
    Technology Co., Ltd.




                                                                     706
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 60 of 189




Defendant's Listing for Infringing Products




                                                                         707
8/17/2018          Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 61 of 189
                                              Sourcing Solutions            Services & Membership              Help & Community                                            One Request, Multiple Quotes        Get the App

                                                                                                                            NEW
                                                                                                                                                                          6                  2                   0
         Categories                                Products       What are you looking for...                                       Search
                                                                                                                                                                          My Alibaba        Orders              Favorites




                                                                                personalized Original UNO Playing Card Game Family Friends Fun Educational                                   Shenzhen Yongxin
                                                                         
                                                                                Board Game Pack                                                                                              Technology Co., Ltd.


                                                                                FOB Reference Price: Get Latest Price                                                                         1 YR           CN

                                                                                1000 - 1999 Boxes        >=2000 Boxes                                                                           Gold Supplier

                                                                                US $2.50                 US $2.00                                                                               Trade Assurance

                                                                                                                                                                                                Onsite Check

                                                                                   Contact Supplier                                                                                      Transaction Level:

                                                                                                                                                                                                     View Company Proﬁle
                                                                                 Chat Now!

                                                                                Seller Support:     Trade Assurance – To protect your orders from payment to delivery
                                                                                                                                                                                         You May Like
                                                                                Payment:                                          More
                                                                                                                                                                                                            100 Pcs Gift Tags w
                                                                                Shipping:         Less than Container Load (LCL) Service to US Get shipping quote
                                 View larger image                                                                                                                                                          String Kraft Paper
                                                                                                    Transparent and fair price    24/7 online support   Online tracking                                     US $3.56-3.85 / Ba
                                                                                                                                                                                                            1000 Bag/Bags


                                                                                                                                                                                                            White Bulk Note Ca
            Add to Compare       Share                                                                                                                                                                     with Gold Foil
                                                                                                                                                                                                            US $6.4-6.5 / Blade
                                                                                                                                                                                                            1000 Blade/Blades


      Product Details              Company Profile                                                                                                        Report Suspicious Activity
                                                                                                                                                                                                            100 Bulk Pack Than
                                                                                                                                                                                                            You Cards Gold Tex
                                                                                                                                                                                                            US $6.4-6.5 / Blade
      Product Description          Packaging & Shipping           Our Services        Company Information                                                                                                   1000 Blade/Blades


                                                                                                                                                                                                            personalized Matte
      Overview                                                                                                                                                                                              Games UNO Card
                                                                                                                                                                                                            US $2.0-2.5 / Box
      Quick Details                                                                                                                                                                                         1000 Box/Boxes

      Material:        Paper, art paper                         Product Type:    Paper Cutting                         Style:            Religious
      Use:             Holiday Decoration & Gift                Occasion:        Thanksgiving                          Theme:            Letters                                                            Thank You Cards - 4
                                                                                                                                                                                                            6 Inches 100-Count
      Regional Featur…Europe                                    Place of Origin: Guangdong, China (Mainland)           Brand Name:       Tecprints
                                                                                                                                                                                                            US $4.5-5.0 / Com
      Model Number: L-081601                                    Item:            UNO Playing Card Game Famil…          Color:            Customized                                                         100 Combo/Combo
      Usage:           Holiday                                  Printing:        CMYK 4C Printing                      Size:             Custom Size
      logo:            Customized                               packing:         50 thank you cards and envelo…                                                                                             Bulk Pack 4x6 inch
                                                                                                                                                                                                            Floral Thank You
                                                                                                                                                                                                            US $6.4-6.5 / Box
      SupplyAbility                                                                                                                                                                                         1000 Box/Boxes
      SupplyAbility:     100000000 Box/Boxes per Month
                                                                                                                                                                                                            Thank You Cards - 1
                                                                                                                                                                                                            Pack Thank You No
      Packaging & Delivery                                                                                                                                                                                  US $4.5-5.0 / Com
      Packaging Details custom design packing Neutral packing                                                                                                                                               100 Combo/Combo

      Port               Shenzhen Yantian Shekou
      Lead Time :       15 working days                                                                                                                                                                    100 Thank You Card
                                                                                                                                                                                                            Black Bulk Note Car
                                                                                                                                                                                                            US $6.4-6.5 / Blade
                                                                                                                                                                                                            1000 Blade/Blades


       Product Description




      personalized Original UNO Playing Card Game Family Friends Fun Educational Board Game Pack




        We custom design the UNO cards according to your demand


        Product Name:                                personalized Original UNO Playing Card Game Family Friends Fun Educational
                                                     Board Game Pack

        Paper Material:                                Ivory board (250-350gsm)
                                                       Art paper (128-300gsm)
                                                       Kraft paper (100-300gsm)
                                                       Fancy/special paper (128-300gsm)
                                                       Duplex board with white/grey back (250-400gsm)
                                                       any thickness and paper type are available.                                                                                                                                 708

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                                     1/7
8/17/2018        Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…

        Size:                    Case 1:18-cv-08824-LAP
                                       as your request  Document 15-4 Filed 10/18/18 Page 62 of 189
        Printing Color:                        CMYK full color offset printing

        Surface Finish:                        UV varnish, foil, holographic, flocking, embossed/debossed, glitter,
                                               with gloss/matte lamination.etc or as per your requirement.

        MOQ:                                   500boxes=50,000pcs/design

        Packing:                               100 cards+100 envelopes per box, 10 boxes/export carton or custom

        Delivery Terms:                        EXW, FOB,CFR, CIF DDU DDP

        Artwork Format                         Your design is also welcome. High resolution PDF, AI, PSD, CDR,
                                               Indesign. At least 300dpi resolution.

        Payment Terms:                         T/T, L/C, Western Union

                                               Shipment could be made 7-25days upon receipt of signed order
        Lead Time:
                                               confirmation.

      personalized Original UNO Playing Card Game Family Friends Fun Educational Board Game Pack




                                                                                                                                                                                                                  709

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                    2/7
8/17/2018        Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 63 of 189




      1 :Our similar product




                                                                                                                                                                                                                  710

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                    3/7
8/17/2018         Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 64 of 189




      2: Surface Finish




       Packaging & Shipping



      We do packing according to your demand or netural packing . the neutral catron size is 41*25*41cm .




      If you order with small quantity , We ship it with DHL /UPS /TNT /FEDEX ,If you want your own shipping agent , it is ok


      if you order it with large quantity , We ship it by sea . You own shipping agent is ok . If you have no shipping agent . We arrage it for
      you




                                                                                                                                                                                                                   711

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                     4/7
8/17/2018        Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 65 of 189




       Our Services




      1 : We sell some product on stock . OEM is ok for us . You can provide your own design ,
      We print it accoridng to your design (Ai PDF ,CAD or others )

       2 : If you have no design , you want to design it , Please tell us ,We have professional
      design team . We can design it according to your demand

       3 : We sell different paper printing product                   Notebook , thank you cards . book invoice .
      envelope .sticker and othes

       Company Information




                                                                                                                                                                                                                  712

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                    5/7
8/17/2018         Personalized Original Uno Playing Card Game Family Friends Fun Educational Board Game Pack - Buy Original Uno Playing,Personalized Uno Playing Card,Personalized Original Uno Playing Card Ga…
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 66 of 189




      FQA




      1) How to custom sample as my requirement or design?
      Pls kindly advise size, material, style and provide artwork of logo or design.
      And you bear the sample cost & freight cost, sometimes the sample cost can be refundable.

      2) Q:How long is the mass production time?
      A : Normally 7-25 days. Rush order is available.



      3) Q: Can I get a sample before mass production?
      A : Of course! The normal produce progress is that we will make the pre-production sample for your quality evaluation.
      The mass production will be started after we get your confirmation on this sample.



      4) How long can I get the sample?
      A : After received the sample fee and all the material & design confirmed, the sample time is 3-10 days and Express
      delivery usually needs around 3-5 day.

      5). When can i get the price?
      After we confirm the details question of your paper box, such as quantity, size, material,
      surface finishing, then the quote will be send to you within 24hours.


      6). Can you do design for me?
      According to your requirement, we can add your company logo, website, phone number
      or your ideas on paper box. Our professional designer can make design to you for free.


      7) What's your company MOQ? Could you accept order quantity less than MOQ?
      Basic our MOQ is 1000pcs. Yes, less qty is also acceptable.


      If any interest or any inquiry, please contact with us directly ,thanks
      Contact Person:Miss Linda
      Whatsapp: 0086-15817370547
      Sky: chengxin19931227
      facebook :15817370547




      Send your message to this supplier
                          To:   Linda Cheng

                 *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                                                                                                                                 For better quotations, include:
                             FOB, etc.
                                                                                                                                 - A self introduction
                                                                                                                                 - Special requests, if any




                                Your message must be between 20-8000 characters
                    Quantity:   1000                      Box/Boxes
                                     Recommend matching suppliers if this supplier doesn’t contact me on Message Center within 24 hours.              Request for
                                   Quotation
                                
                                      Send                                                                                                                                                                         713

https://www.alibaba.com/product-detail/personalized-Original-UNO-Playing-Card-Game_60790758647.html?spm=a2700.8443308.0.0.5cae3e5f311fv7                                                                     6/7
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 67 of 189




          Defendant's Storefront




                                                                     714
8/17/2018                                                                                      UNO - search result, Shenzhen Yongxin Technology Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 68 of 189
                                          Sourcing Solutions             Services & Membership                Help & Community                             On Alibaba                   My Alibaba 7                   Orders 2


     1YRS            Shenzhen Yongxin Technology Co., Ltd.                   Favorite Supplier                                                                           Trade Assurance                       Gold Supplier




                                                                        Shenzhen Yongxin Technology Co., Ltd.
                                                                                             1YRS              Guangdong, China (Mainland)



                                 Product
            Home                                       Company Profile              Contacts                                                                                                       Search In This Store               
                                Categories


     Home > Product Categories > UNO


    Search products here                   Result found for "UNO"                                                                                                                                           View as:                 1



     Product Showcase                      Selected Products (0/20)                                                                                                                              Contact Supplier             Start Order


     Product Categories                        Click       to select products and contact the supplier.

     flyer

     sticker
                                                                                                                                                                                                                                       
     booklet

     book printing

     book invoice

     envelope

     notebook

     thank you cards
                                           custom design Classic UNO Mini                   personalized Original UNO Playing                custom design Mattel Games Uno                      Brand New Mattel - Genuine UNO
     Ungrouped                             Card Game Family Game Playing                    Card Game Family Friends Fun                     Harry Potter Card Game                              Card Game
                                           Cards Toy                                        Educati...
                                                                                                                                             Min. Order: 1000 Boxes                              Min. Order: 1000 Boxes
                                           Min. Order: 1000 Boxes                           Min. Order: 1000 Boxes                           FOB Price: US $2.0 / Boxes                          FOB Price: US $2.0 / Boxes
     Related Products                      FOB Price: US $2.0 / Boxes                       FOB Price: US $2.0 / Boxes




                                                                                 




         A5 Custom Duplicate
         Carbonless QUOT...




                                           personalized Mattel Games UNO
                                           Card Game
                                           Min. Order: 1000 Boxes
         Carbon book duplicate             FOB Price: US $2.0 / Boxes
         invoice / Car...




                                                                                                                                                                                                                     Display similar products


                                                 1                                                                                                                                                              Go to page                Go

         custom printed A4
         2part NCR pad inv...              Main Products




                                             A5 Custom Duplicate          Carbon book duplicate           custom printed A4              custom design 2-part             A4 Carbonless NCR
         custom design 2-part                Carbonless QUOT...           invoice / Car...                2part NCR pad inv...           White And Yell...                Duplicate Printin...
         White And Yell...




                       Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬
                                                                                                                                                                                                                                                      715

https://tecprints.en.alibaba.com/search/product?SearchText=%20UNO                                                                                                                                                                               1/2
8/17/2018                                                                                        Company Overview - Shenzhen Yongxin Technology Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 69 of 189
                                          Sourcing Solutions               Services & Membership               Help & Community                            On Alibaba                 My Alibaba 7                  Orders 2


     1YRS             Shenzhen Yongxin Technology Co., Ltd.                     Favorite Supplier                                                                      Trade Assurance                       Gold Supplier




                                                                          Shenzhen Yongxin Technology Co., Ltd.
                                                                                              1YRS              Guangdong, China (Mainland)



                               Product
            Home                                       Company Profile              Contacts                                                                                                     Search In This Store                
                              Categories



     Home > Company Profile

                                           Shenzhen Yongxin Technology Co., Ltd.                                                                                           Chat Now!             Contact Supplier             Start Order
     Company Overview
     Company Introduction
                                           Business Type:                 Manufacturer, Trading Company, Distributor/Wholesaler

     Company Capability                    Location:                      Guangdong, China (Mainland)                                                                                                              Verified
     Trade Capacity                        Main Products:                 paper printing,paper packing,book printing,flyer printing,card printing
     Production Capacity                   Total Employees:               51 - 100 People

                                           Year Established:              2018                                                                                                                                     Verified
     Business Performance
                                           Shenzhen Yongxin Technology is a manufacturer of book invoice ,thank you cards and sticker with well-equipped testing facilities and strong technical
     Buyer Interactions                    force.
     Ratings & Reviews
                                           Our products are widely recognized and trusted by users and can meet continuously changing economic and social needs.

     Additional Information                We welcome new and old customers from all walks of life to contact us for future business relationships and mutual success!
                                           Less
     Transaction Level




                                             Email to this supplier

                                                                  To:   Lucy Cheng
                                                         *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                          Your message must be between 20-8000 characters
                                                                             I agree to share my Business Card to the supplier.
                                                                       
                                                                             Send



                       Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                            AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                    Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                       Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                                © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                                  716

https://tecprints.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.0.0.1b876211wJM5yk                                                                                                                                                 1/1
8/17/2018                                                                            Contact Information for Shenzhen Yongxin Technology Co., Ltd.
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 70 of 189
                                      Sourcing Solutions         Services & Membership              Help & Community


     1YRS          Shenzhen Yongxin Technology Co., Ltd.            Favorite Supplier                                                               Trade Assurance                Gold Supplier




                                                               Shenzhen Yongxin Technology Co., Ltd.
                                                                                   1YRS             Guangdong, China (Mainland)



                          Product
      Home                                   Company Proﬁle            Contacts                                                                                             Search In This Store       
                         Categories



    Contact Information


                                                                                             Telephone:      0086-0755-85269083
                                                                                                                                                                                                           3
                                                                                          Mobile Phone:      17788726525

                                                                                              Address:       Room 322.HuaYang building.MinZhi street .LongGang area.ShenZhen city

                                                                                     Country/Region:         China (Mainland)

                                    Ms. Lucy Cheng                                    Province/State:        Guangdong

                                             Sales                                                 City:     Shenzhen
                                         salesmanager


                                          Chat Now!                                                           Contact Supplier                        Start Order




    Company Contact Information


                                                Company Name:           Shenzhen Yongxin Technology Co., Ltd.

                                           Operational Address:         312, Floor 3, Yunchuang Kongjian, Bantian Bus Station, Shenzhen, Guangdong, China (Mainland)

                                                        Website:        http://www.tecprints.com

                                       Website on alibaba.com:          tecprints.en.alibaba.com




                                                                                          Send message to supplier
                                               To:   Lucy Cheng


                                       * Message:      Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                   0/8000


                                                        Send


                                                       I agree to share my Business Card to the supplier.




       Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                            AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                     Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                       Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                 © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                     717

https://tecprints.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.0.0.73e52643nqwmVs                                                                                                                        1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 71 of 189




Communications between NAL and
          Defendant




                                                                     718
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 72 of 189
                                               My Alibaba                                                                                                                     9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                              
  Buy   Sell
                                                                                                                                                                    
                               All inquiries                                      Mrs. Linda Cheng                       Shenzhen Yongxin Technology   C…
                                                                                                                                             ID: 100725513763
    
                                                                                                                             1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                 3
                                                                                           Leave Messages
              All Statuses                      |      Unread                                                                                     Show more   
                                                                                                                                                                         Start order Seller conﬁrm      Payme
  Message
   Center               I want to buy the product you are                                   Location:       CHINA (MAINLAND)   IP: 119.123.206.*
                        selling on Alibaba.com.
                                                                                                            Message only sent to you                                              Order ID: 93730854558642
    
   Orders                                                                                                                                                                          Status: Waiting for initial p
                                                                                                                                        2018-08-16 15:08
                                Linda Cheng              2018-8-17
                                       1YRS
                                                                                             Hello! Do you ship to this address? 752 Lafayette Ave                       Initial payment: USD 31.00
  Contacts                                                                                    Brooklyn, NY 11221
                                                                                  Read                                                                                          Reminder: Click "View Order
                                                                                                                                                                                          orders.
    
  My Lists                                                                    Notiﬁcation 2018-08-16 15:08
                                                                                                                                                                                    Go To Pay               Req
                                                                              Rate your supplier's reply (ANONYMOUS):
  Services                                                                                                                                                                                        View order



                                                                               Very bad     Bad    Neutral       Good    Great
                                                                                                                                                                        Product details

                                                                                   Linda Cheng 2018-08-16 15:11                                                                        personalized Original U
                                                                                                                                                                                       Friends Fun Education
                                                                                       Hello             
                                                                                        
                                                                                       Yes , Could you tell me how many do you need ?
                                                                                                                                                                          Quantity: 1 Piece(s)    Unit price: U
                                                                                        
                                                                                       the price is different according to quantity  
                                                                                                                                                                        Shipping details
                                                                                       Regards 
                                                                                                                                                                                 Shipping express
                                                                                       Linda                                                                                     method:


                                                                                                                                        2018-08-16 15:41                      Trade terms:

                                                                           Our company wants to order 5000 pieces but to make sure that                                          Expected 2018-10-31
                                                                           we're choosing the right product, we need ﬁrst sample to check it                                 shipping date:
                                                                           quality. 
                                                                                                                                                                        Payment details
                                                                                                                                        2018-08-16 15:41
                                                                                                                                                                         Initial payment: USD 31.00
                                                                                                    Do you ship to this address? 752 Lafayette Ave
                                                                                                    Brooklyn, NY 11221                                                            Balance USD 0.00
                                                                                           Read                                                                                  payment:

                                                                                   Linda Cheng 2018-08-16 15:43
                                                                                                                                                                        Trade Assurance services
                                                                                       Hello             
                                                                                                                                                                         Post-delivery coverage

                                                                                       Do you have design for Uno                                                        1. Actual total payment is protected
                                                                                                                                                                         2.If quality of goods does not matc
                                                                                                                                                                         shipment is late, you are eligible for
                                                                                       We need your design  . We have no design for the Uno cards                        receiving the goods.
                                                                                        
                                                                                       Regards
                                                                                                                                                                        Additional remarks
                                                                                       Linda 
                                                                                                                                                                        No

                                                                                                                                        2018-08-16 15:48

                                                                           Can you just copy what's in the link?
                                                                            
                                                                           https://www.alibaba.com/product-detail/personalized-Original-
                                                                           UNO-Playing-Card-Game_60790758647.html?
                                                                           spm=a2700.8443308.0.0.21dc3e5fDyaPgo


                                                                                                                                        2018-08-16 15:49

                                                                                       Please answer my question you can send it to that address.
                                                                         Read

                                                                                   Linda Cheng 2018-08-16 15:52




                                                                               Please type message...                                                  Send

                                                                                                                                                                                                                      719

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                            1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 73 of 189
                                               My Alibaba                                                                                                                    9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                             
  Buy   Sell
                                                                                                                                                                   
                               All inquiries                                    Mrs. Linda Cheng                      Shenzhen Yongxin Technology   C…
                                                                                                                                          ID: 100725513763
    
                                                                                                                           1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                3
                                                                                        Leave Messages
              All Statuses                      |      Unread                                                                                   Show more    
                                                                                                                                                                        Start order Seller conﬁrm      Payme
  Message                                                                  spm=a2700.8443308.0.0.21dc3e5fDyaPgo
   Center               I want to buy the product you are
                        selling on Alibaba.com.
                                                                                                                                                                                 Order ID: 93730854558642
                                                                                                                                   2018-08-16 15:49
   Orders                                                                                                                                                                         Status: Waiting for initial p
                                Linda Cheng              2018-8-17                 Please answer my question you can send it to that address.
                                                                         Read
                                       1YRS
                                                                                                                                                                        Initial payment: USD 31.00
  Contacts                                                                       Linda Cheng 2018-08-16 15:52                                                                  Reminder: Click "View Order
                                                                                                                                                                                         orders.
                                                                                    Hello    
    
  My Lists                                                                           
                                                                                                                                                                                   Go To Pay               Req
                                                                                    We ship it to your address    
                                                                                    
  Services                                                                                                                                                                                       View order

                                                                                    We have no design on our website ,  We need your designer to
                                                                                    design it and send us artwork  
                                                                                                                                                                       Product details
                                                                                     
                                                                                    Regards                                                                                           personalized Original U
                                                                                    Linda                                                                                             Friends Fun Education


                                                                                                                                    2018-08-16 15:55
                                                                                                                                                                         Quantity: 1 Piece(s)    Unit price: U
                                                                                                                Check the link please.
                                                                                                      Read

                                                                                                                                    2018-08-16 15:56                   Shipping details

                                                                                                                Have you shipped before to USA?                                 Shipping express
                                                                                                      Read
                                                                                                                                                                                method:

                                                                            Notiﬁcation 2018-08-20 07:09
                                                                                                                                                                             Trade terms:
                                                                                              , you haven't replied to Linda Cheng for 2 days. Continue this
                                                                           conversation?                                                                                        Expected 2018-10-31
                                                                                                                                                                            shipping date:
                                                                                   Contact now
                                                                                                                                                                       Payment details
                                                                                 Linda Cheng 2018-08-16 16:00
                                                                                                                                                                        Initial payment: USD 31.00
                                                                                    Hello
                                                                                                                                                                                 Balance USD 0.00
                                                                                                                                                                                payment:
                                                                                    I have open this link   
                                                                                     
                                                                                    We have ship many to USA                                                           Trade Assurance services
                                                                                     
                                                                                                                                                                        Post-delivery coverage
                                                                                    Regards 
                                                                                                                                                                        1. Actual total payment is protected
                                                                                    Linda 
                                                                                                                                                                        2.If quality of goods does not matc
                                                                                                                                                                        shipment is late, you are eligible for
                                                                                                                                    2018-08-17 08:11                    receiving the goods.

                                                                           Great! Can I ask for a discount, dear? How much would it cost
                                                                                                                                                                       Additional remarks
                                                                           including the shipping fee?
                                                                                                                                                                       No

                                                                                 Lucy Cheng 2018-08-17 09:50

                                                                                    Hello  
                                                                                     
                                                                                    Do  you have Uno cards design  ?
                                                                                     
                                                                                    Let me know it  
                                                                                     
                                                                                    Regards 
                                                                                    Linda 
                                                                                     
                                                                                     




                                                                             Please type message...                                                  Send

                                                                                                                                                                                                                     720

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                           1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 74 of 189
                                               My Alibaba                                                                                                                            9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                     
  Buy   Sell
                                                                                                                                                                           
                               All inquiries                                      Mrs. Linda Cheng                                Shenzhen Yongxin Technology   C…
                                                                                                                                                      ID: 100725513763
    
                                                                                                                                     1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                        3
                                                                                          Leave Messages
              All Statuses                      |      Unread                                                                                            Show more   
                                                                                                                                                                                Start order Seller conﬁrm      Payme
  Message
   Center               I want to buy the product you are                              
                        selling on Alibaba.com.
                                                                                                                                                                                         Order ID: 93730854558642
                                                                                                                                              2018-08-17 10:34
   Orders                                                                                                                                                                                 Status: Waiting for initial p
                                Linda Cheng              2018-8-17         hello! Just copy what's in link:
                                       1YRS
                                                                                                                                                                                Initial payment: USD 31.00
  Contacts                                                                 https://www.alibaba.com/product-detail/personalized-Original-                                               Reminder: Click "View Order
                                                                           UNO-Playing-Card-Game_60790758647.html?                                                                               orders.
                                                                          spm=a2700.8443308.0.0.514e3e5fvA0r0o
  My Lists
                                                                                                                                                                                           Go To Pay               Req
                                                                                  Lucy Cheng 2018-08-17 10:58
  Services                                                                                                                                                                                               View order
                                                                                      Hello                      
                                                                                       
                                                                                      Do you need sample to test quality  ﬁrst ?
                                                                                                                                                                               Product details
                                                                                      We have different  quality UNO cards 
                                                                                                                                                                                              personalized Original U
                                                                                                                                                                                              Friends Fun Education
                                                                                      Regards 
                                                                                      Linda 

                                                                                                                                                                                 Quantity: 1 Piece(s)    Unit price: U
                                                                                                                                               2018-08-17 12:58

                                                                           Yes, samples ﬁrst. Anything as long as cards with UNO logo. Before                                  Shipping details
                                                                           anything else, can you make an invoice now?
                                                                                                                                                                                        Shipping express
                                                                                                                                                                                        method:
                                                                                                                                               2018-08-17 12:59

                                                                                                                           My address:                                               Trade terms:

                                                                                                                            
                                                                                                                                                                                        Expected 2018-10-31
                                                                                                                                                                                    shipping date:
                                                                                                                           752 Lafayette Ave
                                                                                                                           Brooklyn, NY 11221                                  Payment details
                                                                                                                            
                                                                                                                           My number:                                           Initial payment: USD 31.00
                                                                                                             Read

                                                                                                                                                                                         Balance USD 0.00
                                                                                   Linda Cheng 2018-08-17 13:42                                                                         payment:

                                                                                      Hello
                                                                                                                                                                               Trade Assurance services
                                                                                       
                                                                                                                                                                                Post-delivery coverage
                                                                                      your postcode  please  
                                                                                                                                                                                1. Actual total payment is protected
                                                                                                                                                                                2.If quality of goods does not matc
                                                                                       I will create  the  order    on   alibab a                                               shipment is late, you are eligible for
                                                                                                                                                                                receiving the goods.
                                                                                       
                                                                                      Regards                                                                                  Additional remarks
                                                                                       Lind a                           
                                                                                                                                                                               No


                                                                                                                                               2018-08-17 14:42

                                                                                                                           11221
                                                                                                             Read

                                                                                                                                               2018-08-17 14:43

                                                                                                                           Do you support paypal payment?
                                                                                                             Read

                                                                                   Linda Cheng 2018-08-17 14:44

                                                                                      Hello                  
                                                                                       
                                                                                      the best way is make payment via  trade assurance 




                                                                               Please type message...                                                         Send

                                                                                                                                                                                                                             721

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                                   1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 75 of 189
                                               My Alibaba                                                                                                                       9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                
  Buy   Sell
                                                                                                                                                                      
                               All inquiries                                      Mrs. Linda Cheng                         Shenzhen Yongxin Technology   C…
                                                                                                                                               ID: 100725513763
    
                                                                                                                               1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                   3
                                                                                         Leave Messages
              All Statuses                      |      Unread                                                                                       Show more   
                                                                                                                                                                           Start order Seller conﬁrm      Payme
  Message
   Center               I want to buy the product you are
                        selling on Alibaba.com.                                    Linda Cheng 2018-08-17 14:44
                                                                                                                                                                                    Order ID: 93730854558642
    
   Orders                                                                            Hello            
                                                                                                                                                                                     Status: Waiting for initial p
                                Linda Cheng              2018-8-17                    
                                       1YRS
                                                                                    the best way is make payment via  trade assurance                                      Initial payment: USD 31.00
  Contacts                                                                                                                                                                        Reminder: Click "View Order
                                                                                     Regards                                                                                                orders.
                                                                                    Linda 
  My Lists
                                                                                                                                                                                      Go To Pay               Req
                                                                                  Linda Cheng 2018-08-17 14:52
  Services                                                                                                                                                                                          View order
                                                                                     Hello                    
                                                                                      
                                                                                     https://cashier.alibaba.com/linkpay/payProxy.htm?
                                                                                     param=7ed55efda01c966bae031544f78756eb07c6f6cd8ee94c9a7a1                            Product details
                                                                                     ee20239dfc88414082a6c1760a49ecaf:1534488700814
                                                                                                                                                                                         personalized Original U
                                                                                                                                                                                         Friends Fun Education
                                                                                      
                                                                                      

                                                                                                                                                                            Quantity: 1 Piece(s)    Unit price: U

                                                                                   Linda Cheng 2018-08-17 14:52
                                                                                                                                                                          Shipping details
                                                                                     Hello                
                                                                                                                                                                                   Shipping express
                                                                                                                                                                                   method:

                                                                                     This is the payment link  
                                                                                                                                                                                Trade terms:
                                                                                      
                                                                                     Let me know if you have any questions 
                                                                                                                                                                                   Expected 2018-10-31
                                                                                                                                                                               shipping date:
                                                                                     Regards 
                                                                                     Linda                                                                                Payment details

                                                                                                                                        2018-08-17 15:25                   Initial payment: USD 31.00

                                                                                                                 What about alipay? I'll pay RMB alipay.                            Balance USD 0.00
                                                                                                 Read
                                                                                                                                                                                   payment:

                                                                                                                                        2018-08-17 15:26
                                                                                                                                                                          Trade Assurance services
                                                                                 Friend, you inputed 11221 twice. Remove the other one. Thanks!
                                                                        d
                                                                                                                                                                           Post-delivery coverage
                                                                                   Lucy Cheng 2018-08-17 15:27                                                             1. Actual total payment is protected
                                                                                                                                                                           2.If quality of goods does not matc
                                                                                     Hello                                                                                 shipment is late, you are eligible for
                                                                                                                                                                           receiving the goods.
                                                                                     What is alipay  ?  it is zhifubao   ? 
                                                                                                                                                                          Additional remarks
                                                                                     Regards                                                                              No
                                                                                     Linda 


                                                                                   Lucy Cheng 2018-08-17 15:28

                                                                                     Hello                    
                                                                                      
                                                                                      
                                                                                     you make payment via  trade assurance  ,  
                                                                                      
                                                                                      
                                                                                     Most people like it   
                                                                                      
                                                                                     Regards 
                                                                                     Linda



                                                                            Please type message...                                                         Send

                                                                                                                                                                                                                        722

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                              1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 76 of 189
                                               My Alibaba                                                                                                                       9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                
  Buy   Sell
                                                                                                                                                                      
                               All inquiries                                    Mrs. Linda Cheng                         Shenzhen Yongxin Technology   C…
                                                                                                                                             ID: 100725513763
    
                                                                                                                            1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                   3
                                                                                        Leave Messages
              All Statuses                      |      Unread                                                                                       Show more   
                                                                                                                                                                           Start order Seller conﬁrm      Payme
  Message                                                                            
   Center               I want to buy the product you are                            
                        selling on Alibaba.com.
                                                                                    Most people like it                                                                             Order ID: 93730854558642
    
   Orders                                                                            
                                                                                                                                                                                     Status: Waiting for initial p
                                Linda Cheng              2018-8-17                  Regards 
                                       1YRS
                                                                                   Linda                                                                                   Initial payment: USD 31.00
  Contacts
                                                                                                                                                                                  Reminder: Click "View Order
                                                                                 Lucy Cheng 2018-08-17 15:31                                                                                orders.
    
  My Lists                                                                          Hello             
                                                                                                                                                                                      Go To Pay               Req
                                                                                     
                                                                                   Where ?  Could you make screenshot and send it to me  ? 
  Services                                                                                                                                                                                          View order
                                                                                     
                                                                                    Regards 
                                                                                    Linda 
                                                                                                                                                                          Product details
                                                                                                                                      2018-08-17 15:41
                                                                                                                                                                                         personalized Original U
                                                                                                                                                                                         Friends Fun Education
                                                                                                             Here



                                                                                                                           Capture.png      Download
                                                                                                                                                                            Quantity: 1 Piece(s)    Unit price: U
                                                                                                Read

                                                                                                                                      2018-08-17 15:41                    Shipping details

                                                                                                                 What is alipay  ?  it is zhifubao   ?                             Shipping express
                                                                                                                                                                                   method:

                                                                                                                  
                                                                                                                                                                                Trade terms:
                                                                                                                 ---YES
                                                                                                     Read
                                                                                                                                                                                   Expected 2018-10-31
                                                                                 Linda Cheng 2018-08-17 15:44                                                                  shipping date:

                                                                                    Hello                 
                                                                                                                                                                          Payment details
                                                                                     
                                                                                    Yes , I know it  , you ignore it 
                                                                                                                                                                           Initial payment: USD 31.00
                                                                                     
                                                                                    it will be better if you can make payment via trade assurance                                   Balance USD 0.00
                                                                                                                                                                                   payment:
                                                                                     
                                                                                    If you want to make payment via alipay   ,it is ok                                    Trade Assurance services
                                                                                     
                                                                                    What is your alipay number  ?                                                          Post-delivery coverage

                                                                                                                                                                           1. Actual total payment is protected
                                                                                    Regards                                                                                2.If quality of goods does not matc
                                                                                                                                                                           shipment is late, you are eligible for
                                                                                    Linda                                                                                  receiving the goods.


                                                                                 Linda Cheng 2018-08-17 15:47                                                             Additional remarks
                                                                                    Hello                                                                                 No
                                                                                     
                                                                                    My alipay account is 158173700547   
                                                                                     
                                                                                     
                                                                                    Give me your alipay account  , I will add you 
                                                                                     
                                                                                    Regards 
                                                                                    Linda 


                                                                                                                                      2018-08-17 15:51

                                                                                                             Friend, pleasew edit ﬁrst my address.
                                                                                                              
                                                                                                             752 L f         A



                                                                            Please type message...                                                        Send

                                                                                                                                                                                                                        723

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                              1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 77 of 189
                                               My Alibaba                                                                                                                   9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                            
  Buy   Sell
                                                                                                                                                                  
                               All inquiries                                    Mrs. Linda Cheng                           Shenzhen Yongxin Technology   C…
                                                                                                                                               ID: 100725513763
    
                                                                                                                              1YRS
   Home
                Linda Cheng                      clear                                                                                                                                               3
                                                                                        Leave Messages
              All Statuses                      |      Unread                                                                                   Show more   
                                                                                                                                                                       Start order Seller conﬁrm      Payme
  Message
   Center               I want to buy the product you are                                                       
                        selling on Alibaba.com.                                                                752 Lafayette Ave
                                                                                                                                                                                Order ID: 93730854558642
                                                                                                              Brooklyn, NY 11221
   Orders                                                                                        Read
                                                                                                                                                                                 Status: Waiting for initial p
                                Linda Cheng              2018-8-17
                                       1YRS
                                                                                                                                    2018-08-17 15:52                   Initial payment: USD 31.00
  Contacts
                                                                                                                   You put 11221 twice                                        Reminder: Click "View Order
                                                                                                        Read                                                                            orders.
    
  My Lists                                                                                                                           2018-08-17 15:52
                                                                                                                                                                                  Go To Pay               Req
                                                                                                               Check this
    
  Services                                                                                                                                                                                      View order



                                                                                                                                                                      Product details
                                                                                                                             Capture.png   Download
                                                                                                Read                                                                                 personalized Original U
                                                                                                                                                                                     Friends Fun Education

                                                                                 Linda Cheng 2018-08-17 15:53

                                                                                    Hello                
                                                                                                                                                                        Quantity: 1 Piece(s)    Unit price: U
                                                                                     
                                                                                    My address: 
                                                                                                                                                                      Shipping details
                                                                                    752 Lafayette Ave
                                                                                                                                                                               Shipping express
                                                                                    Brooklyn, NY 11221
                                                                                                                                                                               method:
                                                                                     
                                                                                    My number:                                                                              Trade terms:
                                                                                     
                                                                                                                                                                               Expected 2018-10-31
                                                                                    Please conﬁrm it                                                                       shipping date:


                                                                                                                                                                      Payment details
                                                                                 Linda Cheng 2018-08-17 15:54

                                                                                    Hello                                                                              Initial payment: USD 31.00
                                                                                     
                                                                                                                                                                                Balance USD 0.00
                                                                                                                                                                               payment:
                                                                                    I have seen it   
                                                                                     
                                                                                                                                                                      Trade Assurance services
                                                                                    It doesnt matter   
                                                                                     
                                                                                                                                                                       Post-delivery coverage
                                                                                    Please ignore it 
                                                                                                                                                                       1. Actual total payment is protected
                                                                                     
                                                                                                                                                                       2.If quality of goods does not matc
                                                                                    Regards                                                                            shipment is late, you are eligible for
                                                                                    Linda                                                                              receiving the goods.


                                                                                                                                     2018-08-17 15:54                 Additional remarks
                                                                                                                                                                      No
                                                                                                                   Yes
                                                                                                        Read

                                                                                                                                     2018-08-17 15:55

                                                                           That's right. Please remove the other postcode coz there are 2 of
                                                                           them there


                                                                                 Linda Cheng 2018-08-17 15:56

                                                                                    Hello                
                                                                                     
                                                                                    you make payment via alipay   or trade assurance  ?  
                                                                                     
                                                                                     




                                                                            Please type message...                                                    Send

                                                                                                                                                                                                                    724

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                          1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 78 of 189
                                               My Alibaba                                                                                                                   9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                            
  Buy   Sell
                                                                                                                                                                  
                               All inquiries                                      Mrs. Linda Cheng                        Shenzhen Yongxin Technology   C…
                                                                                                                                              ID: 100725513763
    
                                                                                                                             1YRS
   Home
                Linda Cheng                      clear                                                                                                                                               3
                                                                                          Leave Messages
              All Statuses                      |      Unread                                                                                   Show more   
                                                                                                                                                                       Start order Seller conﬁrm      Payme
  Message
   Center               I want to buy the product you are
                        selling on Alibaba.com.                                    Linda Cheng 2018-08-17 15:56
                                                                                                                                                                                Order ID: 93730854558642
    
   Orders                                                                             Hello                                                                                      Status: Waiting for initial p
                                Linda Cheng              2018-8-17                     
                                       1YRS
                                                                                     you make payment via alipay   or trade assurance  ?  
                                                                                                                                                                        Initial payment: USD 31.00
  Contacts
                                                                                                                                                                              Reminder: Click "View Order
                                                                                                                                                                                        orders.
                                                                                     Please let me know it , If you make payment via alipay   
  My Lists
                                                                                                                                                                                  Go To Pay               Req
                                                                                     Please give me your alipay account   
  Services                                                                                                                                                                                      View order
                                                                                      Regards 
                                                                                      Linda 

                                                                                                                                                                      Product details
                                                                                                                                    2018-08-17 15:57
                                                                                                                                                                                     personalized Original U
                                                                           Ignore? I'll not proceed to payment with wrong address there. I have                                      Friends Fun Education
                                                                           to make sure that everything's right.


                                                                                   Linda Cheng 2018-08-17 15:58                                                         Quantity: 1 Piece(s)    Unit price: U

                                                                                      Hello            
                                                                                                                                                                      Shipping details
                                                                                      https://biz.alibaba.com/ta/detail.htm?orderId=93730854558642
                                                                                                                                                                               Shipping express
                                                                                       
                                                                                                                                                                               method:
                                                                                       
                                                                                      I have change it                                                                      Trade terms:
                                                                                       
                                                                                      Please let me know if it is ok  ?                                                        Expected 2018-10-31
                                                                                                                                                                           shipping date:
                                                                                      Regards 
                                                                                      Linda                                                                           Payment details

                                                                                                                                                                       Initial payment: USD 31.00
                                                                                                                                    2018-08-17 16:02

                                                                           Friend, still wrong.                                                                                 Balance USD 0.00
                                                                                                                                                                               payment:
                                                                            

                                                                                                                                                                      Trade Assurance services
                                                                           See this?
                                                                                                                                                                       Post-delivery coverage
                                                                                      , 752 Lafayette Ave Brooklyn, NY 11221,Brooklyn,New                              1. Actual total payment is protected
                                                                           York,United States of America                                                               2.If quality of goods does not matc
                                                                                                                                                                       shipment is late, you are eligible for
                                                                            
                                                                                                                                                                       receiving the goods.
                                                                            
                                                                           You put two brooklyn. Just delete everything and copypaste the
                                                                                                                                                                      Additional remarks
                                                                           address I gave you. 
                                                                                                                                                                      No

                                                                                   Linda Cheng 2018-08-17 16:04

                                                                                      Hello              
                                                                                       
                                                                                      https://biz.alibaba.com/ta/detail.htm?orderId=93730854558642
                                                                                       
                                                                                      Please see attached   
                                                                                       
                                                                                       
                                                                                      Regards 
                                                                                      Linda 


                                                                                   Linda Cheng 2018-08-17 16:05




                                                                               Please type message...                                                Send

                                                                                                                                                                                                                    725

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                          1/1
8/20/2018                                                              Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 79 of 189
                                               My Alibaba                                                                                                                                             9 My Account           Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                      
  Buy   Sell
                                                                                                                                                                                            
                               All inquiries                                    Mrs. Linda Cheng                                Shenzhen Yongxin Technology   C…
                                                                                                                                                    ID: 100725513763
    
                                                                                                                                      1YRS
   Home
                Linda Cheng                      clear                                                                                                                                                                         3
                                                                                         Leave Messages
              All Statuses                      |      Unread                                                                                                        Show more        
                                                                                                                                                                                                 Start order Seller conﬁrm      Payme
  Message
                                                                                 Linda Cheng 2018-08-17 16:05
   Center               I want to buy the product you are
                        selling on Alibaba.com.                                     Hello                 
                                                                                                                                                                                                          Order ID: 93730854558642
                                                                                    
   Orders                                                                                                                                                                                                  Status: Waiting for initial p
                                Linda Cheng              2018-8-17                  Please see it 
                                       1YRS                                          
                                                                                                                                                                                                 Initial payment: USD 31.00
  Contacts                                                                          If it is ok now 
                                                                                                                                                                                                        Reminder: Click "View Order
                                                                                                                                                                                                                  orders.
                                                                                   Regards 
  My Lists                                                                          Linda                                                                                                                   Go To Pay               Req
    
                                                                                 Linda Cheng 2018-08-17 16:13
  Services                                                                                                                                                                                                                View order
                                                                                    Hello                  
                                                                                     
                                                                                    Please let me know it                                                                                       Product details
                                                                                     
                                                                                    Have you got my message  ?                                                                                                 personalized Original U
                                                                                                                                                                                                               Friends Fun Education
                                                                                     
                                                                                    Regards 
                                                                                    Linda 
                                                                                                                                                                                                  Quantity: 1 Piece(s)    Unit price: U

                                                                                 Linda Cheng 2018-08-17 16:14
                                                                                                                                                                                                Shipping details
                                                                                    Hello                 
                                                                                                                                                                                                         Shipping express
                                                                                    Or give me your alipay please                                                                                        method:
                                                                                     
                                                                                    I will add you and you make payment via alipay                                                                    Trade terms:

                                                                                     
                                                                                                                                                                                                         Expected 2018-10-31
                                                                                    Regards                                                                                                          shipping date:
                                                                                    Linda 

                                                                                                                                                                                                Payment details
                                                                                 Linda Cheng 2018-08-17 16:32
                                                                                                                                                                                                 Initial payment: USD 31.00
                                                                                    Hello                 
                                                                                     
                                                                                                                                                                                                          Balance USD 0.00
                                                                                    What had happened ?                                                                                                  payment:
                                                                                     
                                                                                    Why do not  reply me ?                                                                                      Trade Assurance services
                                                                                     
                                                                                    Regards                                                                                                      Post-delivery coverage
                                                                                    Linda                                                                                                        1. Actual total payment is protected
                                                                                                                                                                                                 2.If quality of goods does not matc
                                                                                                                                                                                                 shipment is late, you are eligible for
                                                                                 Linda Cheng 2018-08-17 16:38                                                                                    receiving the goods.

                                                                                    Hello  
                                                                                                                                                                                                Additional remarks
                                                                                    or  you  make    payment     via  pay pal                                                                   No
                                                                                     
                                                                                    1327177641@qq.com                                                                                
                                                                                      



                                                                                  Waiting for payment

                                                                                                    personalized Original UNO Playin… Quantity: 1
                                                                                                                                                      Unit Price: USD 1



                                                                                          Pay now                   View details




                                                                            Please type message...                                                                         Send

                                                                                                                                                                                                                                              726

https://message.alibaba.com/message/ma.htm?spm=a2700.8293689.scGlobalHomeHeader.359.ba1f65aaQ47BeQ#/                                                                                                                                    1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 80 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        727
8/20/2018                                                                                       Trade Assurance Order Details
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 81 of 189
                                                My Alibaba                                                                                                                             8      Help




            Home  My Alibaba  Order Management  Order details


                  Trade Assurance Order                                                             Shenzhen Yongxin Technology Co., Ltd.                Order No.: 93730854558642


                      Contract                             Payment                           Shipment                            Receiving                              Reviews




                                                                                                                                                                                                 Need Help?
               Waiting for initial payment                                                                                                 Trade Assurance  -  In-progress
               1. If you are concerned about the order terms or Trade Assurance terms (shown below), please contact your                      Payment protection
               supplier to modify the order.                                                                                                  Product-quality protection

               2. Please make sure to make payment to the bank account designated by Alibaba.com to get protection from                       Shipping protection

               Alibaba.com.                                                                                                                Note: Your order will be protected up to
                                                                                                                                           30 days after you receive the goods.

               You need to pay: US $31.00                                                                                                  Learn more >


                   Send initial payment             Request modiﬁcation     Cancel order     



                  Shipping details
              




                  Shipping time: Shipping not completed                                              Shipping method: Express


                                                               For tracking details, please contact the supplier directly.

                  Payment Records                                                                                                                     About payment method      account    
              




                  Operation Records
              




                Order details                                                                                                                     View Trade Assurance Contract          


                    Order No.: 93730854558642        Order Date: 2018-08-16 23:51:40   ONEPAGE_TA_SELL_CODE

                    Supplier:                                                                             Buyer:

                                     Shenzhen Yongxin Technology Co., Ltd.                                NONE
                                                                                                          Contact Name:                       
                                     Contact Name: Linda Cheng     
                                                                                                          Registered company address: 
                                     Registered company
                                                                                                          Company Tel: 
                                     address: CN,Guangdong,Shenzhen ,322, Huayang
                                                                                                          Company Email: 
                                     Building, Block 41, Huaqiao New Village,
                                     Minqiang Community, Minzhi Subdistrict,
                                     Longhua Dist.
                                     Company Tel: 0086-0755-85269083
                                     Company Email: tecprints2@foxmail.com



                Product details

                    No.         Product name                                                                   Quantity         Unit                Unit price              Total

                                          personalized Original UNO Playing Card Game Family Friends
                                          Fun Educational Board Game Pack                                      1.00             Piece(s)            US $1.0000              US $1.00
                     1

                                Product Description: the same on our website



                                                                                                                                                     Total Product Price  US $1.00



                Shipment terms

                                                                                                                        Estimated Delivery
                   Shipping Method                 Export Method                   Shipment Date                                                          Shipping Fee
                                                                                                                        Time

                   Express                         Do not use OneTouch             2018-10-31                           -                                 US $30.00
                                                                                                                                                                                                                    728

https://biz.alibaba.com/ta/detail.htm?spm=a2700.8443308.0.0.37073e5fXgh7ku&tracelog=from_new_ma&orderId=93730854558642                                                                                        1/2
8/20/2018                                                                                         Trade Assurance Order Details

                   Shipping From  Case 1:18-cv-08824-LAP
                                                      ShippingDocument
                                                              Address  15-4 Filed 10/18/18 Page 82 of 189
                   -                                                                            , 752 Lafayette Ave,,Brooklyn,New York,United States of America,11221



                Payment terms

                   Payment method                                                                          Total Order Price


                                                                         Pay Later                         US $31.00




                                                                                                                                                                                               Need Help?
                Trade Assurance Terms

                   Post-shipment assurance
                           Your actual payment will be fully covered
                           If the quality of the goods does not match the standards set in your contract or the supplier does not ship the goods on time, you will be eligible for a refund
                           within 30 days of receipt of goods.




                Order remarks


                       -




                                                                                                                                                                                    Download


                                                                       AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                               Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                              Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                            © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                  729

https://biz.alibaba.com/ta/detail.htm?spm=a2700.8443308.0.0.37073e5fXgh7ku&tracelog=from_new_ma&orderId=93730854558642                                                                                      2/2
 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 83 of 189


DEFENDANT Shenzhen Ao Ye Mei
     Technology Co., Ltd.




                                                                      730
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 84 of 189




Defendant's Listing for Infringing Products




                                                                         731
7/20/2018           Travel Zipper Carry Eva Hard Case For Uno Card Game - Buy Travel Zipper Carry Eva Hard Case For Uno Card Game,Eva Travel Case For Uno Card Game,Custom Eva Storage Case Product on Aliba…
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 85 of 189
                                                  Sourcing Solutions              Services & Membership           Help & Community                                                      One Request, Multiple Quotes           Get the App

                                                                                                                                       NEW
                                                                                                                                                                                      99+                       10                 0
               Categories                              Products        What are you looking for...                                              Search
                                                                                                                                                                                      My Alibaba               Orders             Favorites



        Home > All Industries > Luggage, Bags & Cases > Special Purpose Bags & Cases > Other Special Purpose Bags & Cases (38332)                  Subscribe to Trade Alert                                                    English     




                                                                                    Travel Zipper Carry EVA Hard Case for UNO Card Game                                                                           Shenzhen Ao Ye Mei
                                                                               
                                                                                                                                                                                                                  Technology Co., Ltd.
                                                                                    FOB Reference Price: Get Latest Price
                                                                                                                                                                                                       4 YRS             CN
                                                                                    US $1.65-2.25 / Pieces              | 1000 Piece/Pieces EVA case for UNO card (Min. Order)
                                                                                                                                                                                                         Gold Supplier

                                                                                                                                                                                                         Trade Assurance

                                                                                        Contact Supplier                     Start Order                                                                Onsite Check



                                                                                                                                                                                                                 Very satisﬁed
                                                                                     Chat Now!                                                                                                     5.0 /5       2 Reviews 

                                                                                    Seller Support:      Trade Assurance – To protect your orders from payment to delivery                         Transaction Level:

                                                                                    Payment:                                           More                                                        8 Transactions                90,000+

                                                                                    Shipping:          Less than Container Load (LCL) Service to US Get shipping quote
                                                                                                                                                                                                   Response Time                 <24h

                                                                                                         Transparent and fair price    24/7 online support      Online tracking
                                                                                                                                                                                                   Response Rate                 65%
                                     View larger image
                                                                                                                                                                                                           View Company Proﬁle




                                                                                                                                                                                                   You May Like
               Add to Compare       Share
                                                                                                                                                                                                                        Hard EVA Travel Case
                                                                                                                                                                                                                        for Updated Version
                                                                                                                                                                                                                        US $1.32-1.63 / Piece
            Product Details            Company Profile                Transactions Overview                                                                        Report Suspicious Activity                           1000 Piece/Pieces



            Product Description        Detailed Images            Packing & Delivery                                                                                                                                    Hard EVA Travel Black
                                                                                                                                                                                                                        Case Fits the Wall
                                                                                                                                                                                                                        US $2.92-3.26 / Piece
                                                                                                                                                                                                                        500 Piece/Pieces
            Overview
                                                                                                                                                                                                                        Hard EVA Travel Case
            Quick Details                                                                                                                                                                                               for DBPOWER RD-810
            Place of Origin: Guangdong, China (Mainland)             Brand Name:     AYM                                    Model Number: UNO card game001                                                              US $3.12-3.69 / Piece
                                                                                                                                                                                                                        1000 Piece/Pieces
            Material:        1680D/EVA/Velvet                        Color:          Black or custom                        Size:             7.1 x 4.5 x 1.2 inches
            Certiﬁcation:    SGS RoHS, REACH, BV, AZO fre…           Style:          Carrying Case                          OEM & ODM:        Customized
                                                                                                                                                                                                                        Hard EVA Travel Black
            MOQ:             1000PCS                                 Bussiness Type: manufacturer                           Feature:          Shockproof Dustproof Water R…
                                                                                                                                                                                                                        Case for JBL Flip 4
            Logo:            Silkscreen, Rubber, Embossed
                                                                                                                                                                                                                        US $1.62-2.69 / Piece
                                                                                                                                                                                                                        500 Piece/Pieces

            SupplyAbility
                                                                                                                                                                                                                        Hard EVA Travel Triple
            SupplyAbility:     200000 Piece/Pieces per Month EVA carrying case for UNO Card Game
                                                                                                                                                                                                                        Black Case for Bose
                                                                                                                                                                                                                        US $3.62-4.19 / Piece
                                                                                                                                                                                                                        500 Piece/Pieces
            Packaging & Delivery
            Packaging Details PP bag heat-sealing, A=A Carton
                                                                                                                                                                                                                        Hard EVA Travel Case
            Port               SHENZHEN                                                                                                                                                                                 for Sony PlayStation
            Lead Time :       Shipped in 25 days after payment                                                                                                                                                         US $2-2.5 / Piece
                                                                                                                                                                                                                        1000 Piece/Pieces


                                                                                                                                                                                                                        Hard EVA Travel Case
                                                                                                                                                                                                                        for Sony PlayStation 4
             Product Description                                                                                                                                                                                        US $2-2.5 / Piece
                                                                                                                                                                                                                        1000 Piece/Pieces

                                                                                    Travel Zipper Carry EVA Hard Case for UNO Card
                                                                                    Game                                                                                                                                Hard EVA Travel Case
                                                                                                                                                                                                                        for DOSS Touch
                                                                                    Brand New and High Quality
                                                                                                                                                                                                                        US $1.62-2.42 / Piece
                                                                                                                                                                                                                        500 Piece/Pieces
                                                                                    Color: As the picture shown


                                                                                    Perfect Case and gift to your friends


                                                                                    Protect your UNO Card Game from strike and scrape.


                                                                                    Package Includes: 1 x Hard Case for UNO Card Game (Does't
                                                                                    send with retail package, not including the Cards)




                                                                                                                                                                                                                                                       732

https://www.alibaba.com/product-detail/Travel-Zipper-Carry-EVA-Hard-Case_60640519508.html?spm=a2700.8443308.0.0.aa463e5fUwJQlN                                                                                                                   1/4
7/20/2018       Travel Zipper Carry Eva Hard Case For Uno Card Game - Buy Travel Zipper Carry Eva Hard Case For Uno Card Game,Eva Travel Case For Uno Card Game,Custom Eva Storage Case Product on Aliba…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 86 of 189




            Detailed Images




             Description                 EVA Hard Travel Carrying case with zipper, mesh pocket, foam insert, hand strap

             Function                    Reduce damages caused by accidentally from knocks, drops, bumps,dents, scratches
                                           d l h
             Advantage                   Waterproof, Shockproof, Dustproof, Stylish, Durable, Portable, Lightweight, Super recycler,
                                         E   O        d Cl      L    l ti        f              d    t ti f           El t i
             Outside Material            PU/Mesh/Nylon/Oxford cloth per your requirement

             Middle                      3mmEVA, 5mm EVA, 6mm EVA
                                                                                                                                                                                                            733

https://www.alibaba.com/product-detail/Travel-Zipper-Carry-EVA-Hard-Case_60640519508.html?spm=a2700.8443308.0.0.aa463e5fUwJQlN                                                                        2/4
7/20/2018        Travel Zipper Carry Eva Hard Case For Uno Card Game - Buy Travel Zipper Carry Eva Hard Case For Uno Card Game,Eva Travel Case For Uno Card Game,Custom Eva Storage Case Product on Aliba…

             Inside Material        Case  1:18-cv-08824-LAP
                                       Foam,Mesh,Nylon,Velvet and other fabric Document 15-4 Filed 10/18/18 Page 87 of 189
             Color                          Blue,Pink,Black,Grey,Purple (Based on your choice)

             Logo                           Silkscreen, Hot Press, Sublimation, Pyrography, Embroidery

             Size                           Customize sizes

             Price                          EXW, FOB,CIF

             Printing                       Deboss/Emboss/Silk screen/Hot Press/Rubber

             Packing                        OPP bag, Standard Export Packing / according to customer's requirement

             MOQ                            500pcs/1000pcs based on case size

             Service                        OEM / ODM

             Sample Time                    5-7 days, courier cost at customr expense

             Delivery Time                  Depend on the quantity,approximitaly 20~25days

             Shipping Mode                  By Sea, By Air, By Express

             Port                           ShenZhen, Hong Kong

             Payment Type                   T/T, Western Union,Paypal

             Payment term                   30% as deposit and balance before delivery

             Mould fee                      USD150~USD600 depends on Case Size

             Production Capacity            20,0000pcs/mouth




             Packing & Delivery

            Packing: Each product will be packed with polybag and master carton, if have special requirement, it is ok to change.
            Delivery: It is ok to arrange Air, Sea and Express service, it depends on order quantity and customer demands.




            Send your message to this supplier
                               To:   Jack Chen
                        *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                                    FOB, etc.                                                                                       For better quotations, include:
                                                                                                                                    - A self introduction
                                                                                                                                    - Special requests, if any




                                                                                                                                                                                                             734
                                   Your message must be between 20-8000 characters

https://www.alibaba.com/product-detail/Travel-Zipper-Carry-EVA-Hard-Case_60640519508.html?spm=a2700.8443308.0.0.aa463e5fUwJQlN                                                                         3/4
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 88 of 189




          Defendant's Storefront




                                                                     735
7/20/2018                                                 Travel Zipper Carry EVA Hard Case for UNO Card Game - search result, Shenzhen Ao Ye Mei Technology Co., Ltd.
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 89 of 189
                                                      Sourcing Solutions            Services & Membership              Help & Community            My Alibaba 99+               Orders 10


                          4 YRS Shenzhen Ao Ye Mei Technology …                                  Favorite Supplier                            On Site         What are you looking for...



                                                                                                                                    4YR



                                                                                                                                                                                                          Contact
                                                                                                                                                                                                          Supplier
                          Home           Product Categories           Company Profile               Contacts

                     Home > Product Categories > Travel Zipper Carry EVA Hard Case for UNO Card Game
                                                                                                                                                                                                          Chat Now

                    Search products here               Result found for "Travel Zipper Carry EVA Hard Case for UNO Card Ga…                                         View as:                  1



                                                       Selected Products (0/20)                                                                         Contact Supplier            Start Order           Browsing
                     Product Showcase
                                                                                                                                                                                                           History


                     Product Categories                    Click        to select products and contact the supplier.
                                                                                                                                                                                                           Trade
                                                                                                                                                                                                          Manager
                      EVA Headphone Case

                      EVA Earphone Case

                      EVA Tool Case

                      EVA Case For Electronics

                      EVA Video Games Case

                     EVA Laptop Bags

                     EVA Bicycle Case

                     EVA Bag For Scooter

                      EVA Eyeglass Case                Travel Zipper Carry EVA Hard Case for
                                                       UNO Card Game
                     NBR Floaty For GoPro
                                                       Min. Order: 1000 Pieces
                                                       FOB Price: US $1.65 - 2.25 / Piece
                     NBR Floating Keychain

                      Stroller liner,Seat liner

                     Body Positioning Wedge

                     Beauty Self Skin
                                                                                                                                                                               Display similar products
                     Yoga Mat & Yoga Products

                     EVA Foam Insert                        1                                                                                                          Go to page                 Go


                      Taekwondo Protective Gear         Main Products
                      EVA Toddler Toys

                      Pet Toys Ball&Frisbee

                     EVA MASK

                     Ungrouped



                     Related Products                   EVA Protective Pouch            Shockproof eva game            wholesale video game   wholesale hard EVA          eva case for game
                                                        Pocket Hard Ca...               console zipper ...             player game ca...      video game carry...         player,eva case f...




                         EVA Protective Pouch
                         Pocket Hard Ca...




                         Shockproof eva game
                         console zipper ...




                         wholesale video game
                         player game ca...



                                                                                                                                                                                                                       736

https://szaoye.en.alibaba.com/search/product?SearchText=Travel+Zipper+Carry+EVA+Hard+Case+for+UNO+Card+Game                                                                                                      1/2
7/20/2018                                                                             Company Overview - Shenzhen Ao Ye Mei Technology Co., Ltd.
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 90 of 189
                                                    Sourcing Solutions              Services & Membership            Help & Community                    My Alibaba 99+                  Orders 10


                         4 YRS Shenzhen Ao Ye Mei Technology …                                 Favorite Supplier                                    On Site           What are you looking for...



                                                                                                                                       4YR



                                                                                                                                                                                                               Contact
                                                                                                                                                                                                               Supplier
                         Home          Product Categories             Company Profile             Contacts

                      Home > Company Profile
                                                                                                                                                                                                               Chat Now

                     Company Overview                 Shenzhen Ao Ye Mei Technology Co., Ltd.                                                Chat Now!           Contact Supplier              Start Order

                      Company Introduction
                                                                                                              Business Type:              Manufacturer                                                         Browsing
                                                                                                                                                                                                                History
                     Company Capability                                                                       Location:                   Guangdong, China (Mainland)                               Verified
                      Trade Capacity                                                                          Main Products:              EVA Tool Bag,EVA Earphone Bag,EVA Medcine                             Trade
                                                                                                                                          Bag,EVA case for gifts,EVA Bag                                       Manager
                      Production Capacity
                                                                                                              Total Employees:            101 - 200 People
                      R&D Capacity
                                                                                                              Total Annual Revenue:       US$5 Million - US$10 Million
                     Business Performance                                                                     Year Established:           2010                                                      Verified
                      Buyer Interactions
                                                                                                              Top 3 Markets:              North America 55.00%
                      Ratings & Reviews                                                                                                   Eastern Asia 25.00%
                                                                                                                                          Eastern Europe 5.00%
                      Transaction History
                                                                                                              Product Certifications      SGS, SGS
                                                                                                              (2):
                     Additional Information
                                                                                                              SHENZHEN AO YE MEI TECHNOLOGY CO., LTD is specialized in the
                      Trade Shows                                                                             production process gift EVA, EVA luggage products and sponge products,
                                                                                                              the manufacturer, located in Longgang District, Shenzhen Longgang town,
                      Transaction Level                                                                       transport links and developed communications processing production
                                                                                                              location. The strength of the plant : have more advanced production
                                                                                                              equipment and a large number of outstanding management, research and
                                                                                                              development and marketing talent. The plant variety, mainly black, white,
                                                                                                              color EVA sheet / roll, EVA sun hats, EVA antenna ball, EVA chains, floating
                                                                                                              fridge (EVA floating stickers, sponge floating stickers, sponge buoys, special
                                                                                                              floating fridge), EVA disposable slippers, books EVA, EVA hot and cold
                                                                                                              pressure stereotypes products, EVA Cover. EVA bags decorated unit, EVA
                                                                                                              Frisbee, EVA bag, EVA Speakers kits, tool kits EVA, EVA Huazhuangbao.
                                                                                                              EVA CD package, a computer package EVA, EVA
                                                                                                              Case,Handbag,Luggage,Fashion Bag,Leather Wallet,EVA kits, boxes of
                                                                                                              glasses EVA, EVA umbrella boxes, EVA clocks, boxes, EVA protection of
                                                                                                              high-grade headphone kit, sponge packing boxes, sponge technology
                                                                                                              products such as handicrafts. EVA of the plant production process gifts and
                                                                                                              sponge products through the SGS RoHS certification, environmental, safety
                                                                                                              and drug-free. Modeling their desires and texture lithe, brightcolour,
                                                                                                              matched endless, and set practical, interesting integration is inexpensive
                                                                                                              home accessories, gifts and promotional advertising materials. The plant
                                                                                                              has consistently sought to durability, the full amount, and the greatest
                                                                                                              assurance Availability concessions, the national best-selling products
                                                                                                              among major cities in Southeast Asia and take advantage of modern
                                                                                                              science, Europe and the United States, the Middle East, Japan and other
                                                                                                              countries and regions. I plant will continue under the customer required new
                                                                                                              product development, while warmly welcomes customers with the design,
                                                                                                              joint development of new innovative products and open up new markets.
                                                                                                              The plant will be "first-class quality, reasonable prices, honest reputation
                                                                                                              "the so sincerely welcome friends at home and abroad and insight presence
                                                                                                              cooperation.
                                                                                                              Less


                                                      Production Capacity                                                                                                                       View More >



                                                        Factory Information


                                                                                                        Units Produced                        Highest Ever
                                                            Product Name                                                                                                      Unit Type
                                                                                                        (Previous Year)                       Annual Output


                                                            EVA Tool Bag                                1500000                               1800000                         Piece/Pieces


                                                            EVA floating stickers                       2800000                               3500000                         Piece/Pieces


                                                            EVA Earphone Bag                            1500000                               1800000                         Piece/Pieces


                                                            EVA case for Medical                        1200000                               1500000                         Piece/Pieces


                                                            EVA Bag                                     1500000                               1800000                         Piece/Pieces



                                                        Production Certification

                                                                              Certification                                                                         Available Date ---
                                                            Picture                            Certified By               Business Scope                                                        Verified
                                                                              Name                                                                                  Expired Date


                                                                                                                          Test requested: to determine the
                                                                                                                          cadmium ,Lead Mercury,Hexavalent
                                                                                                                          Chromium,PBBs(Polybrominated              2007-02-09 ~ 2015-
                                                                              SGS              SGS
                                                                                                                          Biphenyls)&PBDEs(Polybrominated           02-09
                                                                                                                          Diphenylethers) content in the
                                                                                                                          submitted sample.




                                                                                                                                                                                                                            737

https://szaoye.en.alibaba.com/company_profile.html?spm=a2700.8304367.topnav.14.20034484RsPTMF                                                                                                                         1/2
7/20/2018                                                                                  Company Overview - Shenzhen Ao Ye Mei Technology Co., Ltd.
                                   Case 1:18-cv-08824-LAP
                                                     Certification
                                                                   Document 15-4 Filed 10/18/18        Page 91 of 189
                                                                                            Available Date ---
                                                                  Picture                            Certified By              Business Scope                                                      Verified
                                                                                    Name                                                                                 Expired Date


                                                                                                                               Test Requested: As requested by
                                                                                                                               client,SVHC screening is performed
                                                                                                                               according to:(i) One hundred and
                                                                                                                               fifty one(151) substances in the
                                                                                                                               Candidate List of Substances of Very
                                                                                                                                                                         2014-04-30 ~ 2015-
                                                                                    SGS              SGS                       Concern (SVHC) for authorization
                                                                                                                                                                         04-30
                                                                                                                               published by European Chemicals
                                                                                                                               Agency (ECHA) on and before Dec
                                                                                                                               16,2013 regarding Regulation(EC)
                                                                                                                               No 1907/2006 concerning the
                                                                                                                               REACH..                                                                                    Contact
                                                                                                                                                                                                                          Supplier



                                                             Trade Capacity                                                                                                                       View More >             Chat Now




                                                                  Main Markets                                                        Total Revenue(%)                                                                    Browsing
                                                                                                                                                                                                                           History

                                                                  North America                                                       55.00%
                                                                                                                                                                                                                           Trade
                                                                                                                                                                                                                          Manager
                                                                  Eastern Asia                                                        25.00%


                                                                  Eastern Europe                                                      5.00%




                                                               Export Percentage:                             81% - 90%

                                                               Export Mode:                                   Using an agent

                                                               No. of Employees in Trade Department:          6-10 People




                                                              Email to this supplier

                                                                            To:    Melody bai
                                                                   *Message:        Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                   Your message must be between 20-8000 characters
                                                                                      I agree to share my Business Card to the supplier.

                                                                                      Send



                   Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                      AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                 Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                   Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                           © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                       738

https://szaoye.en.alibaba.com/company_profile.html?spm=a2700.8304367.topnav.14.20034484RsPTMF                                                                                                                                    2/2
7/20/2018                                                                                                        Transaction History - Shenzhen Ao Ye Mei Technology Co., Ltd.
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 92 of 189
                                                            Sourcing Solutions                                Services & Membership             Help & Community                   My Alibaba 99+                   Orders 10


                           4 YRS Shenzhen Ao Ye Mei Technology …                                                           Favorite Supplier                                  On Site             What are you looking for...



                                                                                                                                                                 4YR



                                                                                                                                                                                                                                       Contact
                                                                                                                                                                                                                                       Supplier
                           Home          Product Categories                                       Company Profile              Contacts

                       Home > Company Profile > Transaction History
                                                                                                                                                                                                                                       Chat Now

                       Company Overview                      Transaction History                                                                                       Chat Now!            Contact Supplier             Start Order

                       Company Introduction
                                                              Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction                           Browsing
                                                              data, please contact the supplier directly.
                                                                                                                                                                                                                                        History
                       Company Capability
                       Trade Capacity
                                                                 Transaction Overview                                             2017.07 - 2018.06
                                                                                                                                                                                                                                        Trade
                       Production Capacity                                                                                                                                                                                             Manager
                                                              Transactions                                                                                                  Export Markets
                       R&D Capacity
                                                                                                                                                                              No. of Transactions             Transaction Value
                                                                                   3
                       Business Performance
                       Buyer Interactions
                                                                 No. of Transactions




                                                                                   2                                                                                          US                                    8
                       Ratings & Reviews

                       Transaction History
                                                                                   1
                                                                                                                                                                              IT        1
                       Additional Information
                                                                                   0
                       Trade Shows
                                                                                              Jul    Aug Sep     Oct    Nov Dec    Jan   Feb   Mar   Apr May     Jun               0        2.5       5       7.5       10   12.5
                       Transaction Level




                                                                 Transaction Details


                                                                                           United States

                                                                This supplier has completed 17 Transactions with buyers from United States.


                                                                                Shipping Destination                                            Transaction Value                                          Transaction Date

                                                                                            United States                                       USD $**,***.**                                             07/03/2018


                                                                                            United States                                       USD $**,***.**                                             06/23/2018


                                                                                            United States                                       USD $**,***.**                                             05/24/2018


                                                                                            United States                                       USD $*,***.**                                              05/18/2018


                                                                                            United States                                       USD $**,***.**                                             04/21/2018


                                                                                            United States                                       USD $**,***.**                                             02/14/2018


                                                                                            United States                                       USD $**,***.**                                             01/17/2018


                                                                                            United States                                       USD $*,***.**                                              11/23/2017



                                                                                       1      2     3                                                                                                     Go to Page            Go




                                                               Email to this supplier

                                                                                                    To:    Melody bai
                                                                                       *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                           Your message must be between 20-8000 characters
                                                                                                             I agree to share my Business Card to the supplier.

                                                                                                              Send



                    Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                             AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                         Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate                                                                           739

https://szaoye.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.3267c949aIkUIT                                                                                                                          1/2
7/20/2018                                                                                                        Transaction History - Shenzhen Ao Ye Mei Technology Co., Ltd.
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 93 of 189
                                                            Sourcing Solutions                                Services & Membership             Help & Community                   My Alibaba 99+                   Orders 10


                           4 YRS Shenzhen Ao Ye Mei Technology …                                                           Favorite Supplier                                  On Site             What are you looking for...



                                                                                                                                                                 4YR



                                                                                                                                                                                                                                       Contact
                                                                                                                                                                                                                                       Supplier
                           Home          Product Categories                                       Company Profile              Contacts

                       Home > Company Profile > Transaction History
                                                                                                                                                                                                                                       Chat Now

                       Company Overview                      Transaction History                                                                                       Chat Now!            Contact Supplier             Start Order

                       Company Introduction
                                                              Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction                           Browsing
                                                              data, please contact the supplier directly.
                                                                                                                                                                                                                                        History
                       Company Capability
                       Trade Capacity
                                                                 Transaction Overview                                             2017.07 - 2018.06
                                                                                                                                                                                                                                        Trade
                       Production Capacity                                                                                                                                                                                             Manager
                                                              Transactions                                                                                                  Export Markets
                       R&D Capacity
                                                                                                                                                                              No. of Transactions             Transaction Value
                                                                                   3
                       Business Performance
                       Buyer Interactions
                                                                 No. of Transactions




                                                                                   2                                                                                          US                                    8
                       Ratings & Reviews

                       Transaction History
                                                                                   1
                                                                                                                                                                              IT        1
                       Additional Information
                                                                                   0
                       Trade Shows
                                                                                              Jul    Aug Sep     Oct    Nov Dec    Jan   Feb   Mar   Apr May     Jun               0        2.5       5       7.5       10   12.5
                       Transaction Level




                                                                 Transaction Details


                                                                                           United States

                                                                This supplier has completed 17 Transactions with buyers from United States.


                                                                                Shipping Destination                                            Transaction Value                                          Transaction Date

                                                                                            United States                                       USD $*,***.**                                              09/18/2017


                                                                                            United States                                       USD $*,***.**                                              08/26/2016


                                                                                            United States                                       USD $***.**                                                06/17/2016


                                                                                            United States                                       USD $**,***.**                                             04/01/2016


                                                                                            United States                                       USD $***.**                                                12/22/2015


                                                                                            United States                                       USD $*,***.**                                              12/04/2015


                                                                                            United States                                       USD $***.**                                                11/23/2015


                                                                                            United States                                       USD $*,***.**                                              09/21/2015



                                                                                       1      2     3                                                                                                     Go to Page            Go




                                                               Email to this supplier

                                                                                                    To:    Melody bai
                                                                                       *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                           Your message must be between 20-8000 characters
                                                                                                             I agree to share my Business Card to the supplier.

                                                                                                              Send



                    Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                             AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                         Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate                                                                           740

https://szaoye.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.3267c949aIkUIT                                                                                                                          1/2
7/20/2018                                                                                                        Transaction History - Shenzhen Ao Ye Mei Technology Co., Ltd.
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 94 of 189
                                                            Sourcing Solutions                                Services & Membership             Help & Community                   My Alibaba 99+                   Orders 10


                           4 YRS Shenzhen Ao Ye Mei Technology …                                                           Favorite Supplier                                  On Site             What are you looking for...



                                                                                                                                                                4YR



                                                                                                                                                                                                                                       Contact
                                                                                                                                                                                                                                       Supplier
                           Home          Product Categories                                       Company Profile              Contacts

                       Home > Company Profile > Transaction History
                                                                                                                                                                                                                                       Chat Now

                       Company Overview                      Transaction History                                                                                       Chat Now!            Contact Supplier             Start Order

                       Company Introduction
                                                              Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction                           Browsing
                                                              data, please contact the supplier directly.
                                                                                                                                                                                                                                        History
                       Company Capability
                       Trade Capacity
                                                                 Transaction Overview                                             2017.07 - 2018.06
                                                                                                                                                                                                                                        Trade
                       Production Capacity                                                                                                                                                                                             Manager
                                                              Transactions                                                                                                  Export Markets
                       R&D Capacity
                                                                                                                                                                              No. of Transactions             Transaction Value
                                                                                   3
                       Business Performance
                       Buyer Interactions
                                                                 No. of Transactions




                                                                                   2                                                                                          US                                    8
                       Ratings & Reviews

                       Transaction History
                                                                                   1
                                                                                                                                                                              IT        1
                       Additional Information
                                                                                   0
                       Trade Shows
                                                                                              Jul    Aug Sep     Oct    Nov Dec    Jan   Feb   Mar   Apr May     Jun               0        2.5       5       7.5       10   12.5
                       Transaction Level




                                                                 Transaction Details


                                                                                           United States

                                                                This supplier has completed 17 Transactions with buyers from United States.


                                                                                Shipping Destination                                            Transaction Value                                          Transaction Date

                                                                                            United States                                       USD $*,***.**                                              06/25/2015



                                                                                       1      2     3                                                                                                     Go to Page            Go




                                                               Email to this supplier

                                                                                                    To:    Melody bai
                                                                                       *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                           Your message must be between 20-8000 characters
                                                                                                             I agree to share my Business Card to the supplier.

                                                                                                              Send



                    Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                             AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                         Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                    Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                                                 © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                                    741

https://szaoye.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.3267c949aIkUIT                                                                                                                          1/1
7/20/2018                                                                                 Contact Information for Shenzhen Ao Ye Mei Technology Co., Ltd.
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 95 of 189
                                                           Sourcing Solutions           Services & Membership             Help & Community                    My Alibaba 99+                 Orders 10


                          4 YRS Shenzhen Ao Ye Mei Technology …                                       Favorite Supplier                                  On Site            What are you looking for...



                                                                                                                                          4YR



                                                                                                                                                                                                                          Contact
                                                                                                                                                                                                                          Supplier
                          Home           Product Categories                Company Profile               Contacts

                      Home > Contacts
                                                                                                                                                                                                                          Chat Now

                          Trade Assurance                   Contact Information

                         4 YRS Shenzhen Ao Ye                                            Ms. Melody bai                                Telephone:                  86-0755-84514250                                       Browsing
                      Mei Technology Co., Ltd.                                                                                                                                                                             History
                                                                                         Job Title:      Foreign Sales                 Mobile Phone:               13417375661
                      China (Mainland)                                                                                                 Fax:                        86-0755-84514250
                                                                                             Chat Now!
                                                                                                                                                                                                                           Trade
                                                                                                                                       Address:                    No.12 Building,XiuMing North                           Manager
                      Transaction Level:                                                        Contact Supplier
                                                                                                                                                                   Road,BiLing Village,Pingshan Town,
                                                                                                                                                                   Longgang District,Shenzhen
                      Supplier Assessments:                                                       Start Order
                                                                                                                                                                   City,Guangdong Province, China.
                                                                                                                                       Zip:                        518118
                      8 Transactions      90,000+
                                                                                                                                       Country/Region:             China (Mainland)
                                                                                                                                       Province/State:             Guangdong
                      Response Time      <24h                                                                                          City:                       Shenzhen

                      Response Rate      65%


                                                            Company Contact Information

                                                                Company Name:                          Shenzhen Ao Ye Mei Technology Co., Ltd.

                                                                Operational Address:                   No. 12, Xiuming North Road, Biling, Pingshan New Dist., Shenzhen, Guangdong, China
                                                                                                       (Mainland)

                                                                Website:                               http://en.szaoye.com

                                                                Website on alibaba.com:                szaoye.en.alibaba.com




                                                              Email to this supplier

                                                                            To:    Melody bai
                                                                   *Message:       Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                  Your message must be between 20-8000 characters
                                                                                       I agree to share my Business Card to the supplier.

                                                                                       Send



                   Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                       AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                 Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                   Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                           © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                       742

https://szaoye.en.alibaba.com/contactinfo.html?spm=a2700.8304367.topnav.19.6bf0GBXnGBXn6K                                                                                                                                        1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 96 of 189




Communications between NAL and
          Defendant




                                                                     743
7/20/2018                                                                           Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 97 of 189
                                               My Alibaba                                                                                                                                                     99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                         
  Buy   Sell


                               All inquiries                                    Mr. Jack Chen                                              Shenzhen Ao Ye Mei Technology … ID: 100698143029
                                                                                                                                                                                                                    1                   2                3
   Home                                                                                                                                         4YRS
                jack chen                        clear                           
                                                                                                                                                                                                              Start order            Seller           Payme
                                                                                        Chat Now!
              All Statuses                      |      Unread                                                                                                                              Show more                             conﬁrm
  Message
   Center               Product inquiry about Travel                                                          Location:    CHINA (MAINLAND)   IP: 113.118.33.*
                                                                                                                                                                                                             Draft Trade Assurance Or
                        Zipper Carry EVA Hard Case fo…
                                                                                                                           Message only sent to you
                                                                                                                                                                                                                 Payment Security                Quality of
   Orders
                                                                                                                                                                              2018-07-10 12:28
                                Jack Chen                     08:48
                                       4YRS
                                                                                                             Hello,                                                                                         Add product               Add contract            
  Contacts                                                                                                     
                                                                                                              This is           from                   i want to inquire if you can supply our
                                                                                                                                                                                                                Product details
                                                                                                             company thousands of this every month?
  My Lists
                                                                                                                                                                                                                     Image          * Product name
                                                                                                               
   
  Services                                                                                                    -                                                                                                 1.
                                                                                                     Read                                                                                                                               Travel Zipper Carry

                                                                                                                                                                                                                                        UNO Card Game
                                                                            Notiﬁcation 2018-07-10 12:28
                                                                                                                                                                                                                     * Quantity                           *U

                                                                             Rate your supplier's reply (ANONYMOUS):                                                                                                     1000                                 P

                                                                                                                                                                                                                     * Unit price                         Tot

                                                                                                                                                                                                                         US $      0                      US
                                                                             Very bad    Bad        Neutral   Good      Great


                                                                                                                                                                                                                         Input speciﬁed product speciﬁ
                                                                                 Jack Chen 2018-07-10 17:27
                                                                                                                                                                                                                         requirement.
                                                                                    Hi          ,
                                                                                     
                                                                                    Thanks for your inquiry, this is Melody from Aoye, a 10 years'
                                                                                                                                                                                                                     
                                                                                    factory,mainly produce all kinds of hard eva cases.
                                                                                     
                                                                                    Regard the cards case, yes we can supply you every month, pls free to                                                             Add posted products
                                                                                    contact us if you have any question about it.
                                                                                     
                                                                                                                                                                                                                      Add Unreleased Products
                                                                                    Thanks
                                                                                    Melody                                                                                                                      Upload ﬁle( 5 attachments at max


                                                                                                                                                                              2018-07-13 08:29

                                                                                                              hello dear, i'm so sorry for the late response, i was on a business trip with                     Shipment terms
                                                                                                              my boss, and dear nice to know that you can supply us thousands of this
                                                                                                                                                                                                         
                                                                                                              every month, we really glad to make a long term business with you.                                                Shipping
                                                                                                     Read
                                                                                                                                                                                                                                address
                                                                                                                                                                                                                                             2890 Lewis S
                                                                                 Jack Chen 2018-07-14 14:19
                                                                                                                                                                                                                                             Aurora , Illino
                                                                                    Ok, could you tell us when will you start it?
                                                                                                                                                                                                                                               Edit

                                                                                    Thanks
                                                                                    Melody                                                                                                                                 * Shipping          Express
                                                                                                                                                                                                                                Method:

                                                                                                                                                                              2018-07-16 07:22
                                                                                                                                                                                                                           * Shipping        Logistics Pro
                                                                                                                                       Hi, can i order for a product sample of this for now?
                                                                                                                           Read                                                                                                   carrier
                                                                                                                                                                                                                                               Priority

                                                                                 Jack Chen 2018-07-16 11:42

                                                                                    Could you tell us which sample do you want? The Game cards case?
                                                                                     
                                                                                    Hope your reply soon.                                                                                                                                     Standard
                                                                                     
                                                                                    Thanks
                                                                                    Melody


                                                                                                                                                                              2018-07-16 11:53

                                                                                                                                                           Yes
                                                                                                                                              Read

                                                                                                                                                                                                                                                  Post Air
                                                                                 Jack Chen 2018-07-17 10:01
                                                                                                                                                                                                                                                  Other ser
                                                                                    Hello             ,
                                                                                     
                                                                                    Herewith our cards case quotation for your refer, pls free to contact us if                                                          Trade terms:          Please sele
                                                                                    you have any question about it. And if you want to do your own design,
                                                                                    it's okay, pls tell us.
                                                                                                                                                                                                                         Shipping Fee:         US $       0.0
                                                                                     
                                                                                    Thanks
                                                                                                                                                                                                                             Logistics         US $       0.0
                                                                                    Melody
                                                                                                                                                                                                                            insurance:

                                                                                              Cards Case Quotation.pdf          Download
                                                                                                                                                                                                                 * Shipment date                  Specify s

                                                                                                                                                                                                                                                     Shipme

                                                                             Please type message...                                                                                              Send
                                                                                                                                                                                                                                                  Ship in         744

https://message.alibaba.com/message/ma.htm?tradeId=100698143029&secTradeId=MC1IDX1MuBoZx7PGb1TAhkkSN9oLugp6ckM3rpRcC2El3rHedeY0NzhTb-7THNYUoCkOInl&tracelog=reply|reply_now|1196019…                                                                       1/1
7/20/2018                                                                          Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 98 of 189
                                               My Alibaba                                                                                                                                               99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                   
  Buy   Sell


                               All inquiries                                    Mr. Jack Chen                                           Shenzhen Ao Ye Mei Technology … ID: 100698143029
                                                                                                                                                                                                              1                   2                3
   Home                                                                                                                                    4YRS
                jack chen                        clear                          
                                                                                                                                                                                                        Start order            Seller           Payme
                                                                                       Chat Now!
              All Statuses                      |      Unread                                                                                                                        Show more                             conﬁrm
  Message
   Center               Product inquiry about Travel                                                                                                                                                   Draft Trade Assurance Or
                        Zipper Carry EVA Hard Case fo…                                                                                                                   2018-07-17 10:14
                                                                                                                                                                                                           Payment Security                Quality of
   Orders                                                                                                                    May i know if you can to our store in Brooklyn, NY , USA?
                                                                                                                    Read
                                Jack Chen                     08:48
                                       4YRS
                                                                                Jack Chen 2018-07-17 10:24                                                                                            Add product               Add contract            
  Contacts
                                                                                   Do you mean ship to your store? 
                                                                                                                                                                                                          Product details
   
  My Lists
                                                                                                                                                                         2018-07-17 10:25                      Image          * Product name
                                                                                                                                       Read
                                                                                                                                                  Yes, our store is in Brooklyn, NY , USA
  Services                                                                                                                                                                                                1.
                                                                                                                                                                                                                                  Travel Zipper Carry

                                                                                 Jack Chen 2018-07-17 10:37                                                                                                                       UNO Card Game
                                                                                                                                                                                                               * Quantity                           *U
                                                                                   Ok, we can help you arrange the shippment, but the shipping cost on
                                                                                   your side.                                                                                                                      1000                                 P
                                                                                    
                                                                                   Thanks                                                                                                                      * Unit price                         Tot
                                                                                   Melody
                                                                                                                                                                                                                   US $      0                      US

                                                                                                                                                                         2018-07-17 11:27
                                                                                                                                                                                                                   Input speciﬁed product speciﬁ
                                                                                                                           Okay, i will order 1,000 pcs of this now, and pay thru paypal
                                                                                                                Read                                                                                               requirement.

                                                                                 Jack Chen 2018-07-17 13:47

                                                                                   Pls check the attached quotation and tell us which item do you want?                                                        
                                                                                   And tell us the item number of it.
                                                                                    
                                                                                   And paypal is okay.                                                                                                          Add posted products
                                                                                    
                                                                                   Thanks                                                                                                                       Add Unreleased Products
                                                                                   Melody
                                                                                                                                                                                                          Upload ﬁle( 5 attachments at max

                                                                                                                                                                         2018-07-17 13:54

                                                                                                                                                     The uno card case dear.
                                                                                                                                          Read
                                                                                                                                                                                                          Shipment terms
                                                                                 Jack Chen 2018-07-17 14:02                                                                                        
                                                                                                                                                                                                                          Shipping
                                                                                   Hi           ,                                                                                                                         address
                                                                                                                                                                                                                                       2890 Lewis S
                                                                                    
                                                                                   All our cards case can used for UNO Cards and pls conﬁrm to us which                                                                                Aurora , Illino

                                                                                   item do you want? Then we will send PI to you.                                                                                                        Edit
                                                                                    
                                                                                   Thanks                                                                                                                            * Shipping          Express
                                                                                   Melody
                                                                                                                                                                                                                          Method:


                                                                                                    Quotation.png   Download                                                                                         * Shipping        Logistics Pro
                                                                                                                                                                                                                            carrier
                                                                                                                                                                                                                                         Priority


                                                                                            Cards+Case+Quotation.pdf         Download



                                                                                                                                                                         2018-07-17 15:11
                                                                                                                                                                                                                                        Standard
                                                                                                                                            Iwant this model UNO card game001 dear
                                                                                                                                            
                                                                                                                                 Read


                                                                                 Jack Chen 2018-07-17 16:47

                                                                                   Hi           ,
                                                                                    
                                                                                   Sorry, we have no about this existing mold, how about the attached one,
                                                                                   it's also UNO case, can put 400pcs cards.                                                                                                                Post Air

                                                                                    
                                                                                                                                                                                                                                            Other ser
                                                                                   Thanks
                                                                                   Melody
                                                                                                                                                                                                                   Trade terms:          Please sele


                                                                                            Cards%2BCase%2BQuotation.pdf           Download
                                                                                                                                                                                                                   Shipping Fee:         US $       0.0

                                                                                                                                                                         2018-07-18 07:41
                                                                                                                                                                                                                       Logistics         US $       0.0
                                                                                                                                                    Where is the link for that one dear?                              insurance:
                                                                                                                                          Read

                                                                                                                                                                                                           * Shipment date                  Specify s

                                                                                                                                                                                                                                               Shipme

                                                                            Please type message...                                                                                          Send
                                                                                                                                                                                                                                            Ship in         745

https://message.alibaba.com/message/ma.htm?tradeId=100698143029&secTradeId=MC1IDX1MuBoZx7PGb1TAhkkSN9oLugp6ckM3rpRcC2El3rHedeY0NzhTb-7THNYUoCkOInl&tracelog=reply|reply_now|1196019…                                                                 1/1
7/20/2018                                                                          Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 99 of 189
                                               My Alibaba                                                                                                                                             99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                 
  Buy   Sell


                               All inquiries                                    Mr. Jack Chen                                         Shenzhen Ao Ye Mei Technology … ID: 100698143029
                                                                                                                                                                                                            1                   2                3
   Home                                                                                                                                   4YRS
                jack chen                        clear                          
                                                                                                                                                                                                      Start order            Seller           Payme
                                                                                       Chat Now!
              All Statuses                      |      Unread                                                                                                                      Show more                             conﬁrm
  Message
   Center               Product inquiry about Travel                                                                                                                                                 Draft Trade Assurance Or
                        Zipper Carry EVA Hard Case fo…                           Jack Chen 2018-07-18 13:57
                                                                                  Hi         ,
                                                                                                                                                                                                          Payment Security                Quality of
   Orders
                                Jack Chen                     08:48                 
                                       4YRS                                        Pls check the link below.
                                                                                                                                                                                                    Add product               Add contract            
  Contacts                                                                          
                                                                                    
                                                                                                                                                                                                        Product details
                                                                                  https://www.alibaba.com/product-detail/Hard-Case-for-Pokemon-
  My Lists                                                                         Trading-Cards_60776731091.html?
                                                                                                                                                                                                             Image          * Product name
                                                                                   spm=a2747.manage.list.4.746d71d2RWBTwU
                                                                                   
  Services                                                                                                                                                                                              1.
                                                                                                                                                                                                                                Travel Zipper Carry
                                                                                   Thanks
                                                                                   Melody                                                                                                                                       UNO Card Game
                                                                                                                                                                                                             * Quantity                           *U
                                                                                                                                                                      2018-07-18 15:17
                                                                                                                                                                                                                 1000                                 P
                                                                                                          But we like to order this one dear. 
                                                                                                                                                                                                             * Unit price                         Tot
                                                                                                           
                                                                                                          https://www.alibaba.com/product-detail/Travel-Zipper-Carry-EVA-Hard-                                   US $      0                      US
                                                                                                          Case_60640519508.html?spm=a2700.8443308.0.0.4a7e3e5fNTyZmM
                                                                                                   Read

                                                                                                                                                                                                                 Input speciﬁed product speciﬁ
                                                                                 Jack Chen 2018-07-19 15:09
                                                                                                                                                                                                                 requirement.
                                                                                   Hi         ,
                                                                                    
                                                                                   Herewith the quotation for this case, pls conﬁrm and feedback to us,                                                      
                                                                                   then we will send PI to you.
                                                                                    
                                                                                   Thanks                                                                                                                     Add posted products
                                                                                   Melody
                                                                                                                                                                                                              Add Unreleased Products

                                                                                            UNO cards Case---2018-7-19.pdf        Download
                                                                                                                                                                                                        Upload ﬁle( 5 attachments at max


                                                                                                                                                                      2018-07-19 15:12

                                                                                                          Dear, what is your paypal, i will pay the shipping cost thru paypal, and pay                  Shipment terms
                                                                                                          the item cost thru TT
                                                                                                   Read                                                                                          
                                                                                                                                                                                                                        Shipping

                                                                                 Jack Chen 2018-07-19 15:49                                                                                                             address
                                                                                                                                                                                                                                     2890 Lewis S

                                                                                   Hi         ,                                                                                                                                      Aurora , Illino
                                                                                    
                                                                                                                                                                                                                                       Edit
                                                                                   Well noted and thanks. Herewith the PI of the order, pls send us bankslip
                                                                                   after payment, then we will start the order.
                                                                                                                                                                                                                   * Shipping          Express
                                                                                    
                                                                                   Producing time: 18~20 days.                                                                                                          Method:

                                                                                    
                                                                                                                                                                                                                   * Shipping        Logistics Pro
                                                                                   Thanks                                                                                                                                 carrier
                                                                                                                                                                                                                                       Priority
                                                                                   Melody



                                                                                            PI -2018-7-19.pdf     Download


                                                                                                                                                                                                                                      Standard
                                                                                                                                                                      2018-07-19 15:53

                                                                                                          Dear, can you update the PI and put our full address ? 7854 Heritage St.
                                                                                                          Brooklyn, NY 11223
                                                                                                   Read


                                                                                 Jack Chen 2018-07-19 16:20

                                                                                   Hi         ,
                                                                                                                                                                                                                                          Post Air
                                                                                   Pls check the updated PI.
                                                                                                                                                                                                                                          Other ser
                                                                                   Thanks
                                                                                   Melody                                                                                                                        Trade terms:          Please sele



                                                                                            UNO cards Case---2018-7-19.pdf        Download
                                                                                                                                                                                                                 Shipping Fee:         US $       0.0


                                                                                                                                                                                                                     Logistics         US $       0.0
                                                                                                                                                                                                                    insurance:


                                                                                                                                                                                                         * Shipment date                  Specify s

                                                                                                                                                                                                                                             Shipme

                                                                            Please type message...                                                                                       Send
                                                                                                                                                                                                                                          Ship in         746

https://message.alibaba.com/message/ma.htm?tradeId=100698143029&secTradeId=MC1IDX1MuBoZx7PGb1TAhkkSN9oLugp6ckM3rpRcC2El3rHedeY0NzhTb-7THNYUoCkOInl&tracelog=reply|reply_now|1196019…                                                               1/1
7/20/2018                                                                          Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 100 of 189
                                               My Alibaba                                                                                                                                             99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                 
  Buy   Sell


                               All inquiries                                    Mr. Jack Chen                                         Shenzhen Ao Ye Mei Technology … ID: 100698143029
                                                                                                                                                                                                            1                   2                3
   Home                                                                                                                                   4YRS
                jack chen                        clear                          
                                                                                                                                                                                                      Start order            Seller           Payme
                                                                                       Chat Now!
              All Statuses                      |      Unread                                                                                                                      Show more                             conﬁrm
  Message
   Center               Product inquiry about Travel                                                                                                                  2018-07-18 15:17
                                                                                                                                                                                                     Draft Trade Assurance Or
                        Zipper Carry EVA Hard Case fo…
                                                                                                         But we like to order this one dear.                                                             Payment Security                Quality of
   Orders                                                                                                  
                                Jack Chen                     08:48
                                                                                                          https://www.alibaba.com/product-detail/Travel-Zipper-Carry-EVA-Hard-
                                       4YRS
                                                                                                         Case_60640519508.html?spm=a2700.8443308.0.0.4a7e3e5fNTyZmM                                 Add product               Add contract            
  Contacts                                                                                         Read

                                                                                                                                                                                                        Product details
                                                                                Jack Chen 2018-07-19 15:09
  My Lists
                                                                                   Hi         ,                                                                                                              Image          * Product name
                                                                                   
  Services                                                                         Herewith the quotation for this case, pls conﬁrm and feedback to us,                                                 1.
                                                                                                                                                                                                                                Travel Zipper Carry
                                                                                   then we will send PI to you.
                                                                                                                                                                                                                                UNO Card Game
                                                                                    
                                                                                                                                                                                                             * Quantity                           *U
                                                                                   Thanks
                                                                                   Melody                                                                                                                        1000                                 P



                                                                                            UNO cards Case---2018-7-19.pdf        Download
                                                                                                                                                                                                             * Unit price                         Tot

                                                                                                                                                                                                                 US $      0                      US

                                                                                                                                                                      2018-07-19 15:12
                                                                                                                                                                                                                 Input speciﬁed product speciﬁ
                                                                                                          Dear, what is your paypal, i will pay the shipping cost thru paypal, and pay
                                                                                                          the item cost thru TT                                                                                  requirement.
                                                                                                   Read


                                                                                 Jack Chen 2018-07-19 15:49
                                                                                                                                                                                                             
                                                                                   Hi         ,
                                                                                    
                                                                                   Well noted and thanks. Herewith the PI of the order, pls send us bankslip                                                  Add posted products
                                                                                   after payment, then we will start the order.
                                                                                                                                                                                                              Add Unreleased Products
                                                                                   Producing time: 18~20 days.
                                                                                                                                                                                                        Upload ﬁle( 5 attachments at max
                                                                                    
                                                                                    
                                                                                   Thanks
                                                                                   Melody
                                                                                                                                                                                                        Shipment terms
                                                                                                                                                                                                 
                                                                                            PI -2018-7-19.pdf     Download                                                                                             Shipping

                                                                                                                                                                                                                        address
                                                                                                                                                                                                                                     2890 Lewis S

                                                                                                                                                                      2018-07-19 15:53                                               Aurora , Illino

                                                                                                          Dear, can you update the PI and put our full address ? 7854 Heritage St.                                                     Edit
                                                                                                          Brooklyn, NY 11223
                                                                                                   Read
                                                                                                                                                                                                                   * Shipping          Express
                                                                                 Jack Chen 2018-07-19 16:20                                                                                                             Method:

                                                                                   Hi         ,
                                                                                                                                                                                                                   * Shipping        Logistics Pro
                                                                                   Pls check the updated PI.                                                                                                              carrier
                                                                                                                                                                                                                                       Priority
                                                                                    
                                                                                   Thanks
                                                                                   Melody



                                                                                            UNO cards Case---2018-7-19.pdf        Download                                                                                           Standard




                                                                                                                                                                      2018-07-20 08:27

                                                                                                          Hi jack good morning, dear would you mind updating the PI again and
                                                                                                          put your paypal account on the PI, so i can submit this now to our
                                                                                                          ﬁnance for the payment?
                                                                                                   Read

                                                                                                                                                                                                                                          Post Air
                                                                                 Jack Chen 2018-07-20 08:48

                                                                                   Hi         ,                                                                                                                                           Other ser
                                                                                    
                                                                                   Our paypal account are on the PI, pls check the bank information below,                                                       Trade terms:          Please sele
                                                                                   you will ﬁnd our paypal account.
                                                                                    
                                                                                                                                                                                                                 Shipping Fee:         US $       0.0
                                                                                   Thanks
                                                                                   Melody
                                                                                                                                                                                                                     Logistics         US $       0.0

                                                                                            PI -2018-7-20.pdf     Download                                                                                         insurance:


                                                                                                                                                                                                         * Shipment date                  Specify s

                                                                                                                                                                                                                                             Shipme

                                                                            Please type message...                                                                                       Send
                                                                                                                                                                                                                                          Ship in         747

https://message.alibaba.com/message/ma.htm?tradeId=100698143029&secTradeId=MC1IDX1MuBoZx7PGb1TAhkkSN9oLugp6ckM3rpRcC2El3rHedeY0NzhTb-7THNYUoCkOInl&tracelog=reply|reply_now|1196019…                                                               1/1
7/20/2018                                                                 Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 101 of 189
                                              My Alibaba                                                                                                                                    99+ My Account                   Help


                              All inquiries                           Mr. Jack Chen                                           Shenzhen Ao Ye Mei Technology … ID: 100698143029
  Buy   Sell                                                                                                                                                                                       1                   2                3
                                                                                                                                4YRS
                jack chen                      clear                                                                                                                                       Start order            Seller           Payme
                                                                             Chat Now!
                                                                                                                                                                           Show more                             conﬁrm
   Home        All Statuses                    |      Unread

                        Product inquiry about Travel
                                                                                                                  Show more messages                                                       Draft Trade Assurance Or
                       Zipper Carry EVA Hard Case fo…
  Message                                                                                                                                                      2018-07-20 09:36                 Payment Security                Quality of
   Center
                                                                                                   Hi mr. Jack Chen, my i know if you also ok with zhifubao payment,
                               Jack Chen                   13:52
                                     4YRS
                                                                                                   becuase if our paypal is being use at the momment my second options
                                                                                                                                                                                           Add product               Add contract            
   Orders                                                                                          is to use zhifubao by paying the shipping cost.
                                                                                          Read

                                                                                                 Note: Please make sure to make payment to the bank account designated                      Product details
  Contacts                                                                                       by Alibaba.com to get protection from Alibaba.com.
                                                                                                                                                                                                   Image          * Product name
                                                                                                                                                              2018-07-20 12:17
  My Lists
                                                                                                                                                                                              1.
                                                                                                                                           Hello, mr jack                                                             Travel Zipper Carry
                                                                                                                                 Read
                                                                                                                                                                                                                     UNO Card Game
  Services                                                             Jack Chen 2018-07-20 12:39                                                                                                  * Quantity                           *U
                                                                          Hi         ,
                                                                                                                                                                                                       1000                                 P
                                                                           
                                                                                                                                                                                                   * Unit price                         Tot
                                                                          Arrange the shipping cost before shippment is okay. 
                                                                                                                                                                                                       US $      0                      US
                                                                           
                                                                          Thanks
                                                                          Melody                                                                                                                       Input speciﬁed product speciﬁ

                                                                                                                                                                                                       requirement.
                                                                                                                                                               2018-07-20 12:40

                                                                                                   Okay, can you provide me your email? i will just email you i we done
                                                                                                   paying this.
                                                                                                                                                                                                   
                                                                                          Read

                                                                                                  Notice: Please keep contacting your buyer/supplier in the Message Center,
                                                                                                 otherwise you may undertake risks in future.                                                       Add posted products

                                                                                                                                                               2018-07-20 13:16
                                                                                                                                                                                                    Add Unreleased Products
                                                                                                   Please provide your email, because i will be off the ofﬁce later.
                                                                                          Read                                                                                                Upload ﬁle( 5 attachments at max

                                                                                                  Notice: Please keep contacting your buyer/supplier in the Message Center,
                                                                                                 otherwise you may undertake risks in future.

                                                                       Jack Chen 2018-07-20 13:41                                                                                             Shipment terms
                                                                          amanda25lele@qq.com
                                                                                                                                                                                                              Shipping
                                                                                                                                                                                       
                                                                        Notice: Please keep contacting your buyer/supplier in the Message Center,                                                            address
                                                                                                                                                                                                                           2890 Lewis S
                                                                       otherwise you may undertake risks in future.
                                                                                                                                                                                                                           Aurora , Illino
                                                                       Jack Chen 2018-07-20 13:44
                                                                                                                                                                                                                             Edit
                                                                          Hi         ,
                                                                                                                                                                                                         * Shipping          Express
                                                                          My email: melodybai@szaoye.com 
                                                                                                                                                                                                              Method:
                                                                           
                                                                          Our Zhifubao account: 2851335050@qq.com.
                                                                                                                                                                                                         * Shipping        Logistics Pro
                                                                           
                                                                                                                                                                                                                carrier
                                                                          Thanks                                                                                                                                             Priority
                                                                          Melody


                                                                        Notice: Please keep contacting your buyer/supplier in the Message Center,
                                                                       otherwise you may undertake risks in future.

                                                                                                                                                                                                                            Standard
                                                                                                                                                               2018-07-20 13:45

                                                                                                   Jack may i know if you have also zhifubao? Encase our paypal can't be
                                                                                                   used on paying the shipping cost, we will use zhifubao. Just encase,
                                                                                                   would you mind to provide your zhifubao?
                                                                                          Read

                                                                                                  Note: Please make sure to make payment to the bank account designated
                                                                                                 by Alibaba.com to get protection from Alibaba.com.

                                                                                                                                                               2018-07-20 13:46                                                 Post Air

                                                                                                   Is this also your paypal amanda25lele@qq.com?                                                                                Other ser
                                                                                          Read

                                                                                                  Notice: Please keep contacting your buyer/supplier in the Message Center,
                                                                                                 otherwise you may undertake risks in future.                                                          Trade terms:          Please sele

                                                                       Jack Chen 2018-07-20 13:52
                                                                                                                                                                                                       Shipping Fee:         US $       0.0
                                                                          Sorry, pls ignore amanda25lele@qq.com. Our
                                                                          zhifubao: 2851335050@qq.com.
                                                                                                                                                                                                           Logistics         US $       0.0
                                                                           
                                                                                                                                                                                                          insurance:
                                                                          Thanks
                                                                          Melody
                                                                                                                                                                                               * Shipment date                  Specify s

                                                                        Notice: Please keep contacting your buyer/supplier in the Message Center,                                                                                 Shipme
                                                                       otherwise you may undertake risks in future.

                                                                                                                                                                                                                                Ship in

                                                                   Please type message...                                                                                     Send
                                                                                                                                                                                                                                supplier r
                                                                                                                                                                                                                                                748

https://message.alibaba.com/message/ma.htm?tradeId=100698143029&secTradeId=MC1IDX1U9Ed_HW4-KlqcC3r5I4x8pRq-WB3dvZbKSHQ52QxTQMcu4Id9JxAZWgxNWLPatlJ&tracelog=reply|reply_now|1196617… 1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 102 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         749
              Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 103 of 189




Messis:                                                   From:Shenzhen Ao Ye Mei Technology Co.,Ltd
Contact:                                                  contact：Melody
Tel:                                                      Tel：86-13417375661
Add: 7854 Heritage St. Brooklyn, NY 11223                 Add: No.12 Building,XiuMing North Road,BiLing Village,Pingshan
                                                          Town,Longgang District,Shenzhen City,Guangdong Province, China.

                                                Proformal Invoice
                                                            Unit price(EXW)          QUANTITY               AMOUNT
        Pictures                    Specification
                                                                    USD                   PCS                  USD



                          1) UNO Cards Case
                          2) 12*9*4.5cm                         US$1.370                 1000             US$1,370.00
                          3) 1680D+EVA+Jersey


Total Amount                                                                                              US$1,370.00
Deposit                                             50% of total amount                                    US$685.00
Remarks:The banks fees is on your side.

Bank information:
Paypal:
Account Name:Chenli
Account:89521274@qq.com

T/T:
ACCOUNT NAME: Floaty Technology HongKong Co., Limited
ACCOUNT NO. : 364-358945-883
SWIFT CODE: HASEHKHH
BANK NAME: Hang Seng Bank Limited
BANK ADDRESS: 83 Des Voeux Road Central Hong Kong

                                                                     On behalf of :
                                                                          Shenzhen Ao Ye Mei Tochnology Co.,Ltd
                                                                                                      2018/7/20




                                                                                                                            750
  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 104 of 189


DEFENDANT Shenzhen Weichengwang
     Paper Packaging Co., Ltd.




                                                                        751
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 105 of 189




Defendant's Listing for Infringing Products




                                                                          752
7/19/2018           Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 106 of 189
                                                Sourcing Solutions            Services & Membership             Help & Community                                                   One Request, Multiple Quotes           Get the App

                                                                                                                                 NEW
                                                                                                                                                                                 99+                       8                  0
         Categories                               Products       What are you looking for...                                                 Search
                                                                                                                                                                                 My Alibaba               Orders             Favorites



   Home > All Industries > Packaging & Printing > Packaging Bags (1488651)              Subscribe to Trade Alert                                                                                                          English        




                                                                                fancy UNO Playing Card custom playing card ,game card printing for family party                                              Shenzhen
                                                                           
                                                                                                                                                                                                             Weichengwang Paper
                                                                                FOB Reference Price: Get Latest Price                                                                                        Packaging Co., Ltd.


                                                                                US $0.1-3.4 / Pieces            | 1000 Piece/Pieces (Min. Order)                                                  6 YRS             CN

                                                                                                                                                                                                    Gold Supplier

                                                                                                                                                                                                    Trade Assurance
                                                                                    Contact Supplier                    Start Order
                                                                                                                                                                                                    Onsite Check

                                                                                                                                                                                              Transaction Level:
                                                                                 Leave Messages
                                                                                                                                                                                              11 Transactions               30,000+
                                                                                Seller Support:      Trade Assurance – To protect your orders from payment to delivery                        Response Time                 24h-48h

                                                                                Payment:                                         More                                                         Response Rate                 54.1%

                                                                                Shipping:         Less than Container Load (LCL) Service to US Get shipping quote                                     View Company Proﬁle
                                                                                                    Transparent and fair price    24/7 online support       Online tracking
                                View larger image


                                                                                                                                                                                              You May Like

                                                                                                                                                                                                                   Custom cheap printing
                                                                                                                                                                                                                   folding user manual
            Add to Compare Share
                                                                                                                                                                                                                   US $0.0012-0.5 /
                                                                                                                                                                                                                   Piece
                                                                                                                                                                                                                   10000 Piece/Pieces

      Product Details             Company Profile               Transactions Overview                                                                         Report Suspicious Activity                           Custom full printing
                                                                                                                                                                                                                   restaurant menu
                                                                                                                                                                                                                   US $0.0012-0.5 /
      Product description         product show            Packaging & Shipping         Our Services         Company Information          FAQ                                                                       Piece
                                                                                                                                                                                                                   10000 Piece/Pieces

                                                                                                                                                                                                                   Kraft Paper Bag
      Overview                                                                                                                                                                                                     &Shopping Bag With
                                                                                                                                                                                                                   US $0.05-0.2 / Piece
                                                                                                                                                                                                                   1000 Piece/Pieces
      Quick Details
      Material:        Paper, Paper,art paper/kraft pa…        Paper Type:       Art Paper                             Industrial Use:   Custom Playing Card Printing
                                                                                                                                                                                                                   18x7x18 Kraft Brown
      Feature:         Recyclable, Recyclable                  Surface Handli… Embossing                               Sealing & Hand… Drawstring
                                                                                                                                                                                                                   Paper Handle
      Custom Order:    Accept                                  Place of Origin: Guangdong, China (Mainland)            Brand Name:       VVB
                                                                                                                                                                                                                   US $0.1-1.0 / Piece
      Model Number: VVB-53                                     quality:          100%QC,quality assurance              Print:            Full colour Offset printing                                               1000 Piece/Pieces

      Surface ﬁnished: matt lamination,glossy ﬁnishe…          size&design:      size&design: customized               use:              Custom Playing Card Printing
      Advantages:      Durable, Cheap, Eco-friendly, w…        Product name:     Custom Playing Card Printing                                                                                                      wholesale promotional
                                                                                                                                                                                                                   boutique logo printed
                                                                                                                                                                                                                   US $0.1-0.5 / Piece
      SupplyAbility                                                                                                                                                                                                1000 Piece/Pieces

      SupplyAbility:     50000 Piece/Pieces per Month
                                                                                                                                                                                                                   Eco-friendly cheap
                                                                                                                                                                                                                   brown kraft paper bag
      Packaging & Delivery                                                                                                                                                                                         US $0.3-1.15 / Piece
                                                                                                                                                                                                                   1000 Piece/Pieces
      Packaging Details Packaging Detail:Standard Cartons
                        Delivery Detail:7-15 days as the deposit received and sample approved
      Port               shenzhen port                                                                                                                                                                             Cheap Kraft Paper Bag
                         7-15 work dsys                                                                                                                                                                            Wholesale Shenzhen
      Lead Time :
                                                                                                                                                                                                                   US $0.05-0.2 / Piece
                                                                                                                                                                                                                   1000 Piece/Pieces


                                                                                                                                                                                                                   Factory wholesale
                                                                                                                                                                                                                   christmas gift bag
                                                                                                                                                                                                                   US $0.2-0.88 / Piece
                                                                                                                                                                                                                   1000 Piece/Pieces




                                                                                                                                                                                                                                                 753

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                                                             1/10
7/19/2018         Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 107 of 189
       Product description




                       1.Art paper
                       (128g,157g,200g,210g,230g,250g)
         Material
                       2.Kraft paper(brown/white kraft paper)
                       (100gsm,120gsm150gsm,200gsm250gsm.300gsm)

      Surface treatment


      Glossy lamination                                          Matte lamination
      Glossy varnishing                                          Matte varnishing
      Embossing                                                  Debossing
      Gold & Silver Stamping                                     Spot UV
                                           Choose the one you like!

      Order quantity


                               MOQ (Minimum Order Quantity)                500pcs
                               Normal Quantity                            1,000pcs
            Order Quantity     Best Price Quantity                        3,000pcs
                               Cheapest Price Quantity                    10,000pcs
                               Sample order quantity                      3-5pcs

      Production lead time



       Sample production 5 working days after confirmation of artwork and remittance

                               1,000pcs       5-7 working days
                               5,000pcs       8~10 working days
                               10,000pcs      10~15 working days
        Mass production        50,000pcs      15~18 working days

                               PS: After receiving the deposit and confirmation of all artworks.
                               It also depends on the factory production capacity.

      Widely used sizes:inch


      5.5*3.25*8.375                          5.5*3.25*13                          10*5*10
      10*5*13                                 13*6*16                              13*7*13
      13*7*17                                 14.5*9*16.5                          16*6*12
      16*6*16                                  18*7*18                             12*7*12
       12*7*15.75                              8*4.75*10.25                        16*6*19
                    Above sizes are for reference. We accept customized sizes order.


       product show




                                                                                                                                                                                                                    754

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                               2/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 108 of 189




                                                                                                                                                                                                                   755

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              3/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 109 of 189




                                                                                                                                                                                                                   756

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              4/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 110 of 189




       Packaging & Shipping




                                                                                                                                                                                                                   757

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              5/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 111 of 189




       Our Services




                                                                                                                                                                                                                   758

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              6/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 112 of 189




       Company Information




                                                                                                                                                                                                                   759

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              7/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 113 of 189




       FAQ

                                                                                                                                                                                                                   760

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              8/10
7/19/2018        Fancy Uno Playing Card Custom Playing Card,Game Card Printing For Family Party - Buy High Quality Playing Card Printing,Custom Playing Card Printing,Wedding Favor Gift Boxcustom Game Card Pr…
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 114 of 189


      Q:How to Get in Contact with Us?
                     Register on Alibaba and leave us a message or talk to us on Trading Manager at the BOTTOM of
      Opon One
                    this page
      Opon T wo Reach us Directly on whatsapp:18164589330
      Opon
                    Call our Oﬃce Number 0086-755-23023934 or Mobile 0086 18164589330 Autumn Zhang
      Three
      Q:How should I Write the Enquiry?
      First up, try to describe it according to the following aspects:
      1, Dimensions: Length, width, height.
      2, Paper type: Ivory Board, Art Paper, Kra Paper etc.
      3, Handles: Round PP Handles, Co on Handles, Flat Fabric Handles, Flat Paper Handles, Twisted Paper Handle,
      Hook Handles.


      It will be more helpful if you include images in the enquiry. Our professional team will get back to you with the
      best soluons and designs f or your reference.

      Q:Are you a manufacturer or a trading company?
      A:We are a manufacturer in the prinng & pack aging area for more than 10 years. Right now we have more
      than 300 workers in our factory in ShenZhen. Our products comply with ISO9001:2008 and BV. We are the
      AAA grade enterprise in China.

      Q:How can I get the samples?
      A:We can make samples for you to run tests on but there will be sample costs and express charges. When you
      place the bulk order, we will refund you the amount.

      Q:How much is the freight for samples?
      A: It really depends on the weight and size of them. Generally speaking, it should be no less than 50 USD.

      Q:How soon can I expect to get the sample?
      A:The samples will be ready for delivery in 3-5 days and will be sent via express and arrive in another 3-5 days.

      Q:How to make the order?
      A:Please send us your purchase order via Email or Fax (86-0755-23023934), or you can request us to send you
      the proforma invoice for your order. We need to know the following informaon f or your order:

      1)Product informaon: Quan ty , Speciﬁcaons (Siz e, Material, Finish and Packing requirements etc.)
      2)Required Delivery Time.
      3)Shipping informaon: Compan y Name, Street address, Phone&Fax number,Desna on Sea P ort, etc.
      4)Forwarder's contact details if there's any in China.


      Your inquiry will be answered within 24 hours .Please feel free to contact us ,we will be more
      than glad to serve you .Hope we can build long term cooperation with you !




      Send your message to this supplier

                        To:   Andy Qin
                *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                                FOB, etc.                                                                                    For better quotations, include:
                                                                                                                             - A self introduction
                                                                                                                             - Special requests, if any




                                Your message must be between 20-8000 characters
                  Quantity:   1000                           Piece/Pieces
                                  Recommend matching suppliers if this supplier doesn’t contact me on Message Center within 24 hours.             Request for
                                Quotation
                                  I agree to share my Business Card to the supplier.
                             
                                   Send



      You May Like




                                                                                                                                                                                                                   761

https://www.alibaba.com/product-detail/fancy-UNO-Playing-Card-custom-playing_60427596469.html                                                                                                              9/10
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 115 of 189




          Defendant's Storefront




                                                                      762
7/17/2018                                     fancy UNO Playing Card custom playing card ,game card printing for family party - search result, Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 116 of 189
                                                              Sourcing Solutions            Services & Membership              Help & Community        My Alibaba 99+                Orders 8


                              6 YRS Shenzhen Weichengwang Paper P…                                       Favorite Supplier                        On Site        What are you looking for...



                                                                                                                                            6YR


                                                                                                                                                                                                             Contact
                              Home            Product Categories              Company Profile               Exhibition           Contacts                                                                    Supplier

                           Home > Product Categories > fancy UNO Playing Card custom playing card ,game card printing for family party

                                                                                                                                                                                                              Leave
                         Search products here                  Result found for "fancy UNO Playing Card custom playing card ,game…                                     View as:                  1
                                                                                                                                                                                                             Messages


                           Product Showcase                    Selected Products (0/20)                                                                     Contact Supplier           Start Order
                                                                                                                                                                                                             Browsing
                                                                                                                                                                                                              History
                           Product Categories                      Click        to select products and contact the supplier.

                           Cardboard gift box
                                                                                                                                                                                                              Trade
                                                                                                                                                                                                             Manager
                           Electronic packaging box

                           Flower box

                           Beauty&Cosmetic packagin…

                           Corrugated box

                           Simple paper box

                           Jewelry box

                           Paper bag

                           Printing service                    fancy UNO Playing Card custom playing
                                                               card ,game card printing for fam...
                           Display box
                                                               Min. Order: 1000 Pieces
                                                               FOB Price: US $0.1 - 3.4 / Piece
                           Others

                           Ungrouped

                           See All Categories


                                                                                                                                                                                  Display similar products
                           Popular Products

                                                                    1                                                                                                     Go to page                 Go



                                                                 Email to this supplier

                                                                                To:    Sandra Li
                                                                        *Message:       Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.

                              Packaging and
                              Shipping Folding
                              Kraf...




                                                                                       Your message must be between 20-8000 characters
                                                                                           I agree to share my Business Card to the supplier.

                              Luxury Packaging                                             Send
                              Flower Boxes packa...




                              Paper Display Box For
                              Electronic Ci...




                           New Products




                              2018 strong pizza
                              corrugated box ta...




                                                                                                                                                                                                                          763

https://vvt.en.alibaba.com/search/product?SearchText=fancy+UNO+Playing+Card+custom+playing+card+%2Cgame+card+printing+for+family+party                                                                              1/2
7/17/2018                                                                   Company Overview - Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 117 of 189
                                                    Sourcing Solutions       Services & Membership              Help & Community                    My Alibaba 99+                 Orders 8


                        6 YRS Shenzhen Weichengwang Paper P…                                Favorite Supplier                                On Site           What are you looking for...



                                                                                                                                6YR


                                                                                                                                                                                                        Contact
                       Home          Product Categories             Company Profile           Exhibition            Contacts                                                                            Supplier

                    Home > Company Profile


                    Company Overview                 Shenzhen Weichengwang Paper Packaging …                                     Leave Messages           Contact Supplier             Start Order       Leave
                                                                                                                                                                                                        Messages
                    Company Introduction
                                                                                                        Business Type:             Manufacturer, Trading Company
                    Company Capability                                                                  Location:                  Guangdong, China (Mainland)                               Verified   Browsing
                                                                                                                                                                                                         History
                    Trade Capacity                                                                      Main Products:             Gift box,Product packaging,Color card,Sticker,La
                                                                                                                                   bel
                    Production Capacity
                                                                                                                                                                                                         Trade
                    R&D Capacity                                                                        Total Employees:           Fewer than 5 People                                                  Manager
                                                                                                        Total Annual Revenue:      US$5 Million - US$10 Million
                    Business Performance
                                                                                                        Year Established:          2010                                                      Verified
                    Buyer Interactions
                                                                                                        Top 3 Markets:             Northern Europe 16.00%
                    Ratings & Reviews                                                                                              Western Europe 15.00%
                                                                                                                                   Oceania 11.00%
                    Transaction History
                                                                                                        Certifications (2):        ISO9001, FSC

                    Additional Information                                                              Trademarks (1):            VVE

                    Trade Shows                                                                         Shenzhen Weichengwang Paper Packaging Co., Ltd. is a professional
                                                                                                        manufacturer of various types of packaging and printing products, including
                    Transaction Level                                                                   color paper boxes, paper bags, instructional manuals, catalogs, packaging
                                                                                                        boxes, cards, tags, posters, gift boxes, playing cards, file folders and
                                                                                                        brochures.

                                                                                                        Founded in 2002, through over 10 years' great efforts and development,
                                                                                                        now we have more than 100 employees and 8,000 square meters of factory
                                                                                                        area. Under the condition of continual employing and training professional
                                                                                                        technical personnel, purchasing advanced software and equipment, we can
                                                                                                        afford high quality and efficient productions. We have a lot of advanced
                                                                                                        equipment, such as, four-color machines, UV printing machines, automatic
                                                                                                        die-cutting machines, omnipotence folding paper machines and automatic
                                                                                                        glue-binding machines. Our company has an integrity and quality
                                                                                                        management system, and a heavy metal control system.

                                                                                                        Due to competitive prices and satisfying services, our products gain a very
                                                                                                        good reputation among customers at home and abroad. Now we would like
                                                                                                        to develop more worldwide business relationships. We will try our best to
                                                                                                        supply the best quality and services if we have the opportunity to work for
                                                                                                        you. We hope to establish good cooperation relationships and develop
                                                                                                        together with you.

                                                                                                        We are looking forward to working with you as a partner for mutual benefits.
                                                                                                        Should you get in touch with us, we could assure you of a speedy response
                                                                                                        from our sales team with professional knowledge related to paper packing.
                                                                                                        All feedbacks from you are welcome!
                                                                                                        Less


                                                        Certification

                                                                            Certification                                                                     Available Date ---
                                                          Picture                            Certified By             Business Scope                                                    Verified
                                                                            Name                                                                              Expired Date




                                                                                             China Great Wall                                                 2016-05-03 ~ 2019-
                                                                            ISO9001                                   paper packaging box
                                                                                             Quality                                                          05-02




                                                                                                                                                              2017-01-26 ~ 2018-
                                                                            FSC              SCS                      medium density fiberboard
                                                                                                                                                              01-26




                                                     Trade Capacity                                                                                                                     View More >




                                                          Main Markets                                                        Total Revenue(%)


                                                          Northern Europe                                                     16.00%


                                                          Western Europe                                                      15.00%


                                                          Oceania                                                             11.00%


                                                          North America                                                       10.00%


                                                          Central America                                                     10.00%


                                                          South Asia                                                          10.00%


                                                          Southern Europe                                                     10.00%                                                                                 764

https://vvt.en.alibaba.com/company_profile.html?spm=a2700.8304367.topnav.3.739713b2R1MMtg                                                                                                                      1/2
7/17/2018                                                                          Company Overview - Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                 Case 1:18-cv-08824-LAP
                                             Main Markets
                                                          Document 15-4 TotalFiled    10/18/18 Page 118 of 189
                                                                             Revenue(%)


                                                                Eastern Europe                                                        8.00%


                                                                South America                                                         5.00%


                                                                Domestic Market                                                       4.20%


                                                                Mid East                                                              0.50%
                                                                                                                                                                                                                        Contact
                                                                                                                                                                                                                        Supplier
                                                                Southeast Asia                                                        0.30%


                                                                                                                                                                                                                         Leave
                                                                                                                                                                                                                        Messages
                                                             Export Percentage:                             31% - 40%

                                                             Export Mode:                                   Using an agent

                                                             No. of Employees in Trade Department:          6-10 People                                                                                                 Browsing
                                                                                                                                                                                                                         History


                                                                                                                                                                                                                         Trade
                                                                                                                                                                                                                        Manager
                                                            Email to this supplier

                                                                           To:   Sandra Li
                                                                 *Message:        Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                 Your message must be between 20-8000 characters
                                                                                    I agree to share my Business Card to the supplier.

                                                                                    Send



                 Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                    AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                               Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                 Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                         © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                     765

https://vvt.en.alibaba.com/company_profile.html?spm=a2700.8304367.topnav.3.739713b2R1MMtg                                                                                                                                      2/2
7/17/2018                                                                                                 Transaction History - Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 119 of 189
                                                          Sourcing Solutions                               Services & Membership            Help & Community                        My Alibaba 99+                   Orders 8


                         6 YRS Shenzhen Weichengwang Paper P…                                                           Favorite Supplier                               On Site                 What are you looking for...



                                                                                                                                                              6YR


                                                                                                                                                                                                                                       Contact
                         Home          Product Categories                                      Company Profile              Exhibition         Contacts                                                                                Supplier

                     Home > Company Profile > Transaction History


                     Company Overview                      Transaction History                                                                                 Leave Messages              Contact Supplier              Start Order    Leave
                                                                                                                                                                                                                                       Messages
                     Company Introduction
                                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction
                                                            data, please contact the supplier directly.
                     Company Capability                                                                                                                                                                                                Browsing

                     Trade Capacity
                                                               Transaction Overview                                          2017.07 - 2018.06                                                                                          History


                     Production Capacity
                                                            Transactions                                                                                               Export Markets                                                   Trade
                     R&D Capacity                                                                                                                                                                                                      Manager
                                                                                                                                                                         No. of Transactions                  Transaction Value
                                                                                7.5
                     Business Performance
                                                                                                                                                                         CA                                     5
                     Buyer Interactions
                                                              No. of Transactions




                                                                                     5                                                                                   US                               4
                     Ratings & Reviews
                                                                                                                                                                         UK                         3
                     Transaction History
                                                                                2.5                                                                                      TH            1
                                                                                                                                                                         SG            1
                     Additional Information
                                                                                                                                                                         IT            1
                                                                                     0
                     Trade Shows
                                                                                               Jul   Aug Sep   Oct Nov Dec      Jan   Feb Mar Apr May         Jun               0           2            4           6        8
                     Transaction Level




                                                               Transaction Details


                                                                                        United States

                                                              This supplier has completed 23 Transactions with buyers from United States.


                                                                              Shipping Destination                                           Transaction Value                                           Transaction Date

                                                                                         United States                                       USD $*,***.**                                               07/06/2018


                                                                                         United States                                       USD $*,***.**                                               07/04/2018


                                                                                         United States                                       USD $***.**                                                 06/28/2018


                                                                                         United States                                       USD $*,***.**                                               03/14/2018


                                                                                         United States                                       USD $**,***.**                                              02/06/2018


                                                                                         United States                                       USD $*,***.**                                               01/16/2018


                                                                                         United States                                       USD $*,***.**                                               06/17/2017


                                                                                         United States                                       USD $*,***.**                                               06/08/2017



                                                                                    1      2     3                                                                                                      Go to Page            Go




                                                             Email to this supplier

                                                                                                To:     Sandra Li
                                                                                    *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                        Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.

                                                                                                           Send



                  Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                          AliExpress | 1688.com | Taobao Global | Alipay | Lazada
                                                                                                                                                                                                                                                    766

https://vvt.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.4ffb49f3qkfoZI                                                                                                                             1/2
7/17/2018                                                                                                 Transaction History - Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 120 of 189
                                                          Sourcing Solutions                               Services & Membership            Help & Community                       My Alibaba 99+                   Orders 8


                         6 YRS Shenzhen Weichengwang Paper P…                                                           Favorite Supplier                              On Site                 What are you looking for...



                                                                                                                                                             6YR


                                                                                                                                                                                                                                      Contact
                         Home          Product Categories                                      Company Profile              Exhibition         Contacts                                                                               Supplier

                     Home > Company Profile > Transaction History


                     Company Overview                      Transaction History                                                                                Leave Messages              Contact Supplier              Start Order    Leave
                                                                                                                                                                                                                                      Messages
                     Company Introduction
                                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction
                                                            data, please contact the supplier directly.
                     Company Capability                                                                                                                                                                                               Browsing

                     Trade Capacity
                                                               Transaction Overview                                          2017.07 - 2018.06                                                                                         History


                     Production Capacity
                                                            Transactions                                                                                              Export Markets                                                   Trade
                     R&D Capacity                                                                                                                                                                                                     Manager
                                                                                                                                                                        No. of Transactions                  Transaction Value
                                                                                7.5
                     Business Performance
                                                                                                                                                                        CA                                     5
                     Buyer Interactions
                                                              No. of Transactions




                                                                                     5                                                                                  US                               4
                     Ratings & Reviews
                                                                                                                                                                        UK                         3
                     Transaction History
                                                                                2.5                                                                                     TH            1
                                                                                                                                                                        SG            1
                     Additional Information
                                                                                                                                                                        IT            1
                                                                                     0
                     Trade Shows
                                                                                               Jul   Aug Sep   Oct Nov Dec      Jan   Feb Mar Apr May        Jun               0           2            4           6        8
                     Transaction Level




                                                               Transaction Details


                                                                                        United States

                                                              This supplier has completed 23 Transactions with buyers from United States.


                                                                              Shipping Destination                                           Transaction Value                                          Transaction Date

                                                                                         United States                                       USD $***.**                                                06/06/2017


                                                                                         United States                                       USD $***.**                                                05/24/2017


                                                                                         United States                                       USD $*,***.**                                              03/16/2017


                                                                                         United States                                       USD $***.**                                                03/06/2017


                                                                                         United States                                       USD $***.**                                                03/02/2017


                                                                                         United States                                       USD $*,***.**                                              02/27/2017


                                                                                         United States                                       USD $*,***.**                                              01/05/2017


                                                                                         United States                                       USD $***.**                                                12/30/2016



                                                                                    1      2     3                                                                                                     Go to Page            Go




                                                             Email to this supplier

                                                                                                To:     Sandra Li
                                                                                    *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                        Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.

                                                                                                           Send



                  Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                          AliExpress | 1688.com | Taobao Global | Alipay | Lazada
                                                                                                                                                                                                                                                   767

https://vvt.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.4ffb49f3qkfoZI                                                                                                                            1/2
7/17/2018                                                                                                 Transaction History - Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 121 of 189
                                                          Sourcing Solutions                               Services & Membership            Help & Community                       My Alibaba 99+                   Orders 8


                         6 YRS Shenzhen Weichengwang Paper P…                                                           Favorite Supplier                              On Site                 What are you looking for...



                                                                                                                                                             6YR


                                                                                                                                                                                                                                      Contact
                         Home          Product Categories                                      Company Profile              Exhibition         Contacts                                                                               Supplier

                     Home > Company Profile > Transaction History


                     Company Overview                      Transaction History                                                                                Leave Messages              Contact Supplier              Start Order    Leave
                                                                                                                                                                                                                                      Messages
                     Company Introduction
                                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction
                                                            data, please contact the supplier directly.
                     Company Capability                                                                                                                                                                                               Browsing

                     Trade Capacity
                                                               Transaction Overview                                          2017.07 - 2018.06                                                                                         History


                     Production Capacity
                                                            Transactions                                                                                              Export Markets                                                   Trade
                     R&D Capacity                                                                                                                                                                                                     Manager
                                                                                                                                                                        No. of Transactions                  Transaction Value
                                                                                7.5
                     Business Performance
                                                                                                                                                                        CA                                     5
                     Buyer Interactions
                                                              No. of Transactions




                                                                                     5                                                                                  US                               4
                     Ratings & Reviews
                                                                                                                                                                        UK                         3
                     Transaction History
                                                                                2.5                                                                                     TH            1
                                                                                                                                                                        SG            1
                     Additional Information
                                                                                                                                                                        IT            1
                                                                                     0
                     Trade Shows
                                                                                               Jul   Aug Sep   Oct Nov Dec      Jan   Feb Mar Apr May        Jun               0           2            4           6        8
                     Transaction Level




                                                               Transaction Details


                                                                                        United States

                                                              This supplier has completed 23 Transactions with buyers from United States.


                                                                              Shipping Destination                                           Transaction Value                                          Transaction Date

                                                                                         United States                                       USD $*,***.**                                              12/13/2016


                                                                                         United States                                       USD $*,***.**                                              11/01/2016


                                                                                         United States                                       USD $*,***.**                                              08/25/2016


                                                                                         United States                                       USD $*,***.**                                              06/03/2016


                                                                                         United States                                       USD $*,***.**                                              04/12/2016


                                                                                         United States                                       USD $***.**                                                03/16/2016


                                                                                         United States                                       USD $*,***.**                                              03/31/2015



                                                                                    1      2     3                                                                                                     Go to Page            Go




                                                             Email to this supplier

                                                                                                To:     Sandra Li
                                                                                    *Message:           Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                        Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.

                                                                                                           Send



                  Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                          AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                      Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate
                                                                                                                                                                                                                                                   768

https://vvt.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.8304367.conu5cff17.7.4ffb49f3qkfoZI                                                                                                                            1/2
7/17/2018                                                                         Contact Information for Shenzhen Weichengwang Paper Packaging Co., Ltd.
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 122 of 189
                                                         Sourcing Solutions           Services & Membership             Help & Community                      My Alibaba 99+                Orders 8


                        6 YRS Shenzhen Weichengwang Paper P…                                         Favorite Supplier                                 On Site            What are you looking for...



                                                                                                                                        6YR


                                                                                                                                                                                                                        Contact
                        Home           Product Categories                Company Profile               Exhibition          Contacts                                                                                     Supplier

                    Home > Contacts

                                                                                                                                                                                                                         Leave
                        Trade Assurance                   Contact Information                                                                                                                                           Messages

                        6 YRS Shenzhen                                                 Ms. Sandra Li                                 Telephone:                  86-755-23023934
                    Weichengwang Paper                                                 Department:     Sales                         Mobile Phone:               86-15013493625
                                                                                                                                                                                                                        Browsing
                    Packaging Co., Ltd.                                                Job Title:      Sales Representative          Fax:                        86-755-27798004                                         History
                    China (Mainland)
                                                                                           Leave Messages                            Address:                    Floor 3 Kaisheng Industrial,No.31 Tiezhai
                                                                                                                                                                 Road ,Xixiang Town,Baoan District                       Trade
                    Transaction Level:                                                        Contact Supplier                                                   ,shenzhen,Guangdong,China                              Manager

                                                                                                                                     Zip:                        518102
                    Supplier Assessments:                                                       Start Order
                                                                                                                                     Country/Region:             China (Mainland)
                                                                                                                                     Province/State:             Guangdong
                    13 Transactions       40,000+
                                                                                                                                     City:                       Shenzhen


                    Response Time      24h-48h

                    Response Rate      54.1%              Company Contact Information

                                                              Company Name:                          Shenzhen Weichengwang Paper Packaging Co., Ltd.

                                                              Operational Address:                   B, 3/F, Bldg. 1, Gongle Industrial Village, Gongle Community, Xixiang St., Baoan,
                                                                                                     Shenzhen, Guangdong, China (Mainland)

                                                              Website:                               http://www.szoyar.com

                                                              Website on alibaba.com:                vvt.en.alibaba.com




                                                            Email to this supplier

                                                                          To:    Sandra Li
                                                                 *Message:       Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                Your message must be between 20-8000 characters
                                                                                     I agree to share my Business Card to the supplier.

                                                                                     Send



                 Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                     AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                               Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                 Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                         © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                     769

https://vvt.en.alibaba.com/contactinfo.html?spm=a2700.8304367.topnav.20.6c82TqFOTqFOGZ                                                                                                                                         1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 123 of 189




Communications between NAL and
          Defendant




                                                                      770
7/17/2018                                                                    Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 124 of 189
                                              My Alibaba                                                                                                                                            99+ My Account                  Help


                              All inquiries                              Mr. Andy Qin                                            Shenzhen Weichengwang Paper …                 ID: 100698620396
  Buy   Sell                                                                                                                                                                                               1                   2               3
                                                                                                                                   6YRS
                fancy UNO Playing Card custom clear                                                                                                                                                Start order            Seller        Payme
                                                                                Leave Messages
                                                                                                                                                                                   Show more                             conﬁrm
   Home        All Statuses                    |     Unread

                        Product inquiry about fancy UNO                                             Location:       CHINA (MAINLAND)   IP: 119.123.134.*
                                                                                                                                                                                                   Draft Trade Assurance Or
                       Playing Card custom playing…
  Message                                                                                                           Message only sent to you
   Center
                                                                                                                                                                                                        Payment Security               Quality of
                                                                                                                                                                   2018-07-10 15:05
                               Andy Qin                   09:23
                                     6YRS                                                            Hello,                                                                                       Add product               Add contract           
   Orders
                                                                                                       

                                                                                                     This is           from                i want to inquire if you can supply our
                                                                                                                                                                                                      Product details
  Contacts                                                                                            company thousands of this every month?
                                                                                                                                                                                                           Image          * Product name
                                                                                                      
  My Lists
                                                                                                      -                                                                                               1.
                                                                                          Read                                                                                                                                fancy UNO Playing

                                                                                                                                                                                                                             card ,game card pr
  Services                                                           Notiﬁcation 2018-07-10 15:05
                                                                                                                                                                                                           * Quantity                          *U

                                                                      Rate your supplier's reply (ANONYMOUS):                                                                                                  1000                                P

                                                                                                                                                                                                           * Unit price                        Tot

                                                                                                                                                                                                               US $      0                     US
                                                                      Very bad     Bad   Neutral    Good        Great


                                                                                                                                                                                                               Input speciﬁed product speciﬁ
                                                                          Cindy Wu 2018-07-11 11:20
                                                                                                                                                                                                               requirement.
                                                                             Hi,Mrs.
                                                                              
                                                                             This is Cindy.I'm glad to assit you.
                                                                                                                                                                                                           
                                                                              
                                                                             Yes.We can make it .
                                                                                                                                                                                                            Add posted products
                                                                             Could you  please tell me how many card in one box?What's custom
                                                                             size(Length,Width) is it?
                                                                                                                                                                                                            Add Unreleased Products
                                                                              
                                                                             Cindy                                                                                                                    Upload ﬁle( 5 attachments at max
                                                                             Skype:Cindy Wu0503


                                                                                                                                                                   2018-07-13 08:34
                                                                                                                                                                                                      Shipment terms
                                                                                                      Dear, my boss really like this one VVB-53 model, can we just order this
                                                                                                      one?                                                                                                            Shipping                     A
                                                                                          Read                                                                                                 
                                                                                                                                                                                                                      address
                                                                          Cindy Wu 2018-07-13 11:25
                                                                                                                                                                                                                 * Shipping          Express
                                                                             Could you  please tell me how many card in one box?What's custom
                                                                             size(Length,Width) is it?                                                                                                                Method:


                                                                                                                                                                                                                 * Shipping        Logistics Pro
                                                                                                                                                                   2018-07-13 11:26
                                                                                                                                                                                                                        carrier
                                                                                                                                                                                                                                    Priority
                                                                                                                                                13*7*17
                                                                                                                                    Read

                                                                          Cindy Wu 2018-07-13 12:47

                                                                             It doesn't make sense 
                                                                                                                                                                                                                                    Standard



                                                                                                                                                                   2018-07-13 12:55

                                                                                                      Dear, sorry i want the width 2 inch, and length of 3 inch. I want 108 card
                                                                                                      in one box dear.
                                                                                          Read

                                                                          Cindy Wu 2018-07-13 17:05

                                                                             How many box would you like to order?Our minimum order quantity is                                                                                        Post Air

                                                                             500Pcs per size ,color and design with CMYK 4C
                                                                                                                                                                                                                                       Other ser

                                                                                                                                                                   2018-07-16 07:16
                                                                                                                                                                                                               Trade terms:          Please sele
                                                                                                             Okay, by the way do you ship here in my address, Brooklyn, NY, USA?
                                                                                                 Read
                                                                                                                                                                                                               Shipping Fee:         US $      0.0
                                                                          Cindy Wu 2018-07-16 14:18

                                                                             Hi,                                                                                                                                   Logistics         US $      0.0
                                                                              
                                                                                                                                                                                                                  insurance:
                                                                             The price is EXW USD1.59 per box .
                                                                              
                                                                                                                                                                                                       * Shipment date                 Specify s
                                                                             We can shipping to your address.Please kindly know the cost will taken
                                                                             by you.                                                                                                                                                    Shipme
                                                                              
                                                                                                                                                                                                                                       Ship in


                                                                                                                                                                                                                                       supplier r


                                                                                                                                                                                                                                         Please
                                                                      Please type message...                                                                                          Send
                                                                                                                                                                                                                                                       771

https://message.alibaba.com/message/ma.htm?tradeId=100698620396&secTradeId=MC1IDX1t-el9lXXPJtshuFMB54A0MzSse5wRxa1pxMRgaRRE-BxwE43dpDytERs8uAcVvhZ&tracelog=reply|reply_now|11961225…                                                          1/1
7/17/2018                                                                    Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 125 of 189
                                              My Alibaba                                                                                                                                           99+ My Account                  Help


                              All inquiries                              Mr. Andy Qin                                            Shenzhen Weichengwang Paper …                ID: 100698620396
  Buy   Sell                                                                                                                                                                                              1                   2               3
                                                                                                                                   6YRS
                fancy UNO Playing Card custom clear                                                                                                                                               Start order            Seller        Payme
                                                                                Leave Messages
                                                                                                                                                                                Show more                               conﬁrm
   Home        All Statuses                    |     Unread

                        Product inquiry about fancy UNO                                                                                                                                           Draft Trade Assurance Or
                       Playing Card custom playing…
  Message
   Center
                                                                                                                                                                                                       Payment Security               Quality of

                                                                          Cindy Wu 2018-07-13 17:05
                               Andy Qin                   09:23
                                     6YRS                                   How many box would you like to order?Our minimum order quantity is                                                   Add product               Add contract           
   Orders
                                                                             500Pcs per size ,color and design with CMYK 4C

                                                                                                                                                                                                    Product details
  Contacts                                                                                                                                                        2018-07-16 07:16
                                                                                                                                                                                                          Image          * Product name
                                                                                                 Read
                                                                                                           Okay, by the way do you ship here in my address, Brooklyn, NY, USA?
  My Lists
                                                                                                                                                                                                     1.
                                                                                                                                                                                                                             fancy UNO Playing
                                                                          Cindy Wu 2018-07-16 14:18
                                                                                                                                                                                                                            card ,game card pr
  Services                                                                   Hi,
                                                                                                                                                                                                          * Quantity                          *U
                                                                              
                                                                             The price is EXW USD1.59 per box .                                                                                               1000                                P
                                                                              
                                                                                                                                                                                                          * Unit price                        Tot
                                                                             We can shipping to your address.Please kindly know the cost will taken
                                                                             by you.                                                                                                                          US $      0                     US
                                                                              

                                                                                                                                                                                                              Input speciﬁed product speciﬁ
                                                                                                                                                                  2018-07-16 15:12
                                                                                                                                                                                                              requirement.
                                                                                                      Okay, dear, can you make me PI for this 500 pcs. I will pay thru paypal, is
                                                                                                      it ok?
                                                                                           Read
                                                                                                                                                                                                          
                                                                     Notiﬁcation 2018-07-16 15:12


                                                                                                                                                                                                           Add posted products
                                                                  Trade Assurance order may be at risk if you communicate and order outside of
                                                                  Alibaba.com's platform. To help protect yourself:
                                                                                                                                                                                                           Add Unreleased Products
                                                                       Keep communication transcript
                                                                       Complete order payment on Alibaba.com                                                                                         Upload ﬁle( 5 attachments at max

                                                                                                                            only you can see this message
                                                                          Cindy Wu 2018-07-16 16:50

                                                                                       ,I have sent PI through emial ,please kindly check.                                                           Shipment terms

                                                                          Cindy Wu 2018-07-16 16:51                                                                                                                  Shipping                     A
                                                                                                                                                                                            
                                                                                                                                                                                                                     address
                                                                             Could you please send us custom design document ?

                                                                                                                                                                                                                * Shipping          Express
                                                                                                                                                                  2018-07-17 07:28
                                                                                                                                                                                                                     Method:
                                                                                                      Dear, can you update the Pi, and put our address? so i can submit this to
                                                                                                      our ﬁnance?                                                                                               * Shipping        Logistics Pro
                                                                                                       
                                                                                                                                                                                                                       carrier
                                                                                                      Company name:                                                                                                                Priority

                                                                                                      Address:7854 Heritage St. Brooklyn, NY 11223
                                                                                                      Contact number:
                                                                                           Read

                                                                          Cindy Wu 2018-07-17 09:23
                                                                                                                                                                                                                                   Standard

                                                                             Good morning,Mrs.
                                                                              
                                                                             I have update the PI and send you again through email.Please check
                                                                             emial .
                                                                              
                                                                             May I add you skype or whatsapp for good communication ?


                                                                     Notiﬁcation 2018-07-17 09:23                                                                                                                                    Post Air

                                                                  Trade Assurance order may be at risk if you communicate and order outside of                                                                                        Other ser
                                                                  Alibaba.com's platform. To help protect yourself:

                                                                                                                                                                                                              Trade terms:          Please sele
                                                                       Keep communication transcript
                                                                       Complete order payment on Alibaba.com

                                                                                                                            only you can see this message                                                     Shipping Fee:         US $      0.0
                                                                                                                                                                  2018-07-17 09:26

                                                                                                           Yes you can this is my skype account.                                                                  Logistics         US $      0.0
                                                                                                  Read
                                                                                                                                                                                                                 insurance:
                                                                     Notiﬁcation 2018-07-17 09:26
                                                                                                                                                                                                      * Shipment date                 Specify s
                                                                  Trade Assurance order may be at risk if you communicate and order outside of
                                                                  Alibaba.com's platform. To help protect yourself:                                                                                                                    Shipme

                                                                       Keep communication transcript
                                                                       Complete order payment on Alibaba.com                                                                                                                          Ship in

                                                                                                                            only you can see this message
                                                                                                                                                                                                                                      supplier r


                                                                                                                                                                                                                                        Please
                                                                      Please type message...                                                                                        Send
                                                                                                                                                                                                                                                      772

https://message.alibaba.com/message/ma.htm?tradeId=100698620396&secTradeId=MC1IDX1t-el9lXXPJtshuFMB54A0MzSse5wRxa1pxMRgaRRE-BxwE43dpDytERs8uAcVvhZ&tracelog=reply|reply_now|11961225…                                                         1/1
7/18/2018                                                                                    Gmail - PI of UNO Playing card From Cindy
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 126 of 189
                                                                                                                                                                <                             >



 PI of UNO Playing card From Cindy
 3 messages

 sales04@szoyar.com <sales04@szoyar.com>                                                                                                                            Mon, Jul 16, 2018 at 4:49 PM
 To:              <                                  >

              Dear Mrs.

              Hope this email find you well.

              This is Cindy from Shenzhen Weichengwang Paper Packaging Co.,Ltd.Please kindly check attached UNO
              playing card PI.

              If you have other requirment,please let me know.I'm glad to assist you.

              Best regards,

              Cindy Wu

              Shenzhen Weichengwang Paper Packaging Co.,Ltd.
              Address:Floor 3,Building No.5, Huafeng Industrial,No.46 Tiezai Road, ,Xixiang Town,Baoan District ,shenzhen,
              Guangdong,China
              Mobile /Wechat: (0086)15217013619
              Skype:Cindy Wu
              Email:sales04@szoyar.com
              Website: http://vvt.en.alibaba.com/

         20180716 PI of UNO Playing card to Mrs.         .xlsx
         122K


 sales04@szoyar.com <sales04@szoyar.com>                                                                                                                            Tue, Jul 17, 2018 at 9:28 AM
 To:              <                                  >

   Dear Mrs.        ,

   Please kindly check attached update PI.Could you please send us design document for sample and bulk products?

   How many days it will take about payment procedure ?

   Best regards,
   Cindy Wu



   Shenzhen Weichengwang Paper Packaging Co.,Ltd.
   Address:Floor 3,Building No.5, Huafeng Industrial,No.46 Tiezai Road, ,Xixiang Town,Baoan District ,shenzhen,Guangdong,China
   Mobile /Wechat: (0086)15217013619
   Skype:Cindy Wu0503
   Email:sales04@szoyar.com
   Website:             http://vvt.en.alibaba.com/


      发件人： sales04@szoyar.com
      发送时间： 2018-07-16 16:49
      收件人：
      主题： PI of UNO Playing card From Cindy
    [Quoted text hidden]


         20180717 PI of UNO Playing card to Mrs.         .xlsx
         122K


             <                        >                                                                                                                             Wed, Jul 18, 2018 at 8:25 AM
 To: "sales04@szoyar.com" <sales04@szoyar.com>

   I thought our finance already paid it, but they pen it because they want to know if is this also your store "VVE INTERNATIONAL LIMITED" ?
   [Quoted text hidden]




                                                                                                                                                                                                     773

https://mail.google.com/mail/?ui=2&ik=89315bcbcc&jsver=hICmByCRTiM.en.&cbl=gmail_fe_180711.12_p1&view=pt&search=inbox&th=164aac72ac8d9328&siml=164a2477b23da542&siml=164a5daba21c6d9b&siml…    1/1
7/18/2018                                                                                                  Skype
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 127 of 189
                                                            Cindy Wu0503 
               Business                                    Online                                                                                                                         
            Search Skype
                                                                                Hi, this is cindy wu from alibaba right?                                                                                  Tue

                                                                                Dear are you here?
                                                                                                                                                                                               
                                                            Cindy Wu0503
    today
                                                                      Yes.                                                                                                                                Tue
             Cindy Wu0503
             Online                                                   Nice to talk with you on skype
         


                                                                                Dear, do you also have zhifubao?                                                                                          Tue


                                                                 Cindy Wu0503

                                                                      Yes.Our company alipay                                                                                                              Tue

                                                                      Will you pay througn alipay



                                                                                Yes, if our finance, would rather choose it, would you mind providing your zhifubao dear if it is ok?                     Tue


                                                                 Cindy Wu0503



                                                                     
                                                                                                                                                                                                          Tue




                                                                                 
                                                                     伟成旺国际_支付宝收款.…
                                                                     2.7 MB



                                                                                Is this your alipay dear 13670201865 ?                                                                                    Tue


                                                                 Cindy Wu0503

                                                                      Yes.Choose that one 吴爱梅                                                                                                             Tue




                                                                                Hello dear, sorry for the late purchase, but our finance want to know dear if is this also your store "                   8:18 am
                                                                                VVE INTERNATIONAL LIMITED " ?

                                                                                Please confirm dear, so our finance will pay this right away,

                                                                                I thought our finance already paid it, but they pen it because they want to know if is this also your
                                                                                store "VVE INTERNATIONAL LIMITED" ?


                                                                                Dear are you here?                                                                                                        8:27 am

                                                                                Are you busy?


                                                                                Okay, i will just wait for your reply.                                                                                    8:44 am

                                                                                But if you have time, please confirm it dear, because this is an urgent order.


                                                                 Cindy Wu0503

                                                                      Sorry ,          .we start work now                                                                                                 8:47 am

                                                                      Yes.That's our company

                                                                      I'll show your picture


                                                                                                                                                                                                          8:53 am




                                                                              
                                                                      Did you get my message ?                                                                                                            8:53 am




                                                                                Yes, thanks                                                                                                               8:57 am

                                                                                i will chat you, or call you later dear if we done paying this.




                                                        Type a message here
                                                                                                                                                                              
                                                                                                                                                                                                                                     774
  FAQs · Feedback · Download Desktop Client · English                                                        Terms of use Terms · Privacy and cookie policy Privacy · © 2017 Skype and/or Microsoft. © 2017 Skype/Microsoft.

https://web.skype.com/en/                                                                                                                                                                                                      1/1
7/18/2018                                                                                                   Skype
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 128 of 189
                                                            Cindy Wu0503 
               Business                                    Online                                                                                                                          
            Search Skype
                                                                    Cindy Wu0503



                                              
                                                                       Yes.Our company alipay                                                                                                              Tue

                                                                       Will you pay througn alipay
    today

             Cindy Wu0503                                                        Yes, if our finance, would rather choose it, would you mind providing your zhifubao dear if it is ok?                     Tue
             Online
         
                                                                    Cindy Wu0503



                                                                     
                                                                                                                                                                                                           Tue




                                                                                  
                                                                     伟成旺国际_支付宝收款.…
                                                                     2.7 MB



                                                                                 Is this your alipay dear 13670201865 ?                                                                                    Tue


                                                                    Cindy Wu0503

                                                                       Yes.Choose that one 吴爱梅                                                                                                             Tue




                                                                                 Hello dear, sorry for the late purchase, but our finance want to know dear if is this also your store "                   8:18 am
                                                                                 VVE INTERNATIONAL LIMITED " ?

                                                                                 Please confirm dear, so our finance will pay this right away,

                                                                                 I thought our finance already paid it, but they pen it because they want to know if is this also your
                                                                                 store "VVE INTERNATIONAL LIMITED" ?


                                                                                 Dear are you here?                                                                                                        8:27 am

                                                                                 Are you busy?


                                                                                 Okay, i will just wait for your reply.                                                                                    8:44 am

                                                                                 But if you have time, please confirm it dear, because this is an urgent order.


                                                                    Cindy Wu0503

                                                                       Sorry ,          .we start work now                                                                                                 8:47 am

                                                                       Yes.That's our company

                                                                       I'll show your picture


                                                                                                                                                                                                           8:53 am




                                                                              
                                                                       Did you get my message ?                                                                                                            8:53 am




                                                                                 Yes, thanks                                                                                                               8:57 am

                                                                                 i will chat you, or call you later dear if we done paying this.


                                                                    Cindy Wu0503

                                                                       Ok.Thank you                                                                                                                        8:59 am

                                                                       Later,if you were free,please send me your design document



                                                                                 Okay sure.                                                                                                                9:01 am


                                                                                                                                                                                               Sent 




                                                        via Skype

                                                        Type a message here
                                                                                                                                                                               
                                                                                                                                                                                                                                      775
  FAQs · Feedback · Download Desktop Client · English                                                         Terms of use Terms · Privacy and cookie policy Privacy · © 2017 Skype and/or Microsoft. © 2017 Skype/Microsoft.

https://web.skype.com/en/                                                                                                                                                                                                       1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 129 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         776
  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 130 of 189

                                    VVE INTERNATIONAL LIMITED
      Company Address: Floor 3,Building No.5, Huafeng Industrial,No.46 Tiezai Road, ,Xixiang Town,Baoan District
                                            ,shenzhen,Guangdong,China


 Contact
         Cindy Wu                                                              Tel:      008615217013619
 Person:
                                                                                         http://vvt.en.alibaba.com
 Email: sales04@szoyar.com                                                   Website:
                                                                                         /


   To:                                                                     Contact No.
 Email:                                                                     Company
 Address 7854 Heritage St. Brooklyn, NY 11223                                  Date      7/17/2018


                                       Proforma Invoice
  Item                                                                                                       Total
               Size               Details                  Photo           Quantity EXW price
  name                                                                                                      amount



                     Material :Art
 UNO size:3(Length
                     paper300gsm   Color
playing )*2(Width)in                                                           500          $1.59           $795.00
                     :CMYK Card:108
 card        ch
                     cards per box



                      Shipping cost from door to door                                                $489.00
                              Paypal charger cost                                                     $65.00
                                   Total amount                                                      $1,349.00
Bank information:                                                                                      Paypal
account: sandraliyanyan@gmail.com
Beneficiary Bank : PINGAN BANK CO.,LTD
SWIFT Code : SZDBCNBS
Name of Account Holder: VVE INTERNATIONAL LIMITED
Foreign Currency Account : OSA11014566755003
Bank Address: 11/F, No. 5047, Road Shennan Dong, Shenzhen, P. R. China

Remarks:
1, bulk order lead time：10-12 working days
2,printing color will have 10%-20% different for different batch
3, Packing by carton




                                                                                                                      777
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 131 of 189


DEFENDANT Shijiazhuang Zhuxin
   Industry & Trade Co., Ltd.




                                                                      778
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 132 of 189




Defendant's Listing for Infringing Products




                                                                          779
7/16/2018                                       Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 133 of 189
                                                    Sourcing Solutions                       Services & Membership                            Help & Community                                                   One Request, Multiple Quotes            Get the App

                                                                                                                                                                NEW
                                                                                                                                                                                                               5                         3                   0
               Categories                                Products                What are you looking for...                                                             Search
                                                                                                                                                                                                               My Alibaba               Orders              Favorites



        Home > All Industries > Packaging & Printing > Printing Services > Paper & Paperboard Printing (135747)                                      Subscribe to Trade Alert                                                                            English      
                                                                                                                                                                                                                                                                           Contact
                                                                                                                                                                                                                                                                           Supplier

                                                                                                  Full color custom uno paper game card Hot Sale                                                                                           Shijiazhuang Zhuxin
                                                                                         
                                                                                                                                                                                                                                           Industry & Trade Co., Chat Now
                                                                                                  FOB Reference Price: Get Latest Price                                                                                                    Ltd.

                                                                                                  5000 - 9999 Sets                         >=10000 Sets                                                                                                                    Browsing
                                                                                                                                                                                                                                1 YRS              CN
                                                                                                  US $0.80                                 US $0.60                                                                                                                         History

                                                                                                                                                                                                                             Manufacturer, Trading Company
                                                                                                                                                                                                                                                                           Message
                                                                                                                                                                                                                                  Gold Supplier
                                                                                                        Contact Supplier                              Start Order                                                                                                          Center
                                                                                                                                                                                                                                  Trade Assurance                               99

                                                                                                                                                                                                                                  Onsite Check                              Trade
                                                                                                   Chat Now!                                                                                                                                                              Manager

                                                                                                  Seller Support:                 Trade Assurance – To protect your orders from payment to delivery
                                                                                                                                                                                                                                          Satisﬁed
                                                                                                                                                                                                                             4.8 /5       2 Reviews 
                                                                                                  Payment:                                                      More
                                                                                                                                                                                                                            Transaction Level:
                                                                                                  Shipping:                  Less than Container Load (LCL) Service to US Get shipping quote
                                                                                                                                 Transparent and fair price     24/7 online support       Online tracking
                                                                                                                                                                                                                            1 Transactions                 100+
                                       View larger image                                                                                                                                                                    Response Time                  <24h
                                                                                                                                                                                                                            Response Rate                  97.1%

                                                                                                                                                                                                                                    View Company Proﬁle

               Add to Compare          Share

                                                                                                                                                                                                                            You May Like

                                                                                                                                                                                                                                                 colorized custom
            Product Details               Company Profile                     Transactions Overview                                                                                         Report Suspicious Activity
                                                                                                                                                                                                                                                 paper calling cards
                                                                                                                                                                                                                                                 US $0.02-0.03 / Piece
            Product Description           Detailed Images              Company products                      Company proﬁle                   Packing & Delivery        FAQ       Company contact mode                                           1000 Piece/Pieces


                                                                                                                                                                                                                                                 custom full color print
            Overview                                                                                                                                                                                                                             paper header greeting
                                                                                                                                                                                                                                                 US $0.8-1.0 / Piece
                                                                                                                                                                                                                                                 1000 Piece/Pieces
            Quick Details
            Product Material:Paper & Paperboard                             Paper Type:             Coated Paper                                     Product Type:     Business Card
                                                                                                                                                                                                                                                 random code paper
            Surface Finish:   Film Lamination                               Printing Type:          Offset Printing                                  Place of Origin: Hebei, China (Mainland)                                                    scratch cards
            Brand Name:       zhuxin                                        Model Number: uno paper card                                             Product name:     uno paper card                                                            US $0.02-0.03 / Piece
                                                                                                                                                                                                                                                 10000 Piece/Pieces
            Material:         Cardboard                                     Printing:               Offest Printing                                  Size:             Custom Size
            Color:            CMYK Color                                    Usage:                  playing                                          Type:             Printing Servise
                                                                                                                                                                                                                                                 business cards with
            Item:             customized                                    MOQ:                    5000sets                                         Packing:          Carton
                                                                                                                                                                                                                                                 copper foil logo
                                                                                                                                                                                                                                                 US $0.5-0.6 / Piece
                                                                                                                                                                                                                                                 10000 Piece/Pieces
            Packaging & Delivery
            Packaging Details we use carton. or package as your require.
                                                                                                                                                                                                                                                 black kraft paper
            Port                Shijiazhuang and Tianjin                                                                                                                                                                                         wedding party cards
            Lead Time :        5~15days                                                                                                                                                                                                         US $0.5-0.6 / Piece
                                                                                                                                                                                                                                                 10000 Piece/Pieces


                                                                                                                                                                                                                                                 spot uv embossed
                                                                                                                                                                                                                                                 business card
             Product Description                                                                                                                                                                                                                 US $0.03-0.04 / Piece
                                                                                                                                                                                                                                                 10000 Piece/Pieces

                     Product Name                                                                                               UNO card
                                                                                                                                                                                                                                                 customized pull tab
                                                                                                                                                                                                                                                 prize lottery
                         Printing                                             Silk-screen printing, CMYK printing, laser printing etc.
                                                                                                                                                                                                                                                 US $0.2-0.3 / Piece
                                                                                                                                                                                                                                                 10000 Piece/Pieces
                     Surface Finish                                                           Lamination/glossy/frosted/matte

                                                                       Protection ﬁlm on both sides;Signature panel;Scratch-off panel                                                                                                            Best - selling Custom
                                                                                   Thermal printing in black or silver color                                                                                                                     design lottery ticket for
                                                                                          Laser engraving numbers                                                                                                                                US $0.05-0.1 / Piece
                           Craft                                                Metallic printing in gold or silver background
                                                                                                                                                                                                                                                 10000 Piece/Pieces

                                                                            Embossing numbers or letters in silver or gold color
                                                                                Barcode,QR code;Magnetic stripe;chip , RFID


                                                     Paper card,scratch card,PVC card,barcode card, magnetic card,blank card, blank chip
                                                                           card, thick id card, transparent card etc.
                        Card Type
                           Size                                      85.5*54mm as credit card or customized size  or irregular shape

                        Thickness                                                      0.38mm/0.76mm or customized thickness

                         Design                          Customized designs, colors, logos and sizes are welcome,OEM/ODM orders are
                                                                                      accepted.UV coating


                      Brand Name                                                                                OEM / ODM

                     Delivery Time                                                                                By order

                        Templates                          Customized templates or standard templates can be supplied for your needs.
                                                                                                                                                                                                                                                                                        780

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                                                                                                                     1/6
7/16/2018                               Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com

                  A    li   i   Case 1:18-cv-08824-LAP
                                                    C t i Document
                                                          d        15-4 Filed 10/18/18 Page 134 of 189

            Detailed Images




                                                                                                                                                                                             781

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                          2/6
7/16/2018                               Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 135 of 189




             Company products

            Shijiazhuang zhuxin industry and trade co., ltd.
            we have Lottery,award card, scratch card, promotional card, tear open rafﬂe tickets, business cards, branded
            cards, game cards, cards, lottery tickets, peel off the security code, digital security, self-adhesive lottery,
            learning card, card, card, smart chip reading card, security cards, phone cards, Mobile Recharge Card,
            reading cards, gift cards, movie cards, monthly cards, prepaid cards, prize tickets, printing, order code, PVC
            cards, VIP cards, membership cards, discount cards, magnetic stripe cards, telecom barcode card, VIP card,
            bank card stock.




                                                                                                                                                                                             782

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                          3/6
7/16/2018                               Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com
                              Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 136 of 189
            1.Quote in 1work day when received the enquiry

            2.Exellent design as customer's requirment

            3.Provide free pre-production samples


            4.OEM Manufacturer,Offset Printing

            5.Profession technology team to solve all skillful problems

            6.Carefully quality checking before shipping

            7.Our shipment deparment will choose the best shipping agent for you.




             Company proﬁle

            Shijiazhuang zhuxin industry and trade co., ltd.
            Shijiazhuang zhuxin industry and trade co., ltd. is a member of China anti-counterfeiting printing association,
            the company engaged in printing for many years, has rich business card printing technology experience, is a
            digital anti-counterfeiting technology research and market product development and application as the
            leading multi-variety card standard research and development enterprises.




             Packing & Delivery




                Shipment Weight                   1~45kg                      45~200kg                       more

               Mode Of Shipment                  By courier                By courier /Air                 By air/Sea

                                                                                                    5~10 days to southeast
                    Lead Time                    3~7 days                     3~7days                  Asia   30days to
                                                                                                         Europe/USA

                                   Door to door delivery carrier includes: DHL, Fedx, UPS, TNT, EMS etc
                                                                                                                                                                                             783

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                          4/6
7/16/2018                                   Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 137 of 189
             FAQ

            1 How to inquiry ?


            Pls tell me the material, size, artwork, quantity of the products you need as well as delivery method.


            If you are the ﬁrst time to do the items, just send me your similar pictures, or tell me your idea,

            I will give you suggestions for reference ...


            2 How to get a sample ?


            After conﬁrming the order, you can get my similar sample for checking the quality.

            If you want a blank sample or simple sample, we can offer free sample to you,but the shipping cost need to
            be paid by you.


            If you want a printed sample, we will charge $30-$100 for the Tooling charge .


            3 What kind of design files do you accept for printing ?


            AI, PDF, CDR, High resolution JPG/PNG


            4 Can you do the design for me ?


            Yes, just tell me your ideas. We will design according to your ideas and information.

            Simple design is offered for free.


            5 What is the usual shipping time?


            The shipping time is usually 3-7working days by express or by air, and around a month by sea.


            6 What’s your payment terms?


            We accept T/T, west union ,bank transfer.


            7 What if there is problem with the products after receiving?


            Since printing products always has color deviation, we can not promise to avoid that,but we will take
            pictures for you before shipping to conﬁrm.


            If it is other big mistakes made by us during production, we will reprint for you free of charge.




             Company contact mode




            Send your message to this supplier
                              To:   null null




                                                                                                                                                                                                 784

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                              5/6
7/16/2018                                        Full Color Custom Uno Paper Game Card Hot Sale - Buy Uno Game Card,Full Color Custom Card,Hot Sale Playing Paper Card Product on Alibaba.com
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 138 of 189
                        *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                                                                                                                                                          For better quotations, include:
                                         FOB, etc.
                                                                                                                                                          - A self introduction
                                                                                                                                                          - Special requests, if any




                                      Your message must be between 20-8000 characters
                          Quantity:   5000                      Set/Sets
                                           Recommend matching suppliers if this supplier doesn’t contact me on Message Center within 24 hours.                                 Request for
                                         Quotation
                                      
                                            Send



              You May Like




                                                                                                                                                                                               

                      colorized custom pap…                     custom full color print…                   random code paper s…                        business cards with c…
                      US $0.02-0.03 / Piece                     US $0.8-1.0 / Piece                        US $0.02-0.03 / Piece                       US $0.5-0.6 / Piece
                      1000 Piece/Pieces                         1000 Piece/Pieces                          10000 Piece/Pieces                          10000 Piece/Pieces


            Not exactly what you want? 1 request, multiple quotations Get Quotations Now >>


            Related Searches :
            playing cards                                               lotro game card                                                tarot cards
            ds game card                                                yugioh cards                                                   adult game cards
            pokemon cards                                               tichu game cards                                               uno cards


            China :
            China tv game card                                          China sony game card                                           China popular game card
            China 3d game card                                          China multi game card                                          China children game card
            China ds game cards                                         China clear game card                                          China 8 bit tv game card


            Similar products in other categories:
            Packaging & Printing > Printing Services > Card Printing (21655)



                                                                                                                          TradeManager:


                                Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                   AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                              Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                                               Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                                        © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                             785

https://www.alibaba.com/product-detail/Full-color-custom-uno-paper-game_60734683086.html?spm=a2700.8443308.0.0.2c253e5fzUMRX3                                                                                                          6/6
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 139 of 189




          Defendant's Storefront




                                                                      786
7/16/2018                                                                                             uno - search result, Shijiazhuang Zhuxin Industry & Trade Co., Ltd.
                                            Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 140 of 189
                                                    Sourcing Solutions                Services & Membership              Help & Community                            On Alibaba                 My Alibaba 5                   Orders 3


            1YRS              Shijiazhuang Zhuxin Industry & Trade ...                  Favorite Supplier                                                                        Trade Assurance                        Gold Supplier




                                                                                                                                                                                                                                                       Contact
                                                                                                                                                                                                                                                       Supplier



                                                                                                                                                                                                                                                     Chat Now




                                          Product                                                                                                                                                                                                    Browsing
                   Home
                                         Categories
                                                                 Company Profile                Contacts                                                                                                   Search In This Store                      History


                                                                                                                                                                                                                                                     Message
             Home > Product Categories > uno
                                                                                                                                                                                                                                                      Center

            Search products here                     Result found for "uno"                                                                                                                                         View as:                1
                                                                                                                                                                                                                                                      Trade
                                                                                                                                                                                                                                                     Manager
             Product Showcase                        Selected Products (0/20)                                                                                                                            Contact Supplier            Start Order


             Product Categories                          Click        to select products and contact the supplier.

             Paper card

             scratch card
                                                                                             
             anti-counterfeit label

             PVC card

             tag and hang tag

             scratch art paper

             matel card

             envelope
                                                     Full color custom uno paper game
             watermark paper                         card Hot Sale
                                                     Min. Order: 5000 Sets
                                                     FOB Price: US $0.6 - 0.8 / Set
             Related Products




                                                                                                                                                                                                                            Display similar products



                                                          1                                                                                                                                                             Go to page              Go

                   Diy Educational
                                                     Main Products
                   scraping drawing bl...




                                                      Diy Educational                  Mass customization            Custom design high            High quality black             Custom design art
                   Mass customization                 scraping drawing bl...           of high quality ...           quality exquisit...           scratch art pape...            card printing for...
                   of high quality ...




                   Custom design high
                   quality exquisit...




                   High quality black
                   scratch art pape...




                                 Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                     AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                                Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                                 Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                                           © 1999-2018 Alibaba.com. All rights reserved.                                                                                                            787

https://zhuxinfangwei.en.alibaba.com/search/product?SearchText=uno                                                                                                                                                                                            1/2
7/16/2018                                                                                          Company Overview - Shijiazhuang Zhuxin Industry & Trade Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 141 of 189
                                                 Sourcing Solutions                Services & Membership              Help & Community                            On Alibaba                 My Alibaba 5                  Orders 3


            1YRS           Shijiazhuang Zhuxin Industry & Trade ...                     Favorite Supplier                                                                     Trade Assurance                        Gold Supplier




                                                                                                                                                                                                                                                   Contact
                                                                                                                                                                                                                                                   Supplier



                                                                                                                                                                                                                                                   Chat Now




                                       Product                                                                                                                                                                                                     Browsing
                   Home
                                      Categories
                                                               Company Profile              Contacts                                                                                                    Search In This Store                       History


                                                                                                                                                                                                                                                   Message
             Home > Company Profile                                                                                                                                                                                                                 Center

                                                  Shijiazhuang Zhuxin Industry & Trade Co., Ltd.                                                                                  Chat Now!             Contact Supplier             Start Order
            Company Overview
                                                                                                                                                                                                                                                    Trade
             Company Introduction                                                                                                                                                                                                                  Manager
                                                   Business Type:                 Manufacturer, Trading Company                                              Verified
            Company Capability                     Location:                      Hebei, China (Mainland)                                                    Verified
             Trade Capacity                        Main Products:                 paper cards,scratch cards,anti counterfeit labels,pvc cards,hang tags
             Production Capacity
                                                   Total Employees:               5 - 10 People

                                                   Year Established:              2005                                                                       Verified
            Business Performance
             Buyer Interactions

             Ratings & Reviews

             Transaction History
                                                    Email to this supplier
            Additional Information
                                                                          To:   null null
             Transaction Level
                                                                 *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                  Your message must be between 20-8000 characters
                                                                               
                                                                                     Send



                              Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                   AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                            Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                               Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                                       © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                                                788

https://zhuxinfangwei.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.0.0.cae71f1bmHPHFd                                                                                                                                                           1/1
7/16/2018                                                                                Contact Information for Shijiazhuang Zhuxin Industry & Trade Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 142 of 189
                                         Sourcing Solutions        Services & Membership             Help & Community


            1YRS            Shijiazhuang Zhuxin Industry & Trade C…           Favorite Supplier                                                                Trade Assurance                   Gold Supplier




                                                                                                                                                                                                                          Contact
                                                                                                                                                                                                                          Supplier



                                                                                                                                                                                                                          Chat Now




                                      Product                                                                                                                                                                             Browsing
                   Home                                  Company Proﬁle           Contacts                                                                                            Search In This Store         
                                     Categories                                                                                                                                                                            History



                                                                                                                                                                                                                          Message
              Contact Information                                                                                                                                                                                          Center



                                                                                                                                                                                                                           Trade
                                                                                                                                                                                                                          Manager
                                                                                              Country/Region:     China (Mainland)




                                                                                                                     Contact Supplier                            Start Order


                                                        Chat Now!



              Company Contact Information


                                                            Company Name:          Shijiazhuang Zhuxin Industry & Trade Co., Ltd.

                                                       Operational Address:        A308, No. 368, Lianmeng Road, Xinhua Dist., Shijiazhuang, Hebei, China (Mainland)

                                                   Website on alibaba.com:         zhuxinfangwei.en.alibaba.com




                                                                                                    Send message to supplier
                                                           To:   null null


                                                  * Message:       Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                             0/8000


                                                                    Send




                   Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                      AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                 Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                                   Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                           © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                       789

https://zhuxinfangwei.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.0.0.53b17e8flVQIWM                                                                                                                                      1/1
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 143 of 189




Communications between NAL and
          Defendant




                                                                      790
7/16/2018                                                                                     Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                            Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 144 of 189
                                                     My Alibaba                                                                                                                                                              8 My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                                     
  Buy   Sell


                                All inquiries                                                                                                    Shijiazhuang Zhuxin Industry & T…                   ID: 100700098049
                                                                                                                                                                                                                                 1                   2               3
   Home                                                                                                                                              1YRS
                Click to search...                                                 
                                                                                                                                                                                                                           Start order            Seller          Payme
              All Statuses                           |   Unread                       Chat Now!                                                                                                         Show more                             conﬁrm
  Message
   Center               Product inquiry about Full color                                                             Location:    CHINA (MAINLAND)   IP: 119.248.40.*
                                                                                                                                                                                                                          Draft Trade Assurance Or
                        custom uno paper game card…
                                                                                                                                   Message only sent to you
                                                                                                                                                                                                                              Payment Security                 Quality of
   Orders
                                     null null                                                                                                                                           2018-07-16 11:24
                                                               14:51
                                              1YRS
                                                                                                                             I am having trouble in checking out this item, can I just pay                               Add product               Add contract           
  Contacts
                                                                                                                              you directly to your paypal address ? can you deliver to
                                                                                                                              Bensenville, USA ?                                                                             Product details
                                                                                                                  Read
  My Lists
                                                                            Notiﬁcation 2018-07-16 11:24                                                                                                                         Image          * Product name
   
                                                                                                                                                                                                                             1.
  Services                                                                   Rate your supplier's reply (ANONYMOUS):                                                                                                                                 Full color custom u

                                                                                                                                                                                                                                                     Hot Sale
                                                                                                                                                                                                                                  * Quantity                          *U

                                                                             Very bad     Bad     Neutral   Good      Great                                                                                                           5000                                P

                                                                                                                                                                                                                                  * Unit price                        Tot
                                                                            Notiﬁcation 2018-07-16 11:24
                                                                                                                                                                                                                                      US $      0                     US
                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:
                                                                                                                                                                                                                                      Input speciﬁed product speciﬁ
                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com                                                                                                                requirement.

                                                                                                                                     only you can see this message
                                                                                    null null 2018-07-16 11:26
                                                                                                                                                                                                                                  
                                                                                      I'm sorry, please wait a few days. our paypal is currently reviewing our
                                                                                      qualiﬁcations.
                                                                                                                                                                                                                                   Add posted products
                                                                            Notiﬁcation 2018-07-16 11:26
                                                                                                                                                                                                                                   Add Unreleased Products
                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:                                                                                                 Upload ﬁle( 5 attachments at max

                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com

                                                                                                                                     only you can see this message                                                           Shipment terms
                                                                                                                                                                                         2018-07-16 11:27

                                                                                                                                                                      alright, have you shipped to USA?                                      Shipping                     A
                                                                                                                                                            Read
                                                                                                                                                                                                                                             address

                                                                                    null null 2018-07-16 11:28                                                                                                        
                                                                                                                                                                                                                                        * Shipping          Express
                                                                                      sure of course
                                                                                                                                                                                                                                             Method:

                                                                                                                                                                                         2018-07-16 11:29                               * Shipping        Logistics Pro
                                                                                                                                      Good, I would like to purchase 3000 pcs of this is it in stock now?                                      carrier
                                                                                                                          Read                                                                                                                             Priority


                                                                                    null null 2018-07-16 11:31

                                                                                      I'm sorry, we are a custom-made enterprise. we don't have any stock at
                                                                                      present. we need a 10 - 15 production cycle.
                                                                                                                                                                                                                                                           Standard


                                                                                                                                                                                         2018-07-16 11:32

                                                                                                                              okay that's ﬁne. we can wait. How long will it take to arrive here in New
                                                                                                                              York, USA?
                                                                                                                   Read


                                                                                    null null 2018-07-16 11:45

                                                                                      Sea LCL takes about 25 days and air transportation takes about one
                                                                                                                                                                                                                                                                Post Air
                                                                                      week.
                                                                                                                                                                                                                                                                Other ser
                                                                                                                                                                                         2018-07-16 11:51
                                                                                                                                                                                                                                      Trade terms:          Please sele
                                                                                                                              Alright, can you provide me a PI for this? and kindly include our complete
                                                                                                                              address on it.
                                                                                                                                                                                                                                      Shipping Fee:         US $      0.0
                                                                                                                              105 Avenue B, Apt 4B, New York, NY, 10009
                                                                                                                   Read
                                                                                                                                                                                                                                          Logistics         US $      0.0
                                                                                    null null 2018-07-16 11:56
                                                                                                                                                                                                                                         insurance:
                                                                                      please wait a moment
                                                                                                                                                                                                                              * Shipment date                   Specify s
                                                                                    null null 2018-07-16 12:02
                                                                                                                                                                                                                                                                Shipme
                                                                                      Please pay attention to the attachment.
                                                                                                                                                                                                                                                                Ship in

                                                                                                PI of UNO card 2018.7.16.xls     Download
                                                                                                                                                                                                                                                                supplier r


                                                                                                What is Trade Assurance.pdf      Download                                                                                                                       Please




                                                                             Please type message...                                                                                                         Send             Payment terms                            Pay
                                                                                                                                                                                                                                                                              791
                                                                                                                                                                                                                                      * Total order       US $0.00  
https://message.alibaba.com/message/ma.htm?spm=a2700.8267363.notice.2.55853e5fB9KRIk#feedback/all?tracelog=xunpanchenggongyemian0225                                                                                                                                   1/1
7/16/2018                                                                                    Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                            Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 145 of 189
                                                     My Alibaba                                                                                                                                                            8 My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                                   
  Buy   Sell


                                All inquiries                                                                                                   Shijiazhuang Zhuxin Industry & T…                   ID: 100700098049
                                                                                                                                                                                                                               1                   2               3
   Home                                                                                                                                             1YRS
                Click to search...                                                 
                                                                                                                                                                                                                         Start order            Seller          Payme
              All Statuses                           |   Unread                         Chat Now!                                                                                                    Show more                              conﬁrm
  Message
   Center               Product inquiry about Full color                                                                                                                                                                Draft Trade Assurance Or
                                                                                    null null 2018-07-16 12:02
                        custom uno paper game card…
                                                                                     Please pay attention to the attachment.                                                                                                Payment Security                 Quality of
   Orders
                                     null null                 14:51
   
  Contacts
                                              1YRS
                                                                                               PI of UNO card 2018.7.16.xls     Download                                                                               Add product               Add contract           


   
  My Lists
                                                                                               What is Trade Assurance.pdf      Download                                                                                  Product details

                                                                                                                                                                                                                                Image          * Product name
                                                                                                                                                                                         2018-07-16 12:04
  Services                                                                                                                                                                                                                 1.
                                                                                                                                                                                                                                                   Full color custom u
                                                                                                                            Thank you friend, is it possible to pay you through paypal? It's my most
                                                                                                                            convenient way to pay you right now.                                                                                   Hot Sale
                                                                                                                  Read
                                                                                                                                                                                                                                * Quantity                          *U
                                                                            Notiﬁcation 2018-07-16 12:04
                                                                                                                                                                                                                                    5000                                P
                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:                                                                                                    * Unit price                        Tot

                                                                                 Keep communication transcript                                                                                                                      US $      0                     US
                                                                                 Complete order payment on Alibaba.com

                                                                                                                                   only you can see this message                                                                    Input speciﬁed product speciﬁ
                                                                                                                                                                                          2018-07-16 13:08
                                                                                                                                                                                                                                    requirement.
                                                                                                                                                                    hello? still there?
                                                                                                                                                           Read


                                                                                    null null 2018-07-16 14:10                                                                                                                  

                                                                                      Hello dear 
                                                                                      Yeah I'm here now.                                                                                                                         Add posted products
                                                                                      I'm sorry that  just now was our lunch break at noon.

                                                                                                                                                                                                                                 Add Unreleased Products
                                                                                                                                                                                          2018-07-16 14:11
                                                                                                                                                                                                                           Upload ﬁle( 5 attachments at max
                                                                                                                                                                    its alright friend.
                                                                                                                                                           Read


                                                                                                                                                                                          2018-07-16 14:28

                                                                                                                            is it possible to pay you through paypal? It's my most convenient way to
                                                                                                                                                                                                                           Shipment terms
                                                                                                                            pay you right now.
                                                                                                                  Read                                                                                                                     Shipping                     A
                                                                                                                                                                                                                                           address
                                                                            Notiﬁcation 2018-07-16 14:28
                                                                                                                                                                                                                   
                                                                           Trade Assurance order may be at risk if you communicate and order outside of                                                                               * Shipping          Express
                                                                           Alibaba.com's platform. To help protect yourself:                                                                                                               Method:

                                                                                 Keep communication transcript
                                                                                                                                                                                                                                      * Shipping        Logistics Pro
                                                                                 Complete order payment on Alibaba.com
                                                                                                                                                                                                                                             carrier
                                                                                                                                   only you can see this message                                                                                         Priority
                                                                                    null null 2018-07-16 14:31

                                                                                      Hello dear
                                                                                       
                                                                                      I'm sorry that our Alibaba account manager told us that products cannot
                                                                                                                                                                                                                                                         Standard
                                                                                      be serviced ofﬂine, only through credit guarantee orders. our guarantee
                                                                                      amount is 32,000 us dollars. I hope we can cooperate well.
                                                                                       
                                                                                      Best Regards.
                                                                                      Su



                                                                                               What is Trade Assurance.pdf      Download

                                                                                                                                                                                                                                                              Post Air

                                                                                                                                                                                          2018-07-16 14:32                                                    Other ser
                                                                                                                                                                  ok, how about Chinese Alipay friend?
                                                                                                                                                       Read
                                                                                                                                                                                                                                    Trade terms:          Please sele
                                                                                                                                                                                          2018-07-16 14:48

                                                                                                                                                                    Hello?                                                          Shipping Fee:         US $      0.0
                                                                                                                                                           Read


                                                                                    null null 2018-07-16 14:51                                                                                                                          Logistics         US $      0.0

                                                                                      I'm sorry, we haven't used paypal and AliPay to carry out transactions on                                                                        insurance:

                                                                                      Ali. for the beneﬁt of both parties, we still recommend you to use credit
                                                                                      guarantee orders. I hope you can understand.                                                                                          * Shipment date                   Specify s

                                                                                                                                                                                                                                                              Shipme
                                                                            Notiﬁcation 2018-07-16 14:51

                                                                           Trade Assurance order may be at risk if you communicate and order outside of                                                                                                       Ship in
                                                                           Alibaba.com's platform. To help protect yourself:
                                                                                                                                                                                                                                                              supplier r
                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com
                                                                                                                                                                                                                                                               Please
                                                                                                                                   only you can see this message




                                                                             Please type message...                                                                                                      Send              Payment terms                            Pay
                                                                                                                                                                                                                                                                            792
                                                                                                                                                                                                                                    * Total order       US $0.00  
https://message.alibaba.com/message/ma.htm?spm=a2700.8267363.notice.2.55853e5fB9KRIk#feedback/all?tracelog=xunpanchenggongyemian0225                                                                                                                                 1/1
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 146 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         793
            Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 147 of 189

石家庄铸信工贸有限公司
Shijiazhuang zhuxin industry and trade co., ltd.
 room A - 308, jinbaoli commercial building, 368 Lianmeng road, Shijiazhuang city,Hebei,China
Tel:0311-87168551          wechat:15833968873

                                                                              No.2018.7.16.02
105 Avenue B, Apt 4B, New York, NY, 10009                                     Time:2018.7.16
 NY 10009                                                                     period of validity：One month


                                                                  Unit: ＄
Product     Material   Printing     Size       Total       Unit      Total
  name                  color                             price      price
UNO card     paper       CMYK      5.65 *      3000        0.75      2250
                                  8.65 cm
  Transport costs
     and modes



Annex：
Packaging requirements：each 54 pieces of heat shrinkable film are packed with gold wire, and 108 pieces are packed with a card box.
Unit weight：180g
Total weight：540kg

Total price:2250$+Transportation cost ( depending on the transportation method you choose )

Delivery within 7 days after receipt of payment.

Receiving bank account number:
1、Bank of China
Account name: su Ligang
Card number: 6217 8550 0006 1603 312
2、Bank of China corporate account
Account name: Shijiazhuang zhuxin industry and trade co., ltd.
Account number: 10135814266
Bank name: business department of Shijiazhuang airport road sub-branch of bank of China




                                                                                                                                      794
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 148 of 189


DEFENDANT Shop3615057 Store




                                                                      795
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 149 of 189




Defendant's Listing for Infringing Products




                                                                          796
7/17/2018                   108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 150 of 189

   By continuing to use AliExpress you accept our use of cookies (view more on our Privacy Policy). You can adjust your Cookie Preferences at the bottom of this page.


                                                                                                                                 Cookie Preferences        Buyer Protection       Help           Save big on our app!     Ship to     / USD         Language




                                                I'm shopping for...                                                                                                                                                                        1

                                                                                                                                                                                                                           New here? Get your coupons!

   Store: Shop3615057 Store         98.1% Positive feedback           Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Board Games



                                                                                                            108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand
                                                                                                            poker
                                                                                                              1 order


                                                                                                            Price:          US $4.94 / piece
                                                                                                            Discount
                                                                                                            Price:          US $3.85 / piece             -22%     06h:46m:06s
                                                                                                                               Get our app to see exclusive prices            Bulk Price


                                                                                                            Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                            Estimated Delivery Time: 20-39 days

                                                                                                            Quantity:               1          piece (993 pieces available)

                                                                                                            Total Price:    US $3.85


                                                                                                                  Buy Now                Add to Cart

                                                                                                                 Add to Wish List


                                                                                                            New User
                                                                                                            Coupon:              US $4.00        GET IT NOW

                                                                                                            Store
                                                                                                            Promotion:          Get Seller Coupons            US $1.00 off per US $39.00



                                                                                                            Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep the product & agree
                                                                                                                                 refund with seller. View details

                                                                                                            Seller               On-time Delivery
                                                                                                            Guarantees:          60 days


                                                                                                            Payment:                                                                        View More


                                                                                                                     Buyer Protection
                                                                                                                        Full Refund if you don't receive your order             Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                                               Learn More




      Product Details             Feedback (0)             Shipping & Payment                 Seller Guarantees



                                                                                Get US $1.00 off on orders over US $39.00
               Seller Discount                                                  Get US $2.00 off on orders over US $59.00
               On all products                                                  Get US $4.00 off on orders over US $99.00
                                                                               (Incl. shipping costs)
               Time left until promotion ends：15d 0h 0m
                                                                               If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the Seller Discount will be
               Shop Now
                                                                               automatically calculated.



        Item specifics

     Brand Name: Mix&equipment                                                                                                  is_customized: Yes
     Model Number: HW1116-01                                                                                                    Type: UNO Card

     Size: 8.6cm x 5.6 cm                                                                                                       Card-Color: Multi-colored
     Material: Chrome Paper


        Product Description


      Features:
     Number One For Fun Family activities between Friends.
     Appropriate for ages 7 to adult.
     Suitable for 2 to 10 players.
     Great for family,bring great fun for you.
     Lightweight and portable,good entertainment of your travel and party.
      
     Product Properties:
     is_customized:Yes
     Tabletop Game Product:Card Cover
     Type:UNO Card
     Game Length:0-30 minutes
     Game Difficulty Level:Advanced
     Age: more than 8 Years
     Type:Normal
      
     Specifications:
     Card Color: Multi-colored
     Material: Chrome Paper
     Card Size: 8.6cm x 5.6 cm (L x W)                                                                                                                                                                                                                               797
                                                                                                                                                                                                                                           Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                                                                            1/5
7/17/2018             108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group

     Package Includes:         Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 151 of 189
     1 pcs Family Game Poker (108 cards)
      
     Note:
     Due to the difference between different Monitors, the picture may not reflect the actual color of the article. We guarantee the style is the same as shown in the pictures. Thank you!
      




                                                                                                                                                                                                              798
                                                                                                                                                                                      Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                     2/5
7/17/2018             108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 152 of 189




                                                                                                                                                                                                              799
                                                                                                                                                                                      Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                     3/5
7/17/2018                108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 153 of 189




       Packaging Details

     Unit Type: piece                                                                                  Package Weight: 0.19kg (0.42lb.)

     Package Size: 15cm x 15cm x 1cm (5.91in x 5.91in x 0.39in)


     Transaction History                                                                                                                                  1 transactions in last 6 months. Sort by latest

      Buyer                                                              Transaction Information

            O***.                                                        1 piece
            FR                                                           09 Jul 2018 01:28



            1



     More Products
     From This Seller


                                                                                                                                                                                                                   800
                                                                                                                                                                                           Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                          4/5
7/17/2018                 108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 154 of 189


             US $2.77                       US $2.49                       US $1.38                       US $1.90                       US $0.55                   US $2.01               US $0.83            US $0.9
                          (25)                           (16)                           (9)                            (3)                            (34)                       (12)
             152 orders                     109 orders                     51 orders                      58 orders                      107 orders                 58 orders              57 orders           72 order




     From Other Sellers




             US $4.00                       US $16.25                      US $9.92                       US $4.89                       US $3.85                   US $9.43               US $6.51            US $3.5
                          (1)                            (1)                            (121)                          (1)                            (1)                        (1)                   (1)
                                                                           214 orders                     12 orders                                                 10 orders              2 orders            4 orders




     Premium Related Products




     Board Games Products Related Searches:
     card gamers                                                                  card playing                                                               sims cards
     games family                                                                 card poker                                                                 aftermath entertainment
     uno game card                                                                board games family                                                         game board family

     Wholesale Board Games:

     Wholesale board game                                                         Wholesale rduino uno                                                       Wholesale playing cards
     Wholesale besieged game                                                      Wholesale games board                                                      Wholesale card game uno
     Wholesale card gamers                                                        Wholesale card playing                                                     Wholesale sims cards

     Board Games Price:
     arduinu uno Price                                                            fournier playing cards Price                                               desperado game Price
     board games Price                                                            uno game card Price                                                        sims cards Price
     playing card Price                                                           plays card Price                                                           games family feud Price

     Board Games Promotion:
     uno game card Promotion                                                      board games family Promotion                                               game board family Promotion
     game cards playing Promotion                                                 games playing Promotion                                                    game family fun Promotion
     equipment game Promotion                                                     equipment entertainment Promotion                                          direct tv games Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



       Google Play               App Store



   Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                     801
                                                                                                                                                                                                             Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                                            5/5
7/17/2018                  108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker-in Board Games from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                         Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 155 of 189

   By continuing to use AliExpress you accept our use of cookies (view more on our Privacy Policy). You can adjust your Cookie Preferences at the bottom of this page.


                                                                                                                                 Cookie Preferences         Buyer Protection       Help           Save big on our app!     Ship to     / USD         Language




                                                I'm shopping for...                                                                                                                                                                         1

                                                                                                                                                                                                                            New here? Get your coupons!

   Store: Shop3615057 Store         98.1% Positive feedback           Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Board Games



                                                                                                            108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand
                                                                                                            poker
                                                                                                              1 order


                                                                                                            Price:          US $4.94 / piece
                                                                                                            Discount
                                                                                                            Price:          US $3.85 / piece              -22%    06h:45m:01s
                                                                                                                               Get our app to see exclusive prices             Bulk Price


                                                                                                            Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                            Estimated Delivery Time: 20-39 days

                                                                                                            Quantity:               1          piece (993 pieces available)

                                                                                                            Total Price:    US $3.85


                                                                                                                  Buy Now                   Add to Cart

                                                                                                                 Add to Wish List


                                                                                                            New User
                                                                                                            Coupon:              US $4.00        GET IT NOW

                                                                                                            Store
                                                                                                            Promotion:          Get Seller Coupons            US $1.00 off per US $39.00



                                                                                                            Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep the product & agree
                                                                                                                                 refund with seller. View details

                                                                                                            Seller               On-time Delivery
                                                                                                            Guarantees:          60 days


                                                                                                            Payment:                                                                         View More


                                                                                                                     Buyer Protection
                                                                                                                        Full Refund if you don't receive your order              Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                                                Learn More




      Product Details              Feedback (0)            Shipping & Payment                Seller Guarantees


        Shipping

     Calculate your shipping cost by country/region and quantity.

     Quantity:     1          Ship to:        United States


                   Shipping Company                                                   Shipping Cost                                                  Estimated Delivery Time                                        Tracking Information

         China Post Ordinary Small Packet Plus         US $4.14       Free Shipping                                                     20-39 days                                                  Not available

                                                       US $4.22       US $1.39                                                          12-20 days                                                  Available
                         ePacket
                                                       You save: US $2.83 (about 67%)

                                                       US $6.81       US $1.96                                                          19-39 days                                                  Available
              AliExpress Standard Shipping
                                                       You save: US $4.85 (about 71%)

                                                       US $40.17 US $24.11                                                              12-21 days                                                  Available
                           EMS
                                                       You save: US $16.06 (about 40%)



        Packaging Details

     Unit Type: piece                                                                                                           Package Weight: 0.19kg (0.42lb.)
     Package Size: 15cm x 15cm x 1cm (5.91in x 5.91in x 0.39in)


        Payment

     We support the following payment methods.




     More Products
     From This Seller




                                                                                                                                                                                                                                                                      802
                                                                                                                                                                                                                                            Recently Viewed

https://www.aliexpress.com/item/108-Cards-Family-Fun-Entertainment-Board-Game-UNO-Fun-Poker-Playing-Cards-Puzzle-Games-Brand-poker/32855898343.html                                                                                                             1/2
7/17/2018                                                                                      Shop3615057 Store - Small Orders Online Store on Aliexpress.com

            Store Categories
                                      Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 156 of 189
                                                  Seller Feedback
               Outdoors Activities
                                                   Seller Summary
                Fishing
                Camping&Hiking                                                              Seller: Shop3615057 Store
                Hunting
                                                             Positive Feedback (Past 6 months): 98.1%
                Cycling

               Sportswear&Accessori...                                    AliExpress Seller Since: 07 Feb 2018

                Sports Safety
                Swimming
                                                   Detailed seller ratings
                Bikini
                Sports Bras                                   Item as Described :                               4.7 (1129 ratings)                 1.47% Lower       than other sellers
                Sports Caps
                                                                 Communication :                                4.8 (1129 ratings)                 0.63% Higher      than other sellers
               Outdoor Accessories
                                                                 Shipping Speed :                               4.7 (1129 ratings)                   Equal to        other sellers
                Outdoor Bags
                Outdoor Glasses
                                                   Feedback History
                Outdoor Gloves
                Outdoor tools                      Feedback                                                 1 Month                        3 Months                  6 Months
                Outdoor Lighting                   Positive (4-5 Stars)                                     549                            872                       885

               Fitness&Body Building               Neutral (3 Stars)                                        13                             24                        24
                Fitness Equipments                 Negative (1-2 Stars)                                     9                              17                        17

               Ball Sports                         Positive feedback rate                                   98.4%                          98.1%                     98.1%

               Entertainment

               Sports Accessories
                Soccer

               Socks                               Negative Feedback Received as a Seller (Past 6 months)       Feedback Received as a Seller

                Socks
                                                                                                                                                                                                                  Previous    1   2    3    Next
                                                   Viewing 1 - 10
               Instrument
                                                                                                                                                                                                                                  Sort by default
                                                   Buyer                       Transaction Details                                Feedback
                New Arrival

               Others                              M***v                       5 Pcs Standard Size Needles Pump                                       13 Jul 2018 09:10
                                                                               Ad...
                                                                                                                                  trash! there is nothing to press the needle of the valve so I can pump through it!
                                                                               1 set                                              No Feedback Score
            Service Center

                                                   D***e                       Hot New Silicone Bicycle Bike Head ...                                 12 Jul 2018 06:17
              Contact Now
                                                                                                                                  bad packaging.
                                                                               1 piece
               Follow
                                                   D***e                       Hot New Silicone Bicycle Bike Head ...                                 12 Jul 2018 06:17
             23 Followers
                                                                                                                                  Came with empty batteries. Probably go switched on during transit. Bar packaging. The worst part is, the
                                                                               1 piece                                            seller doesn't care.


            Top Selling                                                        Kid Bicycle Plastic Horn Bell Trump...
                                                   N***c                                                                                              09 Jul 2018 12:59

                       Portable camping                                                                                           It came broken.
                       equipment outdoor...                                    1 piece
                       US $1.29 / piece
                       Orders(195)
                                                   S***l                       Cycling bike bicycle mirror Univers...                                 07 Jul 2018 01:47
                       High Decibel Loud                                                                                          Le rértroviseur s'est cassé au bout de moins d'une heure de route. Méddiocre qualité, fabrication très très
                       Bike Bell Cycling...                                    1 piece                                            bas de gamme.
                       US $2.86 / piece                                                                                           No Feedback Score
                       Orders(152)

                       Bicycle Tire Repair                                     Lightweight Carbon Fiber Road Bicyc...
                                                   A***r                                                                                              05 Jul 2018 09:18
                       Glue Road Mountain...
                       US $0.55 / piece                                                                                           The product description said its made from carbon fibre and it's non-deformable; but it's only made from
                       Orders(145)                                             2 pieces                                           cheap plastic and can be bend easily.

                       Practical 4 PCs
                                                   M***e                       Practical 4 PCs Colorful LED Badmin...                                 04 Jul 2018 09:25
                       Colorful LED
                       US $2.49 / piece                                                                                           Très déçue !! Le colis est arrivé abîmé. Les volants sont inutilisables. Je vais devoir trouver un autre cadeau
                       Orders(109)                                             1 piece                                            pour mon ami qui est fan de badminton. À fuir !

                       1pcs Rugby Party
                       Training Metal...           M***a                       Bike No Need Of Glue Bicycle Inner ...                                 02 Jul 2018 12:09
                       US $0.64 / piece                                                                                           I did not get four packs of six patches but only four pcs patches
                       Orders(107)
                                                                               4 pieces
                       Hot New Silicone
                       Bicycle Bike Head...        L***i                       1 Pair Mini Aluminum Alloy Road Bik...                                 29 Jun 2018 10:48
                       US $0.83 / piece
                                                                                                                                  bonita la serigrafia de estos tapones de manillar, y buenos acabados metalizados, pero no se pueden
                       Orders(95)
                                                                               1 Lot                                              adaptar bien a cualquier manillar, el interior del tubo manillar mide 19,13 mm. y las gomas adaptadoras de
                                                                                                                                  estos tapones son demasiado finas por lo que no encaja de un modo firme y correcto, a pesar de que trae
                       1PC Night pesca
                                                                                                                                  dos juegos de goma de repuesto estas gomas son de la misma medida, y estos tapones(18,35 mm.) no
                       Fishing Plastic Float...
                                                                                                                                  encajan bien en mi manillar
                       US $0.64 / piece
                       Orders(89)
                                                   A***v                       Gripper Exerciser Tool Drop Shippin...                                 28 Jun 2018 11:12
                       High Definition Night
                                                                                                                                  Полная фигня. Люфтит. Пружина оказалась длинновата. Из-за этого ход экспандера на треть меньше,
                       Vision Glasses...
                                                                               1 piece                                            он уже висит фактически. Заказывал черный, пришел белый. Но цвет не главное, главное что там не
                       US $1.65 / piece
                                                                                                                                  может быть и речи о 40 кг нагрузки. Может быть максимум от силы 15. У товарища такой же только от
                       Orders(86)
                                                                                                                                  другого продавца. Гораздо лучше качеством.

                       Unisex Polarized Clip
                       On Sunglasses...                                                                                                                                                                            Previous   1   2     3   Next
                       US $1.73 / piece
                       Orders(80)

                       Plastic Blue Football
                       Soccer...
                       US $0.92 / piece
                       Orders(72)

                       Hot Sale 10Pcs Fishing
                       Floats Set Buoy...
                       US $1.92 / piece
                       Orders(72)

                                                                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                                                              803

https://www.aliexpress.com/store/feedback-score/3615057.html?spm=2114.12010615.0.0.f2054101lNCsY5#rating-displayer                                                                                                                                      2/3
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 157 of 189




          Defendant's Storefront




                                                                      804
7/17/2018            Find All China Products On Sale from Shop3615057 Store on Aliexpress.com - 108 Cards Family Fun Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand poker and more
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 158 of 189
   By continuing to use AliExpress you accept our use of cookies (view more on our Privacy Policy). You can adjust your Cookie Preferences at the bottom of this page.


                                                                                                         Cookie Preferences    Buyer Protection     Help           Save big on our app!     Ship to   / USD          Language




                                                          I'm shopping for...                                                                                       On AliExpress    In this store            1




         Store: Shop3615057 Store              98.1% Positive feedback           Follow   23 Followers




             Store Home                Products            Sale Items                Top Selling          New Arrivals         Feedback

         Home > Store Home > 108 Cards Family Fun Entertainment Board Game UNO


            Store Categories                              Store Categories >        108 Cards Family Fun Entertain        1 items found                                                                           Hide Filter


                Outdoors Activities
                 Fishing                                   Best Match           Orders       New           price                                                                                       View
                                                                                                                          Free Shipping
                 Camping&Hiking
                 Hunting
                 Cycling                                                                    22
                Sportswear&Accessori...
                 Sports Safety
                 Swimming
                 Bikini
                 Sports Bras
                 Sports Caps

                Outdoor Accessories
                 Outdoor Bags
                 Outdoor Glasses
                                                        108 Cards Family Fun
                 Outdoor Gloves                         Entertainment Board Game UNO
                 Outdoor tools                          Fun...
                 Outdoor Lighting                       US $3.85 / piece
                                                        US $4.94 / piece
                Fitness&Body Building                   Order(1)
                 Fitness Equipments

                Ball Sports
                                                              1
                Entertainment

                Sports Accessories
                 Soccer

                Socks
                 Socks

                Instrument
                 New Arrival

                Others




            Service Center

                Contact Now




                 Follow
              23 Followers




            Top Selling

                        Portable camping
                        equipment outdoor...
                        US $1.29 / piece
                        Orders(195)

                        High Decibel Loud
                        Bike Bell Cycling...
                        US $2.86 / piece
                        Orders(152)

                        Bicycle Tire Repair
                        Glue Road Mountain...
                        US $0.55 / piece
                        Orders(145)

                        Practical 4 PCs
                        Colorful LED
                        US $2.49 / piece
                        Orders(109)

                        1pcs Rugby Party
                        Training Metal...
                        US $0.64 / piece
                        Orders(107)

                        Hot New Silicone
                        Bicycle Bike Head...
                        US $0.83 / piece
                        Orders(95)

                        1PC Night pesca
                        Fishing Plastic Float...
                        US $0.64 / piece
                        Orders(89)

                        High Definition Night                                                                                                                                                                                         805
                        Vision Glasses...

https://www.aliexpress.com/store/3615057/search?origin=n&SortType=bestmatch_sort&SearchText=108%20Cards%20Family%20Fun%20Entertainment%20Board%20Game%20UNO                                                                     1/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 159 of 189




Communications between NAL and
          Defendant




                                                                      806
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 160 of 189                                               Buyer Protection     Help       Mobile     Ship to        / USD        Language



                                                                                                                             I'm shopping for...                                                      Cart    1




             My AliExpress          My Orders         Message Center             Wish List        My Favorite Stores           Account Settings


                                                     Back   View Details
             Message Center
                                                      Send to: joylivecy Bragi    Shop3615057 Store | Add to Blacklist
             Conversations

             Spam
                                                                                                                                                                                          Insert smileys



             Service Notification

             Notifications



             Setting

             Contact Blacklist                                                                                                                                                                  1/9



                                                         Browse
              AliExpress Mobile App                   You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                Search Anywhere, Anytime!                Send




                                                      Message History                                                                                                                          Delete Conversation


                                                                                                             Messages Translation:       Disable       English     ไทย
                                                                            
                Scan or click to download



                                                                                                    About this product
                                                                                                    108 Cards Family Fun Entertainment Board Game UNO F...


                                                                                                                                                                                                          Me
                                                                                                                                                                         How much for shipping fee?
                                                                                                                                                                                                          18/07/03 18:24




                                                             1    2   3                                                                                                                         Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play              App Store



   Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                             807

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867290002&digest=c4e23ac4bbaa2c9941884c873961e2510e07460a0c1dc168029ccf1abc356bb8                                                                                       1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 161 of 189                                                  Buyer Protection    Help       Mobile      Ship to        / USD        Language



                                                                                                                              I'm shopping for...                                                      Cart    1




             My AliExpress         My Orders        Message Center               Wish List         My Favorite Stores           Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: joylivecy Bragi      Shop3615057 Store | Add to Blacklist
             Conversations

            Spam
                                                                                                                                                                                           Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                    1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!              Send




                                                    Message History                                                                                                                             Delete Conversation


                                                                                                              Messages Translation:       Disable       English     ไทย
                                                                           
                Scan or click to download



                                                                                                     About this product
                                                                                                     108 Cards Family Fun Entertainment Board Game UNO F...


                                                                                                                                                                                                           Me
                                                                               My parents ignored me, my teachers sneered at me and my friends, they neglected me. One night I asked my mot
                                                                                                                                                                                                           18/07/11 00:55
                                                                               her to teach me how to appreciate the values in life. Would you care what she told me? "Stop bothering me! Can’t y
                                                                               ou see? I had to dress up for my mahjong session, some other time my child". I turned to my father to console me,
                                                                               but, what a wonderful thing he told me. "Child, here’s 500 bucks, get it and enjoy yourself, go and ask for your pay
                                                                               ment".




                                                    joylivecy Bragi
                                                                               sorry.
                                                    18/07/08 22:10



                                                                                                                                                                                  How about alipay.        Me
                                                                                                                                                                                                           18/07/08 21:02


                                                    joylivecy Bragi            sorry. we do not have pp.
                                                    18/07/08 20:59


                                                                                                                                                                                                           Me
                                                                                                                                                                      Do you accept paypal payment?
                                                                                                                                                                                                           18/07/08 20:43


                                                    joylivecy Bragi
                                                                               you can place an order. dear
                                                    18/07/05 20:34


                                                                                                                                                                                                           Me
                                                                                                                                    Thanks, How about the payment where should I sent it to you?
                                                                                                                                                                                                           18/07/04 20:51


                                                    joylivecy Bragi
                                                                               of course. dear
                                                    18/07/04 19:29



                                                                                        thank you anyway have you tried to ship to this address 1685 Bicetown Road New York New York 10016?                Me
                                                                                                                                                                                                           18/07/04 18:13


                                                    joylivecy Bragi
                                                    18/07/04 01:18




                                                           1    2     3                                                                                                                          Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish                                                                                                          808

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867290002&digest=c4e23ac4bbaa2c9941884c873961e2510e07460a0c1dc168029ccf1abc356bb8                                                                                        1/2
7/19/2018                                                                       Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 162 of 189                                                 Buyer Protection    Help        Mobile      Ship to        / USD        Language



                                                                                                                             I'm shopping for...                                                        Cart   1




             My AliExpress         My Orders        Message Center              Wish List         My Favorite Stores           Account Settings


                                                  Back   View Details
            Message Center
                                                   Send to: joylivecy Bragi      Shop3615057 Store | Add to Blacklist
             Conversations

            Spam
                                                                                                                                                                                           Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                     1/9



                                                      Browse
              AliExpress Mobile App                You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!              Send




                                                   Message History                                                                                                                               Delete Conversation


                                                                                                             Messages Translation:       Disable       English     ไทย
                                                                          
                Scan or click to download



                                                                                                     About this product
                                                                                                     108 Cards Family Fun Entertainment Board Game UNO F...


                                                                                                                                                                                                           Me
                                                                              is your email also your paypal account, Im sorry im in a hurry im in the bank right now so ill make payment to assu
                                                                                                                                                                                                           18/07/16 21:49
                                                                              re that i can get the item.



                                                   joylivecy Bragi
                                                                              1280118730@QQ.COM
                                                   18/07/16 19:34
                                                                              WELCOME YOU.



                                                                                                                                                                    Do you have email address dear?        Me
                                                                                                                                                                                                           18/07/16 17:10


                                                   joylivecy Bragi
                                                                              yes. dear
                                                   18/07/16 02:09


                                                                                                                                                                                                           Me
                                                                                                                                                                                              really?
                                                                                                                                                                                                           18/07/15 17:21


                                                   joylivecy Bragi
                                                                              all our payment method supported is shown in the picture. dear friend.
                                                   18/07/12 19:02
                                                                              the other way are not supported. sorry.



                                                                                                                                                                                                           Me
                                                                                                                                                                                                           18/07/12 00:03




                                                                                                                                                                                                           Me
                                                                                                                                                        can I pay this item through Us bank account.
                                                                                                                                                                                                           18/07/12 00:03


                                                   joylivecy Bragi
                                                                              here are our payment method supported. i am so sorry to hear what you experienced in your life. please be happy
                                                   18/07/11 22:07
                                                                              and positive to life. be strong to let them who do not care about you regret. have a good mood.




                                                   joylivecy Bragi
                                                                              dear friend. you can buy it here.
                                                   18/07/11 22:05




                                                          1    2     3                                                                                                                            Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites                                                                                                                                                                                                            809

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867290002&digest=c4e23ac4bbaa2c9941884c873961e2510e07460a0c1dc168029ccf1abc356bb8                                                                                        1/2
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 163 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         810
7/17/2018                                                                                             Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 164 of 189


                                           Review your Order                                               Payment                                                            Done


                          1. Select your shipping information:




                                 1685 Bicetown Road
                                 New york, New York, 10016
                                 United States




                                Edit


                            Add a new address            Select another address




                          2. Review and confirm your order (1 items):


                             Seller: Shop3615057 Store

                             Product Name & Details


                                                 108 Cards Family Fun Entertainment Board Game UN                              2      pieces     ×      US $3.85                               ePacket
                                                 O Fun Poker Playing Cards Puzzle Games Brand poker

                                                                                                                                                                                                 US $1.39
                                                                                                                                                                                 Delivery Time: 12-20 days

                                                 Leave a message for this seller:

                                                 You can leave a message for the seller.

                                                 Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                               Subtotal:                                           US $7.70

                                                                                                                                               Shipping:                                           US $1.39

                                                                                                                                               Total:                                            US $9.09



                          3. Payment method




                                 WebMoney

                                 Other payment methods

                            Show all payment methods




                                                                                                             Apply AliExpress Coupon: You don’t have any coupons                                  - US $0.00




                                                                                                                         Buyer Protection
                                                                                                                                                                                     All Total: US $9.09
                                                                                                                           Full Refund if you don't receive
                                                                                                                           your order
                                                                                                                           Full or Partial Refund , if the item is                   Confirm & Pay
                                                                                                                           not as described

                                                                                                                         Learn More



                                                                                                               Upon clicking the button to confirm and pay, I warrant that I have read and acknowledged:
                                                                                                                                                                   - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                     - Alipay Services Agreement
                                                                                                                                                                                          - Alipay Privacy Notice
                                                                                                                                                                                - Promotion Terms & Conditions
                                                                                                                     Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group                                                                                                                                                                                                          811

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32855898343&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…                       1/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 165 of 189


  DEFENDANT Shop Fun Store




                                                                      812
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 166 of 189




Defendant's Listing for Infringing Products




                                                                          813
7/4/2018          1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 167 of 189

                                                                                                 Cookie Preferences        Buyer Protection      Help            Save big on our app!   Ship to      / USD        Language




                                               I'm shopping for...                                                                                                                                     0




   Store: Shop Fun Store         No feedback score      Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                    1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children
                                                                                                    Entertainment Fun Playing Board Game Kit Toy
                                                                                                     1 order


                                                                                                    Price:          US $4.99 / piece
                                                                                                    Discount
                                                                                                    Price:          US $4.74 / piece             -5%      01h:45m:05s
                                                                                                                       Get our app to see exclusive prices           Bulk Price



                                                                                                    Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                    Estimated Delivery Time: 20-39 days

                                                                                                    Quantity:              1           piece (29 pieces available)


                                                                                                    Total Price:    US $4.74


                                                                                                         Buy Now                 Add to Cart

                                                                                                        Add to Wish List (10 Adds)


                                                                                                    New User
                                                                                                    Coupon:              US $4.00        GET IT NOW

                                                                                                    Store
                                                                                                    Promotion:          Get Seller Coupons              US $1.00 off per US $15.00



                                                                                                    Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                         the product & agree refund with seller. View details

                                                                                                    Seller               On-time Delivery
                                                                                                    Guarantees:          60 days


                                                                                                    Payment:                                                                                      View More


                                                                                                             Buyer Protection
                                                                                                                Full Refund if you don't receive your order
                                                                                                                Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                             Learn More




      Product Details              Feedback (0)          Shipping & Payment           Seller Guarantees



                                                                         Get US $1.00 off on orders over US $15.00
                 Seller Discount                                         Get US $4.00 off on orders over US $57.00
                 On all products                                         Get US $8.00 off on orders over US $113.00
                                                                       (Incl. shipping costs)
                 Time left until promotion ends：0d 1h 45m
                                                                       If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the
                 Shop Now
                                                                       Seller Discount will be automatically calculated.



           Item specifics

      Age: >8 Years                                                                                          Minimum Player Number: 2

      is_customized: Yes                                                                                     Type: UNO Card

      Model Number: RCB16                                                                                    Game Difficulty Level: Primary

      Maximum Player Number: 10                                                                              Material: Paper
      Game Length: 0-30 minutes                                                                              Type: Normal

      dvantage: They are for family fun ,activities amon...                                                  Card size: 8.7*5.7cm

      Product name: UNO Cards                                                                                Condition: 100% brand new


           Product Description


           1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy
      Descripions:
      Condition: 100% brand new.
      Great for family, friends playing together for hours.
      Suitable for: 2 - 10 players
      Suitable for: ages 7+
      Quantity: contains108 playing cards +1x User manual.
      Card size: about 8.7*5.7cm
      When you’re down to one card , don’t forget to yell “ UNO”                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                                   814

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…                          1/7
7/4/2018        1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                     Case
      Package include:                         1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 168 of 189
      1 set of UNO Playing Cards
      100% brand new. Dimensions: about 8.6 cm(L) x 5.6cm(w) Play by matching cards’ color and number or play an Action Card against your opponents. When you’re down to one card , don’t forget to yell “ UNO” ! They
      are for family fun ,activities among friends. It is appropriate for ages 7 to adult. 2 to 10 players. 108 cards and Instructions. Package include: 1 set of UNO Playing Cards

      Important note : This product by Fun Living Store , Add to cart / wish list , we will let you know when discount .




      1. enlightenment & entertainment
      2. all are already produced in stock and can be send out at anytime
      3. exquisite and easy-easy,get on with the challenge anytime,anywhere
      4. our old customers know our quality and they can order directly . hope all new customers will be my old customers




                                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                                               815

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…                      2/7
7/4/2018       1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 169 of 189




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                     816

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…            3/7
7/4/2018       1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 170 of 189




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                     817

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…            4/7
7/4/2018       1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                               Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 171 of 189




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                     818

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…            5/7
7/4/2018          1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 172 of 189




           Packaging Details

      Unit Type: piece                                                                                     Package Weight: 0.21kg (0.46lb.)
                                                                                                                                                                                             Recently Viewed
                                                                                                                                                                                                                        819

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…               6/7
7/4/2018          1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 173 of 189
      Package Size: 20cm x 10cm x 5cm (7.87in x 3.94in x 1.97in)


      Transaction History                                                                                                                                          1 transactions in last 6 months. Sort by latest

        Buyer                                                                   Transaction Information

             G***.                                                              1 piece
             BY                                                                 23 Jun 2018 04:04



              1



      More Products
      From This Seller




              US $1.21                       US $9.36                       US $4.58                       US $3.09                       US $2.07                   US $3.38                   US $3.78
                                                                                                                                                                                 (2)                         (3)

                                             5 orders                       7 orders                       27 orders                      8 orders                   90 orders                  113 orders




      From Other Sellers




              US $4.39                       US $4.38                       US $6.51                       US $5.01                       US $4.17                   US $3.14                   US $3.83
                           (20)                           (3)                             (1)                           (84)                           (1)                       (8)                         (2)
              67 orders                      6 orders                       2 orders                       230 orders                                                32 orders                  2 orders




      Premium Related Products




             1PC 1/8--1/2" Step Drill Bit Home Decor Modern Wall BANMU 4 Panel Elegant                   Purple Dream Clock 5D         Frameless Acrylic Picture
             Set Titanium Coated High Art Picture Purple Flower Tulip Purple Flower                      DIY diamond painting          Lavender DIY Painting By
             US $1.99 / piece              US $6.26 - 17.30 / piece       US $4.07 - 26.79 / piece       US $23.00 - 39.00 / piece     US $7.85 / piece




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



           Google Play            App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                                            820

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…                   7/7
7/4/2018          1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 174 of 189

                                                                                                      Cookie Preferences          Buyer Protection    Help            Save big on our app!      Ship to      / USD        Language




                                                  I'm shopping for...                                                                                                                                          0




   Store: Shop Fun Store            No feedback score      Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                        1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children
                                                                                                        Entertainment Fun Playing Board Game Kit Toy
                                                                                                          1 order


                                                                                                        Price:           US $4.99 / piece
                                                                                                        Discount
                                                                                                        Price:           US $4.74 / piece             -5%      01h:44m:31s
                                                                                                                            Get our app to see exclusive prices           Bulk Price



                                                                                                        Shipping:        Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                         Estimated Delivery Time: 20-39 days

                                                                                                        Quantity:                 1         piece (29 pieces available)


                                                                                                        Total Price:     US $4.74


                                                                                                             Buy Now                    Add to Cart

                                                                                                            Add to Wish List (10 Adds)


                                                                                                        New User
                                                                                                        Coupon:               US $4.00        GET IT NOW

                                                                                                        Store
                                                                                                        Promotion:           Get Seller Coupons              US $1.00 off per US $15.00



                                                                                                        Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                              the product & agree refund with seller. View details

                                                                                                        Seller                On-time Delivery
                                                                                                        Guarantees:           60 days


                                                                                                        Payment:                                                                                          View More


                                                                                                                 Buyer Protection
                                                                                                                    Full Refund if you don't receive your order
                                                                                                                    Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                     Learn More




      Product Details                 Feedback (0)          Shipping & Payment                Seller Guarantees


           Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:       1           Ship to:      United States


                  Shipping Company                                            Shipping Cost                                        Estimated Delivery Time                                   Tracking Information

           China Post Ordinary Small Packet                                                                            20-39 days                                            Not available
                                                    US $4.57      Free Shipping
                         Plus

                                                    US $4.48      US $1.16                                             12-20 days                                            Available
                          ePacket
                                                    You save: US $3.32 (about 74%)

                                                    US $7.13      US $1.37                                             19-39 days                                            Available
             AliExpress Standard Shipping
                                                    You save: US $5.76 (about 81%)

                           e-EMS                                  US $10.38                                            20-40 days                                            Not available

             AliExpress Premium Shipping                          US $22.80                                            10-15 days                                            Available

                           EMS                                    US $40.17                                            12-21 days                                            Available

                           DHL                                    US $57.54                                            6-13 days                                             Available

                  UPS Express Saver                               US $57.93                                            5-8 days                                              Available

                          Fedex IP                                US $59.91                                            5-8 days                                              Available

                            TNT                                   US $71.48                                            12-60 days                                            Available

      Note: Shipping costs shown include fuel surcharges. Import duties, taxes and other customs related charges are not included. Buyers bear all responsibility for all extra charges incurred (if any).
      Note: UPS shipping cost savings displayed above reflect discounts offered to AliExpress sellers. They may also include other promotions, subsidies or discounts offered by individual sellers to their buyers,
      and are only valid on transactions completed via AliExpress.


           Packaging Details                                                                                                                                                                                   Recently Viewed
                                                                                                                                                                                                                                           821

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…                                  1/2
7/4/2018         1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba …

      Unit Type: piece
                                    Case 1:18-cv-08824-LAP Document     15-4 Filed 10/18/18 Page 175 of 189
                                                                Package Weight: 0.21kg (0.46lb.)
      Package Size: 20cm x 10cm x 5cm (7.87in x 3.94in x 1.97in)


           Payment

      We support the following payment methods.




      More Products
      From This Seller




              US $1.21                       US $9.36                       US $4.58                       US $3.09                       US $2.07                 US $3.38             US $3.78
                                                                                                                                                                               (2)                   (3)

                                             5 orders                       7 orders                       27 orders                      8 orders                 90 orders            113 orders




      From Other Sellers




              US $4.39                       US $4.38                       US $6.51                       US $5.01                       US $4.17                 US $3.14             US $3.83
                           (20)                           (3)                            (1)                            (84)                           (1)                     (8)                   (2)

              67 orders                      6 orders                       2 orders                       230 orders                                              32 orders            2 orders




      Premium Related Products




             1PC 1/8--1/2" Step Drill Bit Home Decor Modern Wall BANMU 4 Panel Elegant                   Purple Dream Clock 5D         Frameless Acrylic Picture
             Set Titanium Coated High Art Picture Purple Flower Tulip Purple Flower                      DIY diamond painting          Lavender DIY Painting By
             US $1.99 / piece              US $6.26 - 17.30 / piece       US $4.07 - 26.79 / piece       US $23.00 - 39.00 / piece     US $7.85 / piece




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



           Google Play            App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                            Recently Viewed
                                                                                                                                                                                                                       822

https://www.aliexpress.com/item/1-set-of-108pcs-Standard-UNO-playing-cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/32888159499.html?spm=2114.search0104.3.2.5c8628baNc6ySQ&ws_a…              2/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 176 of 189




          Defendant's Storefront




                                                                      823
7/4/2018            Find All China Products On Sale from Shop Fun Store on Aliexpress.com - 1 set of 108pcs Standard UNO playing cards poker game Friends Kids Children Entertainment Fun Playing Board Game Kit Toy,…
                                        Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 177 of 189Cookie Preferences        Buyer Protection   Help   Save big on our app!     Ship to   / USD          Language




                                                             I'm shopping for...                                                                               On AliExpress     In this store            0




           Store: Shop Fun Store                   Follow   8 Followers




                 Store Home            Products                Sale Items               Top Selling         New Arrivals             Feedback

           Home > Store Home > 1 set of 108pcs Standard UNO playing cards


                 Store Categories                             Store Categories >       1 set of 108pcs Standard UNO          2 items found                                                                    Hide Filter


                    Sports socks
                                                              Related                  Board Games (1)           Playing Cards (1)
                    Sports Gloves                             Categories

                    Sports Safety

                    Game sports
                                                              Best Match           Orders       New          price           Free Shipping                                                         View
                    Water sports

                    Sports clothes

                    Hunting
                                                                                                5                                          28
                    Others




                 Service Center

                   Contact Now




                    Follow
                  8 Followers                               1 set of 108pcs Standard UNO playing         1 set of 108pcs Standard Waterproof
                                                            cards poker game...                          UNO H2O playing...

                                                            US $4.74 / piece                             US $7.92 / piece
                                                            US $4.99 / piece                             US $11.00 / piece
                                                            Order(1)                                     Orders(4)




                                                                 1




              




                 Top Selling

                         High Quality Paper
                         Card Spot Cards it...
                         US $3.78 / piece
                         Orders(113)

                         hot board game spot
                         cards it card game...
                         US $3.38 / piece
                         Orders(90)

                         Newest board game
                         spot cards it w/ bag...
                         US $3.38 / piece
                         Orders(47)

                         Sushi Go! Board
                         Game Cards Game
                         US $4.59 / piece
                         Orders(45)

                         Gold Foil Plated Poker
                         Plastic Poker...
                         US $1.20 / piece
                         Orders(34)

                         1 PCS PVC Poker
                         Waterproof Plastic...
                         US $1.20 / piece
                         Orders(34)

                         5 Colors Travel Zipper
                         Carry EVA Hard...
                         US $3.09 / piece
                         Orders(30)

                         Hot 1 Pair Football
                         Socks Soccer Sock...
                         US $2.34 / piece
                         Orders(28)

                         Movie Cards Harry
                         Potter Playing Game...
                         US $1.66 / piece
                         Orders(28)

                         Travel Zipper Carry                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                                                        824
                         EVA Hard Case UNO...
https://www.aliexpress.com/store/3891034/search?origin=n&SortType=bestmatch_sort&SearchText=1%20set%20of%20108pcs%20Standard%20UNO%20playing%20cards                                                                              1/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 178 of 189




Communications between NAL and
          Defendant




                                                                      825
7/5/2018                                                                               Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 179 of 189                                                  Buyer Protection      Help          Mobile      Ship to        / USD        Language



                                                                                                                                   I'm shopping for...                                                          Cart   0




               My AliExpress         My Orders         Message Center                  Wish List        My Favorite Stores           Account Settings


                                                      Back   View Details
              Message Center
                                                       Send to: rui li    Shop Fun Store | Add to Blacklist
               Conversations (23)

              Spam
                                                                                                                                                                                                   Insert smileys



              Service Notification

              Notifications



              Setting

              Contact Blacklist                                                                                                                                                                           1/9



                                                          Browse
                AliExpress Mobile App                  You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                 Search Anywhere, Anytime!                Send




                                                       Message History                                                                                                                                   Delete Conversation


                                                                                                                      Messages Translation:        Disable     English
                                                                                  
                  Scan or click to download



                                                                                                          About this product
                                                                                                          Newest 108pcs Game Cards UNO Playing Cards Board Ga...


                                                       rui li
                                                                                     yes，this is UNO Playing Cards.
                                                       18/07/03 18:49


                                                                                                                                                                                                                   Me
                                                                                                                      Hello, is this a playing card? if yes i will order now for just 500 pieces dear. CAN I?
                                                                                                                                                                                                                   18/07/03 17:45
                                                                                                                      I hope i can.

                                                                                                                      Awaiting for your reply.




                                                               1   2     3   4                                                                                                                            Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



           Google Play            App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                      826

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867528202&digest=3d1d504bf1e3a2d46d5ac6eab09fe70b2774a434f28d881f9a6e77cbf05247ac                                                                                                    1/1
7/5/2018                                                                       Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 180 of 189                                                Buyer Protection      Help        Mobile      Ship to        / USD        Language



                                                                                                                              I'm shopping for...                                                       Cart    0




             My AliExpress        My Orders     Message Center                 Wish List          My Favorite Stores            Account Settings


                                               Back   View Details
            Message Center
                                               Send to: rui li    Shop Fun Store | Add to Blacklist
            Conversations (23)

            Spam
                                                                                                                                                                                            Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                     1/9



                                                  Browse
              AliExpress Mobile App            You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!          Send




                                               Message History                                                                                                                                   Delete Conversation


                                                                                                                 Messages Translation:        Disable     English
                                                                          
               Scan or click to download



                                                                                                    About this product
                                                                                                    Newest 108pcs Game Cards UNO Playing Cards Board Ga...


                                               rui li
                                                                             there is no guarantee for you.
                                               18/07/03 20:48


                                                                                                                                                                                                            Me
                                                                                                                                                                Can i pay you now through paypal?
                                                                                                                                                                                                            18/07/03 20:47


                                               rui li
                                               18/07/03 20:46
                                                                             of course,yes.




                                                                                                                                                                                                            Me
                                                                                                                                                                          Can you ship to new york?
                                                                                                                                                                                                            18/07/03 20:34


                                               rui li
                                                                             dear, you can order by this link https://www.aliexpress.com/store/product/Pay-on-Your-Order-Online-Store/38910
                                               18/07/03 19:47                34_32879794116.html?spm=2114.12010615.8148356.5.5986355czvO0UM
                                                                             and Shipping choose ems,Quantity choose 4000,then pay by your paypal




                                               rui li
                                                                             Dear,
                                               18/07/03 19:35

                                                                             Please give me your shipping address and local postal code.




                                                                                                                                                                                                            Me
                                                                             I was also trying to pay in the platform many times but it's not going through! i am so tired of it! that's why i am ask
                                                                             ing for your paypal!                                                                                                           18/07/03 19:25




                                               rui li
                                                                             order by this link https://www.aliexpress.com/store/product/Pay-on-Your-Order-Online-Store/3891034_328797941
                                               18/07/03 19:24
                                                                             16.html?spm=2114.12010615.8148356.5.4415355cCyG13u,and you can pay through by paypal for me



                                                                                                                                                                                                            Me
                                                                                                                                                                       Can i pay you through paypal?
                                                                                                                                                                                                            18/07/03 19:18


                                               rui li
                                               18/07/03 18:51
                                                                                        of course,you can order 500 pieces,now




                                                       1   2     3   4                                                                                                                            Go to Page             Go




                                                                                                                                                                                                                                               827

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867528202&digest=3d1d504bf1e3a2d46d5ac6eab09fe70b2774a434f28d881f9a6e77cbf05247ac                                                                                             1/2
7/5/2018                                                                            Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 181 of 189                                                  Buyer Protection       Help         Mobile      Ship to        / USD        Language



                                                                                                                                 I'm shopping for...                                                         Cart    0




             My AliExpress         My Orders         Message Center                 Wish List         My Favorite Stores           Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: rui li    Shop Fun Store | Add to Blacklist
             Conversations (23)

            Spam
                                                                                                                                                                                                Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                          1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!               Send




                                                    Message History                                                                                                                                   Delete Conversation


                                                                                                                     Messages Translation:       Disable     English
                                                                               
                Scan or click to download



                                                                                                         About this product
                                                                                                         Newest 108pcs Game Cards UNO Playing Cards Board Ga...


                                                                                                                                                                                                                 Me
                                                                                                                                                             but have you been shipped before in USA?
                                                                                                                                                                                                                 18/07/03 21:01


                                                    rui li
                                                                                  yes,and please give me your email also
                                                    18/07/03 21:00



                                                                                                                                                                        is your email is also your paypal?       Me
                                                                                                                                                                                                                 18/07/03 20:59


                                                    rui li
                                                                                  my email 75359347@qq.com
                                                    18/07/03 20:56


                                                                                                                                                                                                                 Me
                                                                                                                                                                                 but do you have email?
                                                                                                                                                                                                                 18/07/03 20:53


                                                    rui li
                                                                                  After receiving your order, we will arrange to ship your goods as soon as possible.
                                                    18/07/03 20:52


                                                    rui li
                                                                                  The platform does not allow private transactions，you can order by this link https://www.aliexpress.com/store/pro
                                                    18/07/03 20:52                duct/Pay-on-Your-Order-Online-Store/3891034_32879794116.html?spm=2114.12010615.8148356.5.5986355czvO0
                                                                                  UM
                                                                                  and Shipping choose ems,Quantity choose 4000,then pay by your paypal



                                                                                                                                                                                                                 Me
                                                                                                                                  i will pay in the platform right after you will provide me your paypal.
                                                                                                                                                                                                                 18/07/03 20:50


                                                                                                                                                                                                                 Me
                                                                                  but i can guarantee you dear that i will pay yopu through paypal. If you will provide me your paypal now i can pay y
                                                                                                                                                                                                                 18/07/03 20:49
                                                                                  ou now actually.



                                                    rui li
                                                                                  Suggest pay in the platform
                                                    18/07/03 20:49



                                                            1   2     3   4                                                                                                                            Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands

                                                                                                                                                                                                                                                    828
   Alibaba Group
https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867528202&digest=3d1d504bf1e3a2d46d5ac6eab09fe70b2774a434f28d881f9a6e77cbf05247ac                                                                                                  1/2
7/5/2018                                                                            Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                  Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 182 of 189                                                Buyer Protection   Help         Mobile     Ship to        / USD        Language



                                                                                                                               I'm shopping for...                                                    Cart    0




             My AliExpress         My Orders         Message Center                 Wish List        My Favorite Stores          Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: rui li    Shop Fun Store | Add to Blacklist
             Conversations (23)

            Spam
                                                                                                                                                                                          Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                   1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!               Send




                                                    Message History                                                                                                                            Delete Conversation


                                                                                                                   Messages Translation:       Disable     English
                                                                               
                Scan or click to download

                                                    rui li
                                                                                  the same my email 75359347@qq.com
                                                    18/07/03 22:37



                                                                                                                                                                         then what is your alipay?        Me
                                                                                                                                                                                                          18/07/03 22:24


                                                    rui li
                                                                                  of course,yes.
                                                    18/07/03 22:12


                                                                                                                                                                                                          Me
                                                                                                                                                                          Do you also have alipay?
                                                                                                                                                                                                          18/07/03 22:08


                                                    rui li
                                                                                  yes,uno cards with case
                                                    18/07/03 21:31


                                                                                                                                                                                                          Me
                                                                                  Hello can you also send me this https://www.aliexpress.com/store/product/1-set-of-108pcs-Standard-UNO-playing-
                                                                                                                                                                                                          18/07/03 21:14
                                                                                  cards-poker-game-Friends-Kids-Children-Entertainment-Fun-Playing/3891034_32888159499.html?spm=2114.1201
                                                                                  0615.8148356.4.65a0407e1hyrEL



                                                    rui li
                                                                                  with case
                                                    18/07/03 21:08


                                                    rui li
                                                                                  yes
                                                    18/07/03 21:07




                                                                                                        About this product
                                                                                                        Newest 108pcs Game Cards UNO Playing Cards Board Ga...


                                                                                                                                                                                                          Me
                                                                                                                                                                               Is this an UNO CARD?
                                                                                                                                                                                                          18/07/03 21:06


                                                    rui li
                                                                                  yes,have been shipped.
                                                    18/07/03 21:03



                                                            1   2     3   4                                                                                                                     Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688
                                                                                                                                                                                                                                             829

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867528202&digest=3d1d504bf1e3a2d46d5ac6eab09fe70b2774a434f28d881f9a6e77cbf05247ac                                                                                           1/2
   Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 183 of 189




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         830
7/4/2018                                                                                                    Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 184 of 189


                                                Review your Order                                                Payment                                                        Done


                                You have changed the shipping destination; please note that the shipping cost will change accordingly.


                         1. Select your shipping information:


                                                                           Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                         2. Review and confirm your order (1 items):


                             Seller: Shop Fun Store

                             Product Name & Details


                                                     1 set of 108pcs Standard UNO playing cards poker ga                            1     piece    ×   US $4.74             China Post Ordinary Small Packet Plus
                                                     me Friends Kids Children Entertainment Fun Playing B
                                                     oard Game Kit Toy
                                                                                                                                                                                               Free shipping
                                                                                                                                                                                   Delivery Time: 20-39 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                  Subtotal:                                          US $4.74

                                                                                                                                                  Shipping:                                          US $0.00

                                                                                                                                                  Total:                                           US $4.74



                         3. Payment method




                                PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                                Other payment methods




                                                                                                                   Apply AliExpress Coupon: You don’t have any coupons                              - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                       All Total: US $5.54
                                                                                                                                Full Refund if you don't receive
                                                                                                                                your order
                                                                                                                                Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                                not as described

                                                                                                                             Learn More



                                                                                                                                            Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                     - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                       - Alipay Services Agreement


                                                                                                                                                                                  - Promotion Terms & Conditions
                                                                                                                           Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                           831

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32888159499&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…                        1/2
Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 185 of 189


         DEFENDANT sixin_toy




                                                                      832
    Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 186 of 189




Defendant's Listing for Infringing Products




                                                                          833
8/22/2018                New Arrival Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Free Card Games Poker Word Card Games From Sixin_toy, $1.29| Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 187 of 189

      Welcome! Join Free or Sign in                                                                                                                      Buyer Protection     Help            DHport       Save more on our App!          English



                                                         Shop by
                                                                                  I'm shopping for...                                  All Categories
                                                                                                                                                                                Hi, Sign in                                           0
                                                         Categories                                                                                                             My DHgate                     Favorites                     Cart

      Home > Toys & Gifts > Games > Card Games > Product detail


                                                                        New Arrival Entertainment Card Games UNO cards Fun Poker Playing Cards Family                                                           Sold By
                                                                        Funny Board Games Standard
                                                                                                                                                                                                                Sixin_toy

                                                                                                                                                                                                                134 Transactions
                                                                                     Price:      US $1.29 - 1.47 / Set                                                          Reference Currency
                                                                                                                                                                                                                97.7% Positive Feedback
                                                                                                                                                                                                                Detailed seller ratings

                                                                               Wholesale          500 +              706 +             1000 +                                                                     Visit Store      Favorite Store
                                                                              Price ( Set ):      US $1.47           US $1.42          US $1.29

                                                                                  Quantity:       500         Sets                                                                                              Contact Seller
                                                                                                                                                                                                                     Message
                                                                          Shipping Cost:         Free Shipping to United States Via DHL
                                                                                                                                                                                                                     Online Chat
                                                                                                 Estimated delivery time: Aug 29 and Sep 1, ships out within 4 business days

                                                                               Total Cost:       US $735.00                                                                                                         Buyer Protection
                                                                                                                                                                                                                - Guaranteed Secure Payments on
                                                                                                       Buy it Now                Add to Cart                                                                      Every Order
                              See larger image
                                                                                                                                                                                                                - Refund if your item is not delivered
                                                                                                      Add to Favorite Items     (0)
                                                                                                                                                                                                                  or as described
                                                                                                                                                                                                                - Buyer Protection after order
                                                                        Seller Guarantee                                                                                                                          confirmation
                                                                                                     Return policy       On-time Delivery in 7 days
      Share on




                                                                                                                                                                                                                                      Learn more »




        Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




                 Family UNO Poker Cards                UNO Poker Card Family Fun               ulik hight quality UNO poker       Family Funny Entertainment           120 Set Entertainment Card           500Set UNO poker card
                 Entertainment Table Games             Entermainment Board Game                card standard Card Games           Playing Cards 108 Board              Games UNO cards Fun Poker            standard edition family fun
                 US $2.88 - 3.89 / Piece               US $1.81 - 2.4 / Piece                  US $1.21 - 1.72 / Piece            US $5.74 - 7.25 / Piece              US $1.46 - 1.67 / Piece              US $1.36 - 1.55 / Set
                 100 % Positive feedback               96.5 % Positive feedback                100 % Positive feedback            92.3 % Positive feedback             100 % Positive feedback              Sold: 500




            Item Description                Customer Reviews(0)                      Shipping Time & Cost                                                                                                                                 Report Item




            Item specifics
                                    Gender: Unisex
                                        Age: Big Kids
                                     Theme: UNO
                                       Type: Trading Card Games

                                    Material: Paper
                                   Location: Yiwu Toy


            Return policy details
                 Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


            Description
                             Product Name: New Arrival Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny Board Games Standard

                                 Item Code: 411942031
                                   Category: Card Games
                          Short Description: Size : 56*86mm Weitgh: 0.18KG/set Color: Same as pictures Fabric: Paper Size: 56*86 mm per card Please contact us if there&'s anything we can help with.

                                    Quantity: 1 Set
                              Package Size: 10.0 * 10.0 * 10.0 ( cm )
                    Gross Weight/Package: 1.0 ( kg )




                                                                                                                                                                                                                                                                834

https://www.dhgate.com/product/new-arrival-entertainment-card-games-uno/411942031.html                                                                                                                                                                    1/9
8/22/2018            New Arrival Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Free Card Games Poker Word Card Games From Sixin_toy, $1.29| Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 188 of 189




                               DESCRIPTION

                               Size : 56*86mm

                               Weitgh: 0.18KG/set

                               Color: Same as pictures

                               Fabric: Paper                                      

                               We Support Mix Order. If you interest any other items, pls note me.

                               There will have a better price!

                               Size: 56*86 mm per card

                               Notice: Each Batch may have little difference. What you received is the actural item.




                                                                                                                                                                                                              835

https://www.dhgate.com/product/new-arrival-entertainment-card-games-uno/411942031.html                                                                                                                  2/9
8/22/2018            New Arrival Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Free Card Games Poker Word Card Games From Sixin_toy, $1.29| Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-4 Filed 10/18/18 Page 189 of 189




                                                                                                                                                                                                              836

https://www.dhgate.com/product/new-arrival-entertainment-card-games-uno/411942031.html                                                                                                                  3/9
